
	
		II
		Calendar No. 425
		110th CONGRESS
		1st Session
		S. 2180
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2007
			Mr. Bingaman introduced
			 the following bill; which was read the first time
		
		
			October 18, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To authorize certain programs and activities in the
		  Department of the Interior, the Forest Service, and the Department of Energy,
		  and to amend the Compact of Free Association Amendments Act of 2003, and for
		  other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Natural Resource Projects and
			 Programs Authorization Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Bureau of Land Management
					Subtitle A—Prehistoric Trackways National Monument
					Sec. 101. Findings.
					Sec. 102. Definitions.
					Sec. 103. Establishment.
					Sec. 104. Administration.
					Sec. 105. Authorization of appropriations.
					Subtitle B—Fort Stanton-Snowy River Cave National Conservation
				Area
					Sec. 111. Definitions.
					Sec. 112. Establishment of Fort Stanton-Snowy River Cave
				National Conservation Area.
					Sec. 113. Management of the Conservation Area.
					Sec. 114. Authorization of appropriations.
					Subtitle C—Paleontological resources preservation
					Sec. 121. Definitions.
					Sec. 122. Management.
					Sec. 123. Public awareness and education program.
					Sec. 124. Collection of paleontological resources.
					Sec. 125. Curation of resources.
					Sec. 126. Prohibited acts; criminal penalties.
					Sec. 127. Civil penalties.
					Sec. 128. Rewards and forfeiture.
					Sec. 129. Confidentiality.
					Sec. 130. Regulations.
					Sec. 131. Savings provisions.
					Sec. 132. Authorization of appropriations.
					Subtitle D—Snake River Birds of Prey National Conservation
				Area
					Sec. 141. Snake River Birds of Prey National Conservation
				Area.
					Subtitle E—National Landscape Conservation System
					Sec. 151. Definitions.
					Sec. 152. Establishment of the National Landscape Conservation
				System.
					Sec. 153. Authorization of appropriations.
					TITLE II—National Park Service
					Subtitle A—New areas, boundary modifications, and
				studies
					Sec. 201. William Jefferson Clinton Birthplace Home National
				Historic Site.
					Sec. 202. Mesa Verde National Park Boundary
				expansion.
					Sec. 203. Minidoka Internment National Monument.
					Sec. 204. Walnut Canyon study.
					Subtitle B—Commissions and Advisory Committees
					Sec. 211. Dwight D. Eisenhower Memorial Commission.
					Sec. 212. Na Hoa Pili O Kaloko-Honokohau advisory
				commission.
					Subtitle C—National Trails
					Sec. 221. Ice Age Floods National Geologic Trail.
					Sec. 222. Washington-Rochambeau Revolutionary Route National
				Historic Trail.
					Sec. 223. Revision of feasibility and suitability studies of
				existing national historic trails.
					Sec. 224. National Trails System willing seller
				authority.
					Subtitle D—National Heritage Areas
					Sec. 231. National heritage areas partnership.
					Sec. 232. Reauthorization of certain national heritage
				areas.
					Sec. 233. Quinebaug and Shetucket Rivers Valley National
				Heritage Corridor.
					Sec. 234. Journey Through Hallowed Ground National Heritage
				Area.
					Sec. 235. Sangre de Cristo National Heritage Area.
					Sec. 236. South Park National Heritage Area.
					Sec. 237. Niagara Falls National Heritage Area.
					Sec. 238. Abraham Lincoln National Heritage Area.
					Sec. 239. Chattahoochee Trace National Heritage
				Corridor.
					Sec. 240. Study of sites relating to Abraham Lincoln in
				Kentucky.
					TITLE III—Bureau of Reclamation and United States Geological
				Survey authorizations
					Sec. 301. Extension of participation of Bureau of Reclamation
				in Deschutes River Conservancy.
					Sec. 302. Wallowa Lake Dam Rehabilitation Program.
					Sec. 303. Little Butte/Bear Creek Subbasins, Oregon, Water
				resource study.
					Sec. 304. North Unit Irrigation District.
					Sec. 305. Central Oklahoma Master Conservancy District
				feasibility study.
					Sec. 306. Authority to conduct feasibility studies within the
				Snake, Boise, and Payette River systems in the State of Idaho.
					Sec. 307. Tumalo Irrigation District Water Conservation
				Project.
					Sec. 308. New Mexico water resources study.
					Sec. 309. Water and energy resources.
					Sec. 310. Reauthorization of the National Geologic Mapping Act
				of 1992.
					TITLE IV—Forest service authorizations
					Subtitle A—Authorizations
					Sec. 401. Coffman Cove administrative site
				conveyance.
					Sec. 402. Pecos National Historical Park.
					Sec. 403. Watershed restoration and enhancement
				agreements.
					Sec. 404. Wildland firefighter safety.
					Subtitle B—Lewis and Clark Mount Hood Wilderness
				Area
					Sec. 411. Definitions.
					Sec. 412. Designation of wilderness areas.
					Sec. 413. Designation of streams for wild and scenic river
				protection in the Mount Hood area.
					Sec. 414. Mount Hood National Recreation Area.
					Sec. 415. Protections for Crystal Springs, Upper Big Bottom,
				and Cultus Creek.
					Sec. 416. Land exchanges.
					Sec. 417. Tribal provisions; planning and studies.
					TITLE V—Department of Energy authorizations
					Sec. 501. Technical criteria for clean coal power
				initiative.
					Sec. 502. Additional Assistant Secretary for Department of
				Energy.
					Sec. 503. United States-Israel energy cooperation.
					Sec. 504. Alaska natural gas pipeline.
					TITLE VI—Compact of Free Association amendments
					Sec. 601. Approval of agreements.
					Sec. 602. Conforming amendment.
					Sec. 603. Clarifications regarding Palau.
					Sec. 604. Availability of legal services.
					Sec. 605. Technical amendments.
					Sec. 606. Transmission of videotape programming.
					Sec. 607. Palau road maintenance.
					Sec. 608. Clarification of tax-free status of trust
				funds.
				
			IBureau of Land
			 Management
			APrehistoric
			 Trackways National Monument
				101.FindingsCongress finds that—
					(1)in 1987, a major
			 deposit of Paleozoic Era fossilized footprint megatrackways was discovered in
			 the Robledo Mountains in southern New Mexico;
					(2)the trackways
			 contain footprints of numerous amphibians, reptiles, and insects (including
			 previously unknown species), plants, and petrified wood dating back
			 approximately 280,000,000 years, which collectively provide new opportunities
			 to understand animal behaviors and environments from a time predating the
			 dinosaurs;
					(3)title III of
			 Public Law 101–578 (104 Stat. 2860)—
						(A)provided interim
			 protection for the site at which the trackways were discovered; and
						(B)directed the
			 Secretary of the Interior to—
							(i)prepare a study
			 assessing the significance of the site; and
							(ii)based on the
			 study, provide recommendations for protection of the paleontological resources
			 at the site;
							(4)the Bureau of
			 Land Management completed the Paleozoic Trackways Scientific Study Report in
			 1994, which characterized the site as containing the most scientifically
			 significant Early Permian tracksites in the world;
					(5)despite the
			 conclusion of the study and the recommendations for protection, the site
			 remains unprotected and many irreplaceable trackways specimens have been lost
			 to vandalism or theft; and
					(6)designation of
			 the trackways site as a National Monument would protect the unique fossil
			 resources for present and future generations while allowing for public
			 education and continued scientific research opportunities.
					102.DefinitionsIn this subtitle:
					(1)MonumentThe
			 term Monument means the Prehistoric Trackways National Monument
			 established by section 103(a).
					(2)Public
			 landThe term public land has the meaning given
			 the term public lands in section 103 of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1702).
					(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					103.Establishment
					(a)In
			 generalIn order to conserve, protect, and enhance the unique and
			 nationally important paleontological, scientific, educational, scenic, and
			 recreational resources and values of the public land described in subsection
			 (b), there is established the Prehistoric Trackways National Monument in the
			 State of New Mexico.
					(b)Description of
			 landThe Monument shall consist of approximately 5,280 acres of
			 public land in Doña Ana County, New Mexico, as generally depicted on the map
			 entitled Prehistoric Trackways National Monument and dated
			 January 25, 2007.
					(c)Map; legal
			 description
						(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall prepare and submit to Congress an official map
			 and legal description of the Monument.
						(2)CorrectionsThe
			 map and legal description submitted under paragraph (1) shall have the same
			 force and effect as if included in this subtitle, except that the Secretary may
			 correct any clerical or typographical errors in the legal description and the
			 map.
						(3)Conflict
			 between map and legal descriptionIn the case of a conflict
			 between the map and the legal description, the map shall control.
						(4)Availability of
			 map and legal descriptionCopies of the map and legal description
			 shall be on file and available for public inspection in the appropriate offices
			 of the Bureau of Land Management.
						(d)Minor boundary
			 adjustmentsIf additional paleontological resources are
			 discovered on public land adjacent to the Monument after the date of enactment
			 of this Act, the Secretary may make minor boundary adjustments to the Monument
			 to include the resources in the Monument.
					104.Administration
					(a)Management
						(1)In
			 generalThe Secretary shall manage the Monument—
							(A)in a manner that
			 conserves, protects, and enhances the resources and values of the Monument,
			 including the resources and values described in section 103(a); and
							(B)in accordance
			 with—
								(i)this
			 subtitle;
								(ii)the
			 Federal Land Policy and Management Act of
			 1976 (43
			 U.S.C. 1701 et seq.); and
								(iii)other
			 applicable laws.
								(2)National
			 landscape conservation systemThe Monument shall be managed as a
			 component of the National Landscape Conservation System.
						(b)Management
			 Plan
						(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall develop a comprehensive management plan for the
			 long-term protection and management of the Monument.
						(2)ComponentsThe
			 management plan under paragraph (1)—
							(A)shall—
								(i)describe the
			 appropriate uses and management of the Monument, consistent with the provisions
			 of this subtitle; and
								(ii)allow for
			 continued scientific research at the Monument during the development of the
			 management plan; and
								(B)may—
								(i)incorporate any
			 appropriate decisions contained in any current management or activity plan for
			 the land described in section 103(b); and
								(ii)use information
			 developed in studies of any land within or adjacent to the Monument that were
			 conducted before the date of enactment of this Act.
								(c)Authorized
			 usesThe Secretary shall only allow uses of the Monument that the
			 Secretary determines would further the purposes for which the Monument has been
			 established.
					(d)Interpretation,
			 education, and scientific research
						(1)In
			 generalThe Secretary shall provide for public interpretation of,
			 and education and scientific research on, the paleontological resources of the
			 Monument, with priority given to exhibiting and curating the resources in Doña
			 Ana County, New Mexico.
						(2)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with appropriate public entities to carry out paragraph (1).
						(e)Special
			 management areas
						(1)In
			 generalThe establishment of the Monument shall not change the
			 management status of any area within the boundary of the Monument that
			 is—
							(A)designated as a
			 wilderness study area and managed in accordance with section 603(c) of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); or
							(B)managed as an
			 area of critical environment concern.
							(2)Conflict of
			 lawsIf there is a conflict between the laws applicable to the
			 areas described in paragraph (1) and this subtitle, the more restrictive
			 provision shall control.
						(f)Motorized
			 vehicles
						(1)In
			 generalExcept as needed for administrative purposes or to
			 respond to an emergency, the use of motorized vehicles in the Monument shall be
			 allowed only on roads and trails designated for use by motorized vehicles under
			 the management plan prepared under subsection (b).
						(2)Permitted
			 EventsThe Secretary may issue permits for special recreation
			 events involving motorized vehicles within the boundaries of the Monument,
			 including the Chile Challenge—
							(A)to the extent the
			 events do not harm paleontological resources; and
							(B)subject to any
			 terms and conditions that the Secretary determines to be necessary.
							(g)WithdrawalsSubject
			 to valid existing rights, any Federal land within the Monument and any land or
			 interest in land that is acquired by the United States for inclusion in the
			 Monument after the date of enactment of this Act are withdrawn from—
						(1)entry,
			 appropriation, or disposal under the public land laws;
						(2)location, entry,
			 and patent under the mining laws; and
						(3)operation of the
			 mineral leasing laws, geothermal leasing laws, and minerals materials
			 laws.
						(h)GrazingThe
			 Secretary may allow grazing to continue in any area of the Monument in which
			 grazing is allowed before the date of enactment of this Act, subject to
			 applicable laws (including regulations).
					(i)Water
			 RightsNothing in this subtitle constitutes an express or implied
			 reservation by the United States of any water or water rights with respect to
			 the Monument.
					105.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 subtitle.
				BFort
			 Stanton-Snowy River Cave National Conservation Area
				111.DefinitionsIn this subtitle:
					(1)Conservation
			 areaThe term Conservation Area means the Fort
			 Stanton-Snowy River Cave National Conservation Area established by section
			 112(a).
					(2)Management
			 planThe term management plan means the management
			 plan developed for the Conservation Area under section 113(c).
					(3)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the Bureau of Land Management.
					112.Establishment
			 of Fort Stanton-Snowy River Cave National Conservation Area
					(a)Establishment;
			 PurposesThere is established the Fort Stanton-Snowy River Cave
			 National Conservation Area in Lincoln County, New Mexico, to protect, conserve,
			 and enhance the unique and nationally important historic, cultural, scientific,
			 archaeological, natural, and educational subterranean cave resources of the
			 Fort Stanton-Snowy River cave system.
					(b)Area
			 IncludedThe Conservation Area shall include the area within the
			 boundaries depicted on the map entitled Fort Stanton-Snowy River Cave
			 National Conservation Area and dated January 25, 2007.
					(c)Map and Legal
			 Description
						(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall submit to Congress a map and legal description of
			 the Conservation Area.
						(2)EffectThe
			 map and legal description of the Conservation Area shall have the same force
			 and effect as if included in this subtitle, except that the Secretary may
			 correct any minor errors in the map and legal description.
						(3)Public
			 availabilityThe map and legal description of the Conservation
			 Area shall be available for public inspection in the appropriate offices of the
			 Bureau of Land Management.
						113.Management of
			 the Conservation Area
					(a)Management
						(1)In
			 generalThe Secretary shall manage the Conservation Area—
							(A)in a manner that
			 conserves, protects, and enhances the resources and values of the Conservation
			 Area, including the resources and values described in section 112(a);
			 and
							(B)in accordance
			 with—
								(i)this
			 subtitle;
								(ii)the
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1701 et seq.); and
								(iii)any other
			 applicable laws.
								(2)UsesThe
			 Secretary shall only allow uses of the Conservation Area that are consistent
			 with the protection of the cave resources.
						(3)RequirementsIn
			 administering the Conservation Area, the Secretary shall provide for—
							(A)the conservation
			 and protection of the natural and unique features and environs for scientific,
			 educational, and other appropriate public uses of the Conservation Area;
							(B)public access, as
			 appropriate, while providing for the protection of the cave resources and for
			 public safety;
							(C)the continuation
			 of other existing uses or other new uses of the Conservation Area that do not
			 impair the purposes for which the Conservation Area is established;
							(D)management of the
			 surface area of the Conservation Area in accordance with the Fort Stanton Area
			 of Critical Environmental Concern Final Activity Plan dated March, 2001, or any
			 amendments to the plan, consistent with this subtitle; and
							(E)scientific
			 investigation and research opportunities within the Conservation Area,
			 including through partnerships with colleges, universities, schools, scientific
			 institutions, researchers, and scientists to conduct research and provide
			 educational and interpretive services within the Conservation Area.
							(b)WithdrawalsSubject
			 to valid existing rights, all Federal surface and subsurface land within the
			 Conservation Area and all land and interests in the land that are acquired by
			 the United States after the date of enactment of this Act for inclusion in the
			 Conservation Area, are withdrawn from—
						(1)all forms of
			 entry, appropriation, or disposal under the general land laws;
						(2)location, entry,
			 and patent under the mining laws; and
						(3)operation under
			 the mineral leasing and geothermal leasing laws.
						(c)Management
			 Plan
						(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall develop a comprehensive plan for the long-term
			 management of the Conservation Area.
						(2)PurposesThe
			 management plan shall—
							(A)describe the
			 appropriate uses and management of the Conservation Area;
							(B)incorporate, as
			 appropriate, decisions contained in any other management or activity plan for
			 the land within or adjacent to the Conservation Area;
							(C)take into
			 consideration any information developed in studies of the land and resources
			 within or adjacent to the Conservation Area; and
							(D)provide for a
			 cooperative agreement with Lincoln County, New Mexico, to address the
			 historical involvement of the local community in the interpretation and
			 protection of the resources of the Conservation Area.
							(d)Activities
			 Outside Conservation AreaThe establishment of the Conservation
			 Area shall not—
						(1)create a
			 protective perimeter or buffer zone around the Conservation Area; or
						(2)preclude uses or
			 activities outside the Conservation Area that are permitted under other
			 applicable laws, even if the uses or activities are prohibited within the
			 Conservation Area.
						(e)Research and
			 Interpretive Facilities
						(1)In
			 generalThe Secretary may establish facilities for—
							(A)the conduct of
			 scientific research; and
							(B)the
			 interpretation of the historical, cultural, scientific, archaeological,
			 natural, and educational resources of the Conservation Area.
							(2)Cooperative
			 agreementsThe Secretary may, in a manner consistent with this
			 subtitle, enter into cooperative agreements with the State of New Mexico and
			 other institutions and organizations to carry out the purposes of this
			 subtitle.
						(f)Water
			 RightsNothing in this subtitle constitutes an express or implied
			 reservation of any water right.
					114.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 subtitle.
				CPaleontological
			 resources preservation
				121.DefinitionsIn this subtitle:
					(1)Casual collectingThe term casual collecting
			 means the collecting of a reasonable amount of common invertebrate and plant
			 paleontological resources for non-commercial personal use, either by surface
			 collection or the use of non-powered hand tools resulting in only negligible
			 disturbance to the Earth’s surface and other resources. As used in this
			 paragraph, the terms reasonable amount, common invertebrate
			 and plant paleontological resources and negligible
			 disturbance shall be determined by the Secretary.
					(2)Federal landThe term Federal land
			 means—
						(A)land controlled or administered by the
			 Secretary of the Interior, except Indian land; or
						(B)National Forest System land controlled or
			 administered by the Secretary of Agriculture.
						(3)Indian landThe term Indian Land means
			 land of Indian tribes, or Indian individuals, which are either held in trust by
			 the United States or subject to a restriction against alienation imposed by the
			 United States.
					(4)Paleontological resourceThe term paleontological
			 resource means any fossilized remains, traces, or imprints of organisms,
			 preserved in or on the earth’s crust, that are of paleontological interest and
			 that provide information about the history of life on earth, except that the
			 term does not include—
						(A)any materials associated with an
			 archaeological resource (as defined in section 3(1) of the Archaeological
			 Resources Protection Act of 1979 (16 U.S.C. 470bb(1)); or
						(B)any cultural item (as defined in section 2
			 of the Native American Graves Protection and Repatriation Act (25 U.S.C.
			 3001)).
						(5)SecretaryThe term Secretary means the
			 Secretary of the Interior with respect to land controlled or administered by
			 the Secretary of the Interior or the Secretary of Agriculture with respect to
			 National Forest System land controlled or administered by the Secretary of
			 Agriculture.
					(6)StateThe term State means the 50
			 States, the District of Columbia, the Commonwealth of Puerto Rico, and any
			 other territory or possession of the United States.
					122.Management
					(a)In GeneralThe Secretary shall manage and protect
			 paleontological resources on Federal land using scientific principles and
			 expertise. The Secretary shall develop appropriate plans for inventory,
			 monitoring, and the scientific and educational use of paleontological
			 resources, in accordance with applicable agency laws, regulations, and
			 policies. These plans shall emphasize interagency coordination and
			 collaborative efforts where possible with non-Federal partners, the scientific
			 community, and the general public.
					(b)CoordinationTo the extent possible, the Secretary of
			 the Interior and the Secretary of Agriculture shall coordinate in the
			 implementation of this subtitle.
					123.Public awareness and education
			 programThe Secretary shall
			 establish a program to increase public awareness about the significance of
			 paleontological resources.
				124.Collection of paleontological
			 resources
					(a)Permit Requirement
						(1)In generalExcept as provided in this subtitle, a
			 paleontological resource may not be collected from Federal land without a
			 permit issued under this subtitle by the Secretary.
						(2)Casual collecting exceptionThe Secretary may allow casual collecting
			 without a permit on Federal land controlled or administered by the Bureau of
			 Land Management, the Bureau of Reclamation, and the Forest Service, where such
			 collection is consistent with the laws governing the management of those
			 Federal land and this subtitle.
						(3)Previous permit exceptionNothing in this section shall affect a
			 valid permit issued prior to the date of enactment of this Act.
						(b)Criteria for Issuance of a
			 PermitThe Secretary may
			 issue a permit for the collection of a paleontological resource pursuant to an
			 application if the Secretary determines that—
						(1)the applicant is qualified to carry out the
			 permitted activity;
						(2)the permitted activity is undertaken for
			 the purpose of furthering paleontological knowledge or for public
			 education;
						(3)the permitted activity is consistent with
			 any management plan applicable to the Federal land concerned; and
						(4)the proposed methods of collecting will not
			 threaten significant natural or cultural resources.
						(c)Permit SpecificationsA permit for the collection of a
			 paleontological resource issued under this section shall contain such terms and
			 conditions as the Secretary deems necessary to carry out the purposes of this
			 subtitle. Every permit shall include requirements that—
						(1)the paleontological resource that is
			 collected from Federal land under the permit will remain the property of the
			 United States;
						(2)the paleontological resource and copies of
			 associated records will be preserved for the public in an approved repository,
			 to be made available for scientific research and public education; and
						(3)specific locality data will not be released
			 by the permittee or repository without the written permission of the
			 Secretary.
						(d)Modification, Suspension, and Revocation of
			 Permits
						(1)The Secretary may modify, suspend, or
			 revoke a permit issued under this section—
							(A)for resource, safety, or other management
			 considerations; or
							(B)when there is a violation of term or
			 condition of a permit issued pursuant to this section.
							(2)The permit shall be revoked if any person
			 working under the authority of the permit is convicted under section 126 or is
			 assessed a civil penalty under section 127.
						(e)Area ClosuresIn order to protect paleontological or
			 other resources and to provide for public safety, the Secretary may restrict
			 access to or close areas under the Secretary’s jurisdiction to the collection
			 of paleontological resources.
					125.Curation of resourcesAny paleontological resource, and any data
			 and records associated with the resource, collected under a permit, shall be
			 deposited in an approved repository. The Secretary may enter into agreements
			 with non-Federal repositories regarding the curation of these resources, data,
			 and records.
				126.Prohibited acts; criminal
			 penalties
					(a)In GeneralA person may not—
						(1)excavate, remove, damage, or otherwise
			 alter or deface or attempt to excavate, remove, damage, or otherwise alter or
			 deface any paleontological resources located on Federal land unless such
			 activity is conducted in accordance with this subtitle;
						(2)exchange, transport, export, receive, or
			 offer to exchange, transport, export, or receive any paleontological resource
			 if, in the exercise of due care, the person knew or should have known such
			 resource to have been excavated or removed from Federal land in violation of
			 any provisions, rule, regulation, law, ordinance, or permit in effect under
			 Federal law, including this subtitle; or
						(3)sell or purchase or offer to sell or
			 purchase any paleontological resource if, in the exercise of due care, the
			 person knew or should have known such resource to have been excavated, removed,
			 sold, purchased, exchanged, transported, or received from Federal land.
						(b)False Labeling OffensesA person may not make or submit any false
			 record, account, or label for, or any false identification of, any
			 paleontological resource excavated or removed from Federal land.
					(c)PenaltiesA person who knowingly violates or
			 counsels, procures, solicits, or employs another person to violate subsection
			 (a) or (b) shall, upon conviction, be fined in accordance with title 18, United
			 States Code, or imprisoned not more than 10 years, or both; but if the sum of
			 the commercial and paleontological value of the paleontological resources
			 involved and the cost of restoration and repair of such resources does not
			 exceed $500, such person shall be fined in accordance with title 18, United
			 States Code, or imprisoned not more than 1 year, or both.
					(d)General ExceptionNothing in subsection (a) shall apply to
			 any person with respect to any paleontological resource which was in the lawful
			 possession of such person prior to the date of enactment of this Act.
					127.Civil penalties
					(a)In General
						(1)HearingA person who violates any prohibition
			 contained in an applicable regulation or permit issued under this subtitle may
			 be assessed a penalty by the Secretary after the person is given notice and
			 opportunity for a hearing with respect to the violation. Each violation shall
			 be considered a separate offense for purposes of this section.
						(2)Amount of penaltyThe amount of such penalty assessed under
			 paragraph (1) shall be determined under regulations promulgated pursuant to
			 this subtitle, taking into account the following factors:
							(A)The scientific or fair market value,
			 whichever is greater, of the paleontological resource involved, as determined
			 by the Secretary.
							(B)The cost of response, restoration, and
			 repair of the resource and the paleontological site involved.
							(C)Any other factors considered relevant by
			 the Secretary assessing the penalty.
							(3)Multiple offensesIn the case of a second or subsequent
			 violation by the same person, the amount of a penalty assessed under paragraph
			 (2) may be doubled.
						(4)LimitationThe amount of any penalty assessed under
			 this subsection for any 1 violation shall not exceed an amount equal to double
			 the cost of response, restoration, and repair of resources and paleontological
			 site damage plus double the scientific or fair market value of resources
			 destroyed or not recovered.
						(b)Petition for Judicial Review; Collection of
			 Unpaid Assessments
						(1)Judicial reviewAny person against whom an order is issued
			 assessing a penalty under subsection (a) may file a petition for judicial
			 review of the order in the United States District Court for the District of
			 Columbia or in the district in which the violation is alleged to have occurred
			 within the 30-day period beginning on the date the order making the assessment
			 was issued. Upon notice of such filing, the Secretary shall promptly file such
			 a certified copy of the record on which the order was issued. The court shall
			 hear the action on the record made before the Secretary and shall sustain the
			 action if it is supported by substantial evidence on the record considered as a
			 whole.
						(2)Failure
			 to payIf any person fails to
			 pay a penalty under this section within 30 days—
							(A)after the order making assessment has
			 become final and the person has not filed a petition for judicial review of the
			 order in accordance with paragraph (1); or
							(B)after a court in an action brought in
			 paragraph (1) has entered a final judgment upholding the assessment of the
			 penalty, the Secretary may request the Attorney General to institute a civil
			 action in a district court of the United States for any district in which the
			 person if found, resides, or transacts business, to collect the penalty (plus
			 interest at currently prevailing rates from the date of the final order or the
			 date of the final judgment, as the case may be). The district court shall have
			 jurisdiction to hear and decide any such action. In such action, the validity,
			 amount, and appropriateness of such penalty shall not be subject to review. Any
			 person who fails to pay on a timely basis the amount of an assessment of a
			 civil penalty as described in the first sentence of this paragraph shall be
			 required to pay, in addition to such amount and interest, attorneys fees and
			 costs for collection proceedings.
							(c)HearingsHearings held during proceedings instituted
			 under subsection (a) shall be conducted in accordance with section 554 of title
			 5, United States Code.
					(d)Use of Recovered AmountsPenalties collected under this section
			 shall be available to the Secretary and without further appropriation may be
			 used only as follows:
						(1)To protect, restore, or repair the
			 paleontological resources and sites which were the subject of the action, or to
			 acquire sites with equivalent resources, and to protect, monitor, and study the
			 resources and sites. Any acquisition shall be subject to any limitations
			 contained in the organic legislation for such Federal land.
						(2)To provide educational materials to the
			 public about paleontological resources and sites.
						(3)To provide for the payment of rewards as
			 provided in section 128.
						128.Rewards and forfeiture
					(a)RewardsThe Secretary may pay from penalties
			 collected under section 126 or 127—
						(1)consistent with amounts established in
			 regulations by the Secretary; or
						(2)if no such regulation exists, an amount
			 equal to the lesser of 1/2 of the penalty or $500, to any
			 person who furnishes information which leads to the finding of a civil
			 violation, or the conviction of criminal violation, with respect to which the
			 penalty was paid. If several persons provided the information, the amount shall
			 be divided among the persons. No officer or employee of the United States or of
			 any State or local government who furnishes information or renders service in
			 the performance of his official duties shall be eligible for payment under this
			 subsection.
						(b)ForfeitureAll paleontological resources with respect
			 to which a violation under section 126 or 127 occurred and which are in the
			 possession of any person, and all vehicles and equipment of any person that
			 were used in connection with the violation, shall be subject to civil
			 forfeiture, or upon conviction, to criminal forfeiture. All provisions of law
			 relating to the seizure, forfeiture, and condemnation of property for a
			 violation of this subtitle, the disposition of such property or the proceeds
			 from the sale thereof, and remission or mitigation of such forfeiture, as well
			 as the procedural provisions of chapter 46 of title 18, United States Code,
			 shall apply to the seizures and forfeitures incurred or alleged to have
			 incurred under the provisions of this subtitle.
					(c)Transfer of Seized ResourcesThe Secretary may transfer administration
			 of seized paleontological resources to Federal or non-Federal educational
			 institutions to be used for scientific or educational purposes.
					129.ConfidentialityInformation concerning the nature and
			 specific location of a paleontological resource the collection of which
			 requires a permit under this subtitle or under any other provision of Federal
			 law shall be exempt from disclosure under section 552 of title 5, United States
			 Code, and any other law unless the Secretary determines that disclosure
			 would—
					(1)further the purposes of this
			 subtitle;
					(2)not create risk of harm to or theft or
			 destruction of the resource or the site containing the resource; and
					(3)be in accordance with other applicable
			 laws.
					130.RegulationsAs soon as practical after the date of
			 enactment of this Act, the Secretary shall issue such regulations as are
			 appropriate to carry out this subtitle, providing opportunities for public
			 notice and comment.
				131.Savings provisionsNothing in this subtitle shall be construed
			 to—
					(1)invalidate, modify, or impose any
			 additional restrictions or permitting requirements on any activities permitted
			 at any time under the general mining laws, the mineral or geothermal leasing
			 laws, laws providing for minerals materials disposal, or laws providing for the
			 management or regulation of the activities authorized by the aforementioned
			 laws including but not limited to the Federal Land Policy Management Act (43
			 U.S.C. 1701–1784), Public Law 94–429 (commonly known as the Mining in
			 the Parks Act) (16 U.S.C. 1901 et seq.), the Surface Mining Control and
			 Reclamation Act of 1977 (30 U.S.C. 1201–1358), and the Organic Administration
			 Act (16 U.S.C. 478, 482, 551);
					(2)invalidate, modify, or impose any
			 additional restrictions or permitting requirements on any activities permitted
			 at any time under existing laws and authorities relating to reclamation and
			 multiple uses of Federal land;
					(3)apply to, or require a permit for, casual
			 collecting of a rock, mineral, or invertebrate or plant fossil that is not
			 protected under this subtitle;
					(4)affect any land other than Federal land or
			 affect the lawful recovery, collection, or sale of paleontological resources
			 from land other than Federal land;
					(5)alter or diminish the authority of a
			 Federal agency under any other law to provide protection for paleontological
			 resources on Federal land in addition to the protection provided under this
			 subtitle; or
					(6)create any right, privilege, benefit, or
			 entitlement for any person who is not an officer or employee of the United
			 States acting in that capacity. No person who is not an officer or employee of
			 the United States acting in that capacity shall have standing to file any civil
			 action in a court of the United States to enforce any provision or amendment
			 made by this subtitle.
					132.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 subtitle.
				DSnake River Birds
			 of Prey National Conservation Area
				141.Snake River
			 Birds of Prey National Conservation Area
					(a)RenamingPublic
			 Law 103–64 is amended—
						(1)in section 2(2)
			 (16 U.S.C. 460iii–1(2)), by inserting Morley Nelson before
			 Snake River Birds of Prey National Conservation Area; and
						(2)in section
			 3(a)(1) (16 U.S.C. 460iii–2(a)(1)), by inserting Morley Nelson
			 before Snake River Birds of Prey National Conservation
			 Area.
						(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the Snake River Birds of Prey National Conservation Area shall
			 be deemed to be a reference to the Morley Nelson Snake River Birds of Prey
			 National Conservation Area.
					(c)Technical
			 CorrectionsPublic Law 103–64 is further amended—
						(1)in section
			 3(a)(1) (16 U.S.C. 460iii–2(a)(1)), by striking (hereafter referred to
			 as the conservation area); and
						(2)in section 4 (16
			 U.S.C. 460iii–3)—
							(A)in subsection
			 (a)(2), by striking Conservation Area and inserting
			 conservation area; and
							(B)in subsection
			 (d), by striking Visitors Center and inserting visitors
			 center.
							ENational
			 Landscape Conservation System
				151.DefinitionsIn this subtitle:
					(1)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					(2)SystemThe term system means the
			 National Landscape Conservation System established by section 152(a).
					152.Establishment of the National Landscape
			 Conservation System
					(a)EstablishmentIn order to conserve, protect, and restore
			 nationally significant landscapes that have outstanding cultural, ecological,
			 and scientific values for the benefit of current and future generations, there
			 is established in the Bureau of Land Management the National Landscape
			 Conservation System.
					(b)ComponentsThe system shall include each of the
			 following areas administered by the Bureau of Land Management:
						(1)Each area that is designated as—
							(A)a national monument;
							(B)a national conservation area;
							(C)a wilderness study area;
							(D)a national scenic trail or national
			 historic trail designated as a component of the National Trails System;
							(E)a component of the National Wild and Scenic
			 Rivers System; or
							(F)a component of the National Wilderness
			 Preservation System.
							(2)Any area designated by Congress to be
			 administered for conservation purposes, including—
							(A)the Steens Mountain Cooperative Management
			 and Protection Area;
							(B)the Headwaters Forest Reserve;
							(C)the Yaquina Head
			 Outstanding Natural Area; and
							(D)any additional area designated by Congress
			 for inclusion in the system.
							(c)ManagementThe Secretary shall manage the
			 system—
						(1)in accordance with any applicable law
			 (including regulations) relating to any component of the system included under
			 subsection (b); and
						(2)in a manner that protects the values for
			 which the components of the system were designated.
						153.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 subtitle.
				IINational Park
			 Service
			ANew areas,
			 boundary modifications, and studies
				201.William
			 Jefferson Clinton Birthplace Home National Historic Site
					(a)Acquisition of
			 property; establishment of historic siteShould the Secretary of the Interior
			 acquire, by donation only from the Clinton Birthplace Foundation, Inc., fee
			 simple, unencumbered title to the William Jefferson Clinton Birthplace Home
			 site located at 117 South Hervey Street, Hope, Arkansas, 71801, and to any
			 personal property related to that site, the Secretary shall designate the
			 William Jefferson Clinton Birthplace Home site as a National Historic Site and
			 unit of the National Park System, to be known as the President William
			 Jefferson Clinton Birthplace Home National Historic Site.
					(b)Applicability of
			 other lawsThe Secretary
			 shall administer the President William Jefferson Clinton Birthplace Home
			 National Historic Site in accordance with the laws generally applicable to
			 national historic sites, including the Act entitled An Act to establish
			 a National Park Service, and for other purposes, approved August 25,
			 1916 (16 U.S.C. 1–4), and the Act entitled An Act to provide for the
			 preservation of historic American sites, buildings, objects and antiquities of
			 national significance, and for other purposes, approved August 21, 1935
			 (16 U.S.C. 461 et seq.).
					202.Mesa Verde
			 National Park Boundary expansion
					(a)FindingsCongress finds that—
						(1)on June 29, 1906, Mesa Verde National Park
			 was established as the first national park in the United States to preserve the
			 works of humanity;
						(2)on September 6, 1978, Mesa Verde National
			 Park became the first World Heritage Site designated in the United States;
			 and
						(3)Mesa Verde National Park protects some of
			 the best preserved and notable archeological sites of the ancient Puebloan
			 culture that flourished in the southwestern United States from approximately
			 600–1300, including the elaborate stone villages in the sheltered alcoves of
			 the canyon walls referred to as cliff dwellings.
						(b)PurposesThe purposes of this section are—
						(1)to modify the boundary of Mesa Verde
			 National Park—
							(A)to protect the archeological sites located
			 on property adjacent to the Park boundary;
							(B)to extend and expand the knowledge and
			 understanding of the ancient Puebloan culture, a major influence in the
			 development of the southwestern United States;
							(C)to protect from potential development the
			 scenic and biological value of the pinyon-juniper covered hills that—
								(i)border the Park; and
								(ii)are in full view of the Park entrance road;
			 and
								(D)to protect the largest recorded colony of
			 the globally imperiled Gray’s Townsend Daisy, to ensure continuation of a major
			 wildlife corridor, and to protect important habitat for wildlife; and
							(2)to provide greater opportunities to
			 visitors, researchers, and surrounding communities to understand and appreciate
			 the natural environment of Mesa Verde and the contributions of the ancient
			 Puebloan culture to the region by providing the land required to construct a
			 contemporary museum collections storage facility and visitor orientation
			 center.
						(c)DefinitionsIn this section:
						(1)MapThe term map means the map
			 entitled Mesa Verde National Park Proposed Boundary Adjustment,
			 numbered 307/80,180, and dated March 1, 2007.
						(2)ParkThe term Park means the Mesa
			 Verde National Park in the State of Colorado.
						(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(d)Acquisition of land
						(1)In generalThe Secretary may acquire the land or an
			 interest in the land described in subsection (e) for addition to the
			 Park.
						(2)MeansAn acquisition of land under paragraph (1)
			 may be made by donation, purchase from a willing seller with donated or
			 appropriated funds, or exchange.
						(e)Description of landThe land referred to in subsection (d)(1)
			 is the approximately 360 acres of land adjacent to the Park, as generally
			 depicted on the map.
					(f)Availability of mapThe map shall be on file and available for
			 inspection in the appropriate offices of the National Park Service.
					(g)Boundary modificationThe boundary of the Park shall be revised
			 to reflect the acquisition of the land under subsection (d).
					(h)AdministrationThe Secretary shall administer any land or
			 interest in land acquired under subsection (d)(1) as part of the Park in
			 accordance with the laws (including regulations) applicable to the Park.
					(i)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					203.Minidoka
			 Internment National Monument
					(a)DefinitionsIn this section:
						(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(2)StateThe
			 term State means the State of Idaho.
						(b)Bainbridge
			 Island Japanese American Memorial
						(1)Boundary
			 adjustment
							(A)In
			 GeneralThe boundary of the Minidoka Internment National
			 Monument, located in the State and established by Presidential Proclamation
			 7395 of January 17, 2001, is adjusted to include the Nidoto Nai Yoni
			 (Let it not happen again) memorial (referred to in this
			 subsection as the memorial), which—
								(i)commemorates the
			 Japanese Americans of Bainbridge Island, Washington, who were the first to be
			 forcibly removed from their homes and relocated to internment camps during
			 World War II under Executive Order No. 9066; and
								(ii)consists of
			 approximately 8 acres of land owned by the City of Bainbridge Island,
			 Washington, as depicted on the map entitled Bainbridge Island Japanese
			 American Memorial, numbered 194/80,003, and dated September,
			 2006.
								(B)MapThe
			 map referred to in subparagraph (A)(ii) shall be kept on file and made
			 available for public inspection in the appropriate offices of the National Park
			 Service.
							(2)Administration
			 of memorial
							(A)In
			 GeneralThe memorial shall be administered as part of the
			 Minidoka Internment National Monument.
							(B)AgreementsTo
			 carry out this subsection, the Secretary may enter into agreements with—
								(i)the
			 City of Bainbridge Island, Washington;
								(ii)the Bainbridge
			 Island Metropolitan Park and Recreational District;
								(iii)the Bainbridge
			 Island Japanese American Community Memorial Committee;
								(iv)the Bainbridge
			 Island Historical Society; and
								(v)other appropriate
			 individuals or entities.
								(C)ImplementationTo
			 implement an agreement entered into under subparagraph (B), the Secretary
			 may—
								(i)enter into a
			 cooperative management agreement relating to the operation and maintenance of
			 the memorial with the City of Bainbridge Island, Washington, in accordance with
			 section 3(l) of Public law 91–383 (16 U.S.C.
			 1a–2(l)); and
								(ii)enter into
			 cooperative agreements with, or make grants to, the City of Bainbridge Island,
			 Washington, and other non-Federal entities for the development of facilities,
			 infrastructure, and interpretive media at the memorial, if any Federal funds
			 provided by a grant or through a cooperative agreement are matched with
			 non-Federal funds.
								(D)Administration
			 and visitor use siteThe Secretary may operate and maintain a
			 site in the State of Washington for administrative and visitor use purposes
			 associated with the Minidoka Internment National Monument.
							(c)Establishment
			 of Minidoka National Historic Site
						(1)DefinitionsIn this subsection:
							(A)Historic
			 siteThe term Historic Site means the Minidoka
			 National Historic Site established by paragraph (2)(A).
							(B)Minidoka
			 MapThe term Minidoka Map means the map entitled
			 Minidoka National Historic Site, Proposed Boundary Map, numbered
			 194/80,004, and dated December 2006.
							(2)Establishment
							(A)National
			 historic siteIn order to protect, preserve, and interpret the
			 resources associated with the former Minidoka Relocation Center where Japanese
			 Americans were incarcerated during World War II, there is established the
			 Minidoka National Historic Site.
							(B)Minidoka
			 Internment National Monument
								(i)In
			 generalThe Minidoka Internment National Monument (referred to in
			 this subsection as the Monument), as described in Presidential
			 Proclamation 7395 of January 17, 2001, is abolished.
								(ii)IncorporationThe
			 land and any interests in the land at the Monument are incorporated within, and
			 made part of, the Historic Site.
								(iii)FundsAny
			 funds available for purposes of the Monument shall be available for the
			 Historic Site.
								(C)ReferencesAny
			 reference in a law (other than in this subsection), map, regulation, document,
			 record, or other paper of the United States to the Minidoka Internment
			 National Monument shall be considered to be a reference to the
			 Minidoka National Historic Site.
							(3)Boundary of
			 Historic Site
							(A)BoundaryThe
			 boundary of the Historic Site shall include—
								(i)approximately 292
			 acres of land, as depicted on the Minidoka Map; and
								(ii)approximately 8
			 acres of land, as described in subsection (b)(1)(A)(ii).
								(B)Availability of
			 mapThe Minidoka Map shall be on file and available for public
			 inspection in the appropriate offices of the National Park Service.
							(4)Land transfers
			 and acquisition
							(A)Transfer from
			 Bureau of ReclamationAdministrative jurisdiction over the land
			 identified on the Minidoka Map as BOR parcel 1 and BOR
			 parcel 2, including any improvements on, and appurtenances to, the
			 parcels, is transferred from the Bureau of Reclamation to the National Park
			 Service for inclusion in the Historic Site.
							(B)Transfer from
			 Bureau of Land ManagementAdministrative jurisdiction over the
			 land identified on the Minidoka Map as Public Domain Lands is
			 transferred from the Bureau of Land Management to the National Park Service for
			 inclusion in the Historic Site, and the portions of any prior Secretarial
			 orders withdrawing the land are revoked.
							(C)Acquisition
			 authorityThe Secretary may acquire any land or interest in land
			 located within the boundary of the Historic Site, as depicted on the Minidoka
			 Map, by—
								(i)donation;
								(ii)purchase with
			 donated or appropriated funds from a willing seller; or
								(iii)exchange.
								(5)Administration
							(A)In
			 generalThe Historic Site shall be administered in accordance
			 with—
								(i)this section;
			 and
								(ii)laws (including
			 regulations) generally applicable to units of the National Park System,
			 including—
									(I)the National Park
			 Service Organic Act (16 U.S.C. 1 et seq.); and
									(II)the Act of
			 August 21, 1935 (16 U.S.C. 461 et seq.).
									(B)Interpretation
			 and education
								(i)In
			 generalThe Secretary shall interpret—
									(I)the story of the
			 relocation of Japanese Americans during World War II to the Minidoka Relocation
			 Center and other centers across the United States;
									(II)the living
			 conditions of the relocation centers;
									(III)the work
			 performed by the internees at the relocation centers; and
									(IV)the
			 contributions to the United States military made by Japanese Americans who had
			 been interned.
									(ii)Oral
			 historiesTo the extent feasible, the collection of oral
			 histories and testimonials from Japanese Americans who were confined shall be a
			 part of the interpretive program at the Historic Site.
								(iii)CoordinationThe
			 Secretary shall coordinate the development of interpretive and educational
			 materials and programs for the Historic Site with the Manzanar National
			 Historic Site in the State of California.
								(C)Bainbridge
			 Island Japanese American MemorialThe Bainbridge Island Japanese
			 American Memorial shall be administered in accordance with subsection
			 (b)(2).
							(D)Continued
			 agricultural useIn keeping with the historical use of the land
			 following the decommission of the Minidoka Relocation Center, the Secretary may
			 issue a special use permit or enter into a lease to allow agricultural uses
			 within the Historic Site under appropriate terms and conditions, as determined
			 by the Secretary.
							(6)Disclaimer of
			 interest in land
							(A)In
			 generalThe Secretary may issue to Jerome County, Idaho, a
			 document of disclaimer of interest in land for the parcel identified as
			 Tract No. 2—
								(i)in
			 the final order of condemnation, for the case numbered 2479, filed on January
			 31, 1947, in the District Court of the United States, in and for the District
			 of Idaho, Southern Division; and
								(ii)on
			 the Minidoka Map.
								(B)ProcessThe
			 Secretary shall issue the document of disclaimer of interest in land under
			 subparagraph (A) in accordance with section 315(b) of
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1745(b)).
							(C)EffectThe
			 issuance by the Secretary of the document of disclaimer of interest in land
			 under subparagraph (A) shall have the same effect as a quit-claim deed issued
			 by the United States.
							(d)Conveyance of
			 American Falls Reservoir District Number 2
						(1)DefinitionsIn this subsection
							(A)AgreementThe
			 term Agreement means Agreement No. 5–07–10–L1688 between the
			 United States and the District, entitled Agreement Between the United
			 States and the American Falls Reservoir District No. 2 to Transfer Title to the
			 Federally Owned Milner-Gooding Canal and Certain Property Rights, Title and
			 Interest to the American Falls Reservoir District No. 2.
							(B)DistrictThe
			 term District means the American Falls Reservoir District No. 2,
			 located in Jerome, Lincoln, and Gooding Counties, of the State.
							(2)Authority to
			 convey title
							(A)In
			 generalIn accordance with all applicable law and the terms and
			 conditions set forth in the Agreement, the Secretary may convey—
								(i)to
			 the District all right, title, and interest in and to the land and improvements
			 described in Appendix A of the Agreement, subject to valid existing
			 rights;
								(ii)to
			 the city of Gooding, located in Gooding County, of the State, all right, title,
			 and interest in and to the 5.0 acres of land and improvements described in
			 Appendix D of the Agreement; and
								(iii)to the Idaho
			 Department of Fish and Game all right, title, and interest in and to the 39.72
			 acres of land and improvements described in Appendix D of the Agreement.
								(B)Compliance with
			 agreementAll parties to the conveyance under subparagraph (A)
			 shall comply with the terms and conditions of the Agreement, to the extent
			 consistent with this subsection.
							(3)Compliance with
			 other laws
							(A)In
			 generalOn conveyance of the
			 land and improvements under paragraph (2)(A)(i), the District shall comply with
			 all applicable Federal, State, and local laws (including regulations) in the
			 operation of each facility transferred.
							(B)Applicable
			 authorityNothing in this
			 subsection modifies or otherwise affects the applicability of Federal
			 reclamation law (the Act of June 17, 1902 (32 Stat.
			 388, chapter 1093), and Acts supplemental to and amendatory of
			 that Act (43 U.S.C.
			 371 et seq.)) to project water provided to the District.
							(4)Revocation of
			 withdrawals
							(A)In
			 generalThe portions of the
			 Secretarial Orders dated March 18, 1908, October 7, 1908, September 29, 1919,
			 October 22, 1925, March 29, 1927, July 23, 1927, and May 7, 1963, withdrawing
			 the approximately 6,900 acres described in Appendix E of the Agreement for the
			 purpose of the Gooding Division of the Minidoka Project, are revoked.
							(B)Management of
			 withdrawn landThe Secretary,
			 acting through the Director of the Bureau of Land Management, shall manage the
			 withdrawn land described in subparagraph (A) subject to valid existing
			 rights.
							(5)Liability
							(A)In
			 generalSubject to
			 subparagraph (B), upon completion of a conveyance under paragraph (2), the
			 United States shall not be liable for damages of any kind for any injury
			 arising out of an act, omission, or occurrence relating to the land (including
			 any improvements to the land) conveyed under the conveyance.
							(B)ExceptionSubparagraph (A) shall not apply to
			 liability for damages resulting from an injury caused by any act of negligence
			 committed by the United States (or by any officer, employee, or agent of the
			 United States) before the date of completion of the conveyance.
							(C)Federal tort
			 claims actNothing in this
			 paragraph increases the liability of the United States beyond that provided in
			 chapter 171 of title 28, United States Code.
							(6)Future
			 benefits
							(A)Responsibility
			 of the districtAfter
			 completion of the conveyance of land and improvements to the District under
			 paragraph (2)(A)(i), and consistent with the Agreement, the District shall
			 assume responsibility for all duties and costs associated with the operation,
			 replacement, maintenance, enhancement, and betterment of the transferred land
			 (including any improvements to the land).
							(B)Eligibility for
			 federal funding
								(i)In
			 generalExcept as provided in
			 clause (ii), the District shall not be eligible to receive Federal funding to
			 assist in any activity described in subparagraph (A) relating to land and
			 improvements transferred under paragraph (2)(A)(i).
								(ii)ExceptionClause (i) shall not apply to any funding
			 that would be available to a similarly situated nonreclamation district, as
			 determined by the Secretary.
								(7)National
			 Environmental Policy ActBefore completing any conveyance under this
			 subsection, the Secretary shall complete all actions required under—
							(A)the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.);
							(B)the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.);
							(C)the National Historic Preservation Act (16
			 U.S.C. 470 et seq.); and
							(D)all other applicable laws (including
			 regulations).
							(8)Payment
							(A)Fair market
			 value requirementAs a condition of the conveyance under
			 paragraph (2)(A)(i), the District shall pay the fair market value for the
			 withdrawn land to be acquired by them, in accordance with the terms of the
			 Agreement.
							(B)Grant for
			 building replacementAs soon as practicable after the date of
			 enactment of this Act, and in full satisfaction of the Federal obligation to
			 the District for the replacement of the structure in existence on that date of
			 enactment that is to be transferred to the National Park Service for inclusion
			 in the Minidoka National Historic Site, the Secretary, acting through the
			 Commissioner of Reclamation, shall provide to the District a grant in the
			 amount of $52,996, in accordance with the terms of the Agreement.
							(e)Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					204.Walnut Canyon
			 study
					(a)DefinitionsIn this section:
						(1)MapThe
			 term map means the map entitled Walnut Canyon Proposed
			 Study Area and dated July 17, 2007.
						(2)SecretariesThe
			 term Secretaries means the Secretary of the Interior and the
			 Secretary of Agriculture, acting jointly.
						(3)Study
			 areaThe term study area means the area identified
			 on the map as the Walnut Canyon Proposed Study Area.
						(b)Study
						(1)In
			 generalThe Secretaries shall conduct a study of the study area
			 to assess—
							(A)the suitability
			 and feasibility of designating all or part of the study area as an addition to
			 Walnut Canyon National Monument, in accordance with section 8(c) of Public Law
			 91–383 (16 U.S.C. 1a–5(c));
							(B)continued
			 management of the study area by the Forest Service; or
							(C)any other
			 designation or management option that would provide for—
								(i)protection of
			 resources within the study area; and
								(ii)continued access
			 to, and use of, the study area by the public.
								(2)ConsultationThe
			 Secretaries shall provide for public comment in the preparation of the study,
			 including consultation with appropriate Federal, State, and local governmental
			 entities.
						(3)ReportNot
			 later than 18 months after the date on which funds are made available to carry
			 out this section, the Secretaries shall submit to the Committee on Energy and
			 Natural Resources of the Senate and the Committee on Natural Resources of the
			 House of Representatives a report that describes—
							(A)the results of
			 the study; and
							(B)any
			 recommendations of the Secretaries.
							(4)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
						BCommissions and
			 Advisory Committees
				211.Dwight D.
			 Eisenhower Memorial CommissionSection 8162 of the Department of Defense
			 Appropriations Act, 2000 (Public Law 106–79; 113 Stat. 1274) is amended—
					(1)by striking subsection (j), and inserting
			 the following:
						
							(j)Powers of the
				commission
								(1)In
				general
									(A)PowersThe
				Commission may—
										(i)make such
				expenditures for services and materials for the purpose of carrying out this
				section as the Commission considers advisable from funds appropriated or
				received as gifts for that purpose;
										(ii)solicit and
				accept contributions to be used in carrying out this section or to be used in
				connection with the construction or other expenses of the memorial;
										(iii)hold hearings
				and enter into contracts;
										(iv)enter into
				contracts for specialized or professional services as necessary to carry out
				this section; and
										(v)take such actions
				as are necessary to carry out this section.
										(B)Specialized or
				professional servicesServices under subparagraph (A)(iv) may
				be—
										(i)obtained without
				regard to the provisions of title 5, United States Code, including section 3109
				of that title; and
										(ii)may be paid
				without regard to the provisions of title 5, United States Code, including
				chapter 51 and subchapter III of chapter 53 of that title.
										(2)Gifts of
				propertyThe Commission may accept gifts of real or personal
				property to be used in carrying out this section, including to be used in
				connection with the construction or other expenses of the memorial.
								(3)Federal
				cooperationAt the request of the Commission, a Federal
				department or agency may provide any information or other assistance to the
				Commission that the head of the Federal department or agency determines to be
				appropriate.
								(4)Powers of
				members and agents
									(A)In
				generalIf authorized by the Commission, any member or agent of
				the Commission may take any action that the Commission is authorized to take
				under this section.
									(B)ArchitectThe
				Commission may appoint an architect as an agent of the Commission to—
										(i)represent the
				Commission on various governmental source selection and planning boards on the
				selection of the firms that will design and construct the memorial; and
										(ii)perform other
				duties as designated by the Chairperson of the Commission.
										(C)TreatmentAn
				authorized member or agent of the Commission (including an individual appointed
				under subparagraph (B)) providing services to the Commission shall be
				considered an employee of the Federal Government in the performance of those
				services for the purposes of chapter 171 of title 28, United States Code,
				relating to tort claims.
									(5)TravelEach
				member of the Commission shall be allowed travel expenses, including per diem
				in lieu of subsistence, at rates authorized for employees of agencies under
				subchapter I of chapter 57 of title 5, United States Code, while away from
				their homes or regular places of business in the performance of services for
				the Commission.
								;
				
					(2)by redesignating
			 subsection (o) as subsection (q); and
					(3)by adding at the
			 end the following:
						
							(o)Staff and
				support services
								(1)Executive
				directorThere shall be an Executive Director appointed by the
				Commission to be paid at a rate not to exceed the maximum rate of basic pay for
				level IV of the Executive Schedule.
								(2)Staff
									(A)In
				generalThe staff of the Commission may be appointed and
				terminated without regard to the provisions of title 5, United States Code,
				governing appointments in the competitive service, and may be paid without
				regard to the provisions of chapter 51 and subchapter III of chapter 53 of that
				title, relating to classification and General Schedule pay rates, except that
				an individual appointed under this paragraph may not receive pay in excess of
				the maximum rate of basic pay for GS–15 of the General Schedule.
									(B)Senior
				staffNotwithstanding subparagraph (A), not more than 3 staff
				employees of the Commission (in addition to the Executive Director) may be paid
				at a rate not to exceed the maximum rate of basic pay for level IV of the
				Executive Schedule
									(3)Staff of
				federal agenciesOn request of the Commission, the head of any
				Federal department or agency may detail any of the personnel of the department
				or agency to the Commission to assist the Commission to carry out its duties
				under this section.
								(4)Federal
				supportThe Commission shall obtain administrative and support
				services from the General Services Administration on a reimbursable basis. The
				Commission may use all contracts, schedules, and acquisition vehicles allowed
				to external clients through the General Services Administration.
								(5)Cooperative
				agreementsThe Commission may enter into cooperative agreements
				with Federal agencies, State, local, tribal and international governments, and
				private interests and organizations which will further the goals and purposes
				of this section.
								(6)Temporary,
				intermittent, and part-time services
									(A)In
				generalThe Commission may obtain temporary, intermittent, and
				part-time services under section 3109 of title 5, United States Code, at rates
				not to exceed the maximum annual rate of basic pay payable under section 5376
				of that title.
									(B)Non-applicability
				to certain servicesThis paragraph shall not apply to services
				under subsection (j)(1)(A)(iv).
									(7)Volunteer
				services
									(A)In
				generalNotwithstanding section 1342 of title 31, United States
				Code, the Commission may accept and utilize the services of volunteers serving
				without compensation.
									(B)ReimbursementThe
				Commission may reimburse such volunteers for local travel and office supplies,
				and for other travel expenses, including per diem in lieu of subsistence, as
				authorized by section 5703 of title 5, United States Code.
									(C)Liability
										(i)In
				generalSubject to clause (ii), a volunteer described in
				subparagraph (A) shall be considered to be a volunteer for purposes of the
				Volunteer Protection Act of 1997 (42 U.S.C. 14501 et seq.).
										(ii)ExceptionSection
				4(d) of the Volunteer Protection Act of 1997 (42 U.S.C. 14503(d)) shall not
				apply for purposes of a claim against a volunteer described in subparagraph
				(A).
										(p)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as necessary to carry out this
				section.
							.
					212.Na Hoa Pili O Kaloko-Honokohau advisory
			 commissionSection 505(f)(7)
			 of the National Parks and Recreation Act of 1978 (16 U.S.C. 396d(f)(7)) is
			 amended by striking ten years after the date of enactment of the Na Hoa
			 Pili Kaloko-Honokohau Re-establishment Act of 1996 and inserting
			 on Decmber 31, 2017.
				CNational
			 Trails
				221.Ice Age Floods
			 National Geologic Trail
					(a)Findings; purpose
						(1)FindingsCongress finds that—
							(A)at the end of the last Ice Age, some 12,000
			 to 17,000 years ago, a series of cataclysmic floods occurred in what is now the
			 northwest region of the United States, leaving a lasting mark of dramatic and
			 distinguishing features on the landscape of parts of the States of Montana,
			 Idaho, Washington and Oregon;
							(B)geological features that have exceptional
			 value and quality to illustrate and interpret this extraordinary natural
			 phenomenon are present on Federal, State, tribal, county, municipal, and
			 private land in the region; and
							(C)in 2001, a joint study team headed by the
			 National Park Service that included about 70 members from public and private
			 entities completed a study endorsing the establishment of an Ice Age Floods
			 National Geologic Trail—
								(i)to recognize the national significance of
			 this phenomenon; and
								(ii)to coordinate public and private sector
			 entities in the presentation of the story of the Ice Age floods.
								(2)PurposeThe purpose of this section is to designate
			 the Ice Age Floods National Geologic Trail in the States of Montana, Idaho,
			 Washington, and Oregon, enabling the public to view, experience, and learn
			 about the features and story of the Ice Age floods through the collaborative
			 efforts of public and private entities.
						(b)DefinitionsIn this section:
						(1)Ice age floods; floodsThe term Ice Age floods or
			 floods means the cataclysmic floods that occurred in what is now
			 the northwestern United States during the last Ice Age from massive, rapid and
			 recurring drainage of Glacial Lake in Missoula, Montana.
						(2)PlanThe term plan means the
			 cooperative management and interpretation plan authorized under subsection
			 (f)(5).
						(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(4)TrailThe term Trail means the Ice
			 Age Floods National Geologic Trail designated by subsection (c).
						(c)DesignationIn order to provide for public
			 appreciation, understanding, and enjoyment of the nationally significant
			 natural and cultural features of the Ice Age floods and to promote
			 collaborative efforts for interpretation and education among public and private
			 entities located along the pathways of the floods, there is designated the Ice
			 Age Floods National Geologic Trail.
					(d)Location
						(1)MapThe route of the Trail shall be generally
			 depicted on the map entitled Ice Age Floods National Geologic
			 Trail, numbered P43/80,000 and dated June 2004.
						(2)RouteThe route shall generally follow public
			 roads and highways.
						(3)RevisionThe Secretary may revise the map by
			 publication in the Federal Register of a notice of availability of a new map as
			 part of the plan.
						(e)Map AvailabilityThe map referred to in subsection (d)(1)
			 shall be on file and available for public inspection in the appropriate offices
			 of the National Park Service.
					(f)Administration
						(1)In GeneralThe Secretary, acting through the Director
			 of the National Park Service, shall administer the Trail in accordance with
			 this section.
						(2)LimitationExcept as provided in paragraph (6)(B), the
			 Trail shall not be considered to be a unit of the National Park System.
						(3)Trail Management OfficeTo improve management of the Trail and
			 coordinate Trail activities with other public agencies and private entities,
			 the Secretary may establish and operate a trail management office at a central
			 location within the vicinity of the Trail.
						(4)Interpretive FacilitiesThe Secretary may plan, design, and
			 construct interpretive facilities for sites associated with the Trail if the
			 facilities are constructed in partnership with State, local, tribal, or
			 non-profit entities and are consistent with the plan.
						(5)Management Plan
							(A)In generalNot later than 3 years after funds are made
			 available to carry out this section, the Secretary shall prepare a cooperative
			 management and interpretation plan for the Trail.
							(B)ConsultationThe Secretary shall prepare the plan in
			 consultation with—
								(i)State, local, and tribal governments;
			 and
								(ii)the Ice Age Floods Institute;
								(iii)private property owners; and
								(iv)other interested parties.
								(C)ContentsThe plan shall—
								(i)confirm and, if appropriate, expand on the
			 inventory of features of the floods contained in the National Park Service
			 study entitled Ice Age Floods, Study of Alternatives and Environmental
			 Assessment (February 2001) by—
									(I)locating features more accurately;
									(II)improving the description of features;
			 and
									(III)reevaluating the features in terms of their
			 interpretive potential;
									(ii)review and, if appropriate, modify the map
			 of the Trail referred to in subsection (d)(1);
								(iii)describe strategies for the coordinated
			 development of the Trail, including an interpretive plan for facilities,
			 waysides, roadside pullouts, exhibits, media, and programs that present the
			 story of the floods to the public effectively; and
								(iv)identify potential partnering opportunities
			 in the development of interpretive facilities and educational programs to
			 educate the public about the story of the floods.
								(6)Cooperative Management
							(A)In generalIn order to facilitate the development of
			 coordinated interpretation, education, resource stewardship, visitor facility
			 development and operation, and scientific research associated with the Trail
			 and to promote more efficient administration of the sites associated with the
			 Trail, the Secretary may enter into cooperative management agreements with
			 appropriate officials in the States of Montana, Idaho, Washington, and Oregon
			 in accordance with the authority provided for units of the National Park System
			 under section 3(l) of Public Law 91–383 (16 U.S.C. 1a–2(l)).
							(B)AuthorityFor purposes of this paragraph only, the
			 Trail shall be considered a unit of the National Park System.
							(7)Cooperative AgreementsThe Secretary may enter into cooperative
			 agreements with public or private entities to carry out this section.
						(8)Effect on Private Property
			 RightsNothing in this
			 section—
							(A)requires any private property owner to
			 allow public access (including Federal, State, or local government access) to
			 private property; or
							(B)modifies any provision of Federal, State,
			 or local law with respect to public access to or use of private land.
							(9)LiabilityDesignation of the Trail by subsection (c)
			 does not create any liability for, or affect any liability under any law of,
			 any private property owner with respect to any person injured on the private
			 property.
						(g)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section, of which not more than $12,000,000 may be used for development of the
			 Trail.
					222.Washington-Rochambeau
			 Revolutionary Route National Historic TrailSection 5(a) of the National Trails System
			 Act (16 U.S.C. 1244(a)) is amended by adding at the end the following:
					
						(26)Washington-Rochambeau
				revolutionary route national historic trail
							(A)In
				generalThe Washington-Rochambeau Revolutionary Route National
				Historic Trail, a corridor of approximately 600 miles following the route taken
				by the armies of General George Washington and Count Rochambeau between
				Newport, Rhode Island, and Yorktown, Virginia, in 1781 and 1782, as generally
				depicted on the map entitled WASHINGTON-ROCHAMBEAU REVOLUTIONARY ROUTE
				NATIONAL HISTORIC TRAIL, numbered T01/80,001, and dated June 2007
				.
							(B)MapThe
				map referred to in subparagraph (A) shall be on file and available for public
				inspection in the appropriate offices of the National Park Service.
							(C)AdministrationThe trail shall be administered by the
				Secretary of the Interior, in consultation with—
								(i)other Federal, State, tribal, regional, and
				local agencies; and
								(ii)the private sector.
								(D)Land
				acquisitionThe United States
				shall not acquire for the trail any land or interest in land outside the
				exterior boundary of any federally-managed area without the consent of the
				owner of the land or interest in
				land.
							.
				223.Revision of
			 feasibility and suitability studies of existing national historic
			 trailsSection 5 of the
			 National Trails System Act (16 U.S.C. 1244) is amended by adding at the end the
			 following:
					
						(g)Revision of
				Feasibility and Suitability Studies of Existing National Historic
				Trails
							(1)DefinitionsIn
				this subsection:
								(A)RouteThe
				term route includes a trail segment commonly known as a
				cutoff.
								(B)Shared
				routeThe term shared route means a route that was a
				segment of more than 1 historic trail, including a route shared with an
				existing national historic trail.
								(2)Requirements
				for revision
								(A)In
				generalThe Secretary of the Interior shall revise the
				feasibility and suitability studies for certain national trails for
				consideration of possible additions to the trails.
								(B)Study
				requirements and objectivesThe study requirements and objectives
				specified in subsection (b) shall apply to a study required by this
				subsection.
								(C)Completion and
				submission of studyA study listed in this subsection shall be
				completed and submitted to Congress not later than 3 complete fiscal years from
				the date funds are made available for the study.
								(3)Oregon National
				Historic Trail
								(A)Study
				requiredThe Secretary of the Interior shall undertake a study of
				the routes of the Oregon Trail listed in subparagraph (B) and generally
				depicted on the map entitled Western Emigrant Trails 1830/1870
				and dated 1991/1993, and of such other routes of the Oregon Trail that the
				Secretary considers appropriate, to determine the feasibility and suitability
				of designation of 1 or more of the routes as components of the Oregon National
				Historic Trail.
								(B)Covered
				routesThe routes to be studied under subparagraph (A) shall
				include the following:
									(i)Whitman Mission
				route.
									(ii)Upper Columbia
				River.
									(iii)Cowlitz River
				route.
									(iv)Meek
				cutoff.
									(v)Free Emigrant
				Road.
									(vi)North Alternate
				Oregon Trail.
									(vii)Goodale’s
				cutoff.
									(viii)North Side
				alternate route.
									(ix)Cutoff to Barlow
				road.
									(x)Naches Pass
				Trail.
									(4)Pony Express
				National Historic TrailThe Secretary of the Interior shall
				undertake a study of the approximately 20-mile southern alternative route of
				the Pony Express Trail from Wathena, Kansas, to Troy, Kansas, and such other
				routes of the Pony Express Trail that the Secretary considers appropriate, to
				determine the feasibility and suitability of designation of 1 or more of the
				routes as components of the Pony Express National Historic Trail.
							(5)California
				National Historic Trail
								(A)Study
				requiredThe Secretary of the Interior shall undertake a study of
				the Missouri Valley, central, and western routes of the California Trail listed
				in subparagraph (B) and generally depicted on the map entitled Western
				Emigrant Trails 1830/1870 and dated 1991/1993, and of such other and
				shared Missouri Valley, central, and western routes that the Secretary
				considers appropriate, to determine the feasibility and suitability of
				designation of 1 or more of the routes as components of the California National
				Historic Trail.
								(B)Covered
				routesThe routes to be studied under subparagraph (A) shall
				include the following:
									(i)Missouri Valley
				routes
										(I)Blue
				Mills-Independence Road.
										(II)Westport Landing
				Road.
										(III)Westport-Lawrence
				Road.
										(IV)Fort
				Leavenworth-Blue River route.
										(V)Road to
				Amazonia.
										(VI)Union Ferry
				Route.
										(VII)Old
				Wyoming-Nebraska City cutoff.
										(VIII)Lower
				Plattsmouth Route.
										(IX)Lower Bellevue
				Route.
										(X)Woodbury
				cutoff.
										(XI)Blue Ridge
				cutoff.
										(XII)Westport
				Road.
										(XIII)Gum
				Springs-Fort Leavenworth route.
										(XIV)Atchison/Independence
				Creek routes.
										(XV)Fort
				Leavenworth-Kansas River route.
										(XVI)Nebraska City
				cutoff routes.
										(XVII)Minersville-Nebraska
				City Road.
										(XVIII)Upper
				Plattsmouth route.
										(XIX)Upper Bellevue
				route.
										(ii)Central
				routes
										(I)Cherokee Trail,
				including splits.
										(II)Weber Canyon
				route of Hastings cutoff.
										(III)Bishop Creek
				cutoff.
										(IV)McAuley
				cutoff.
										(V)Diamond Springs
				cutoff.
										(VI)Secret
				Pass.
										(VII)Greenhorn
				cutoff.
										(VIII)Central
				Overland Trail.
										(iii)Western
				routes
										(I)Bidwell-Bartleson
				route.
										(II)Georgetown/Dagget
				Pass Trail.
										(III)Big Trees
				Road.
										(IV)Grizzly Flat
				cutoff.
										(V)Nevada City
				Road.
										(VI)Yreka
				Trail.
										(VII)Henness Pass
				route.
										(VIII)Johnson
				cutoff.
										(IX)Luther Pass
				Trail.
										(X)Volcano
				Road.
										(XI)Sacramento-Coloma
				Wagon Road.
										(XII)Burnett
				cutoff.
										(XIII)Placer County
				Road to Auburn.
										(6)Mormon Pioneer
				National Historic Trail
								(A)Study
				requiredThe Secretary of the Interior shall undertake a study of
				the routes of the Mormon Pioneer Trail listed in subparagraph (B) and generally
				depicted in the map entitled Western Emigrant Trails 1830/1870
				and dated 1991/1993, and of such other routes of the Mormon Pioneer Trail that
				the Secretary considers appropriate, to determine the feasibility and
				suitability of designation of 1 or more of the routes as components of the
				Mormon Pioneer National Historic Trail.
								(B)Covered
				routesThe routes to be studied under subparagraph (A) shall
				include the following:
									(i)1846 Subsequent
				routes A and B (Lucas and Clarke Counties, Iowa).
									(ii)1856–57 Handcart
				route (Iowa City to Council Bluffs).
									(iii)Keokuk route
				(Iowa).
									(iv)1847 Alternative
				Elkhorn and Loup River Crossings in Nebraska.
									(v)Fort Leavenworth
				Road; Ox Bow route and alternates in Kansas and Missouri (Oregon and California
				Trail routes used by Mormon emigrants).
									(vi)1850 Golden Pass
				Road in Utah.
									(7)Shared
				California and Oregon Trail routes
								(A)Study
				requiredThe Secretary of the Interior shall undertake a study of
				the shared routes of the California Trail and Oregon Trail listed in
				subparagraph (B) and generally depicted on the map entitled Western
				Emigrant Trails 1830/1870 and dated 1991/1993, and of such other shared
				routes that the Secretary considers appropriate, to determine the feasibility
				and suitability of designation of 1 or more of the routes as shared components
				of the California National Historic Trail and the Oregon National Historic
				Trail.
								(B)Covered
				routesThe routes to be studied under subparagraph (A) shall
				include the following:
									(i)St. Joe
				Road.
									(ii)Council Bluffs
				Road.
									(iii)Sublette
				cutoff.
									(iv)Applegate
				route.
									(v)Old Fort Kearny
				Road (Oxbow Trail).
									(vi)Childs
				cutoff.
									(vii)Raft River to
				Applegate.
									.
				224.National
			 Trails System willing seller authority
					(a)Authority
			 To acquire land from willing sellers for certain trails
						(1)Oregon
			 national historic trailSection 5(a)(3) of the National Trails
			 System Act (16
			 U.S.C. 1244(a)(3)) is amended by adding at the end the
			 following: No land or interest in land outside the exterior boundaries
			 of any federally administered area may be acquired by the Federal Government
			 for the trail except with the consent of the owner of the land or interest in
			 land. The authority of the Federal Government to acquire fee title under this
			 paragraph shall be limited to an average of not more than
			 1/4 mile on either side of the trail..
						(2)Mormon
			 pioneer national historic trailSection 5(a)(4) of the National Trails
			 System Act (16
			 U.S.C. 1244(a)(4)) is amended by adding at the end the
			 following: No land or interest in land outside the exterior boundaries
			 of any federally administered area may be acquired by the Federal Government
			 for the trail except with the consent of the owner of the land or interest in
			 land. The authority of the Federal Government to acquire fee title under this
			 paragraph shall be limited to an average of not more than
			 1/4 mile on either side of the trail..
						(3)Continental
			 divide national scenic trailSection 5(a)(5) of the National Trails
			 System Act (16
			 U.S.C. 1244(a)(5)) is amended by adding at the end the
			 following: No land or interest in land outside the exterior boundaries
			 of any federally administered area may be acquired by the Federal Government
			 for the trail except with the consent of the owner of the land or interest in
			 land. The authority of the Federal Government to acquire fee title under this
			 paragraph shall be limited to an average of not more than
			 1/4 mile on either side of the trail..
						(4)Lewis and
			 clark national historic trailSection 5(a)(6) of the National Trails
			 System Act (16
			 U.S.C. 1244(a)(6)) is amended by adding at the end the
			 following: No land or interest in land outside the exterior boundaries
			 of any federally administered area may be acquired by the Federal Government
			 for the trail except with the consent of the owner of the land or interest in
			 land. The authority of the Federal Government to acquire fee title under this
			 paragraph shall be limited to an average of not more than
			 1/4 mile on either side of the trail..
						(5)Iditarod
			 national historic trailSection 5(a)(7) of the National Trails
			 System Act (16
			 U.S.C. 1244(a)(7)) is amended by adding at the end the
			 following: No land or interest in land outside the exterior boundaries
			 of any federally administered area may be acquired by the Federal Government
			 for the trail except with the consent of the owner of the land or interest in
			 land. The authority of the Federal Government to acquire fee title under this
			 paragraph shall be limited to an average of not more than
			 1/4 mile on either side of the trail..
						(6)North
			 country national scenic trailSection 5(a)(8) of the National Trails
			 System Act (16
			 U.S.C. 1244(a)(8)) is amended by adding at the end the
			 following: No land or interest in land outside the exterior boundaries
			 of any federally administered area may be acquired by the Federal Government
			 for the trail except with the consent of the owner of the land or interest in
			 land..
						(7)Ice age
			 national scenic trailSection
			 5(a)(10) of the National Trails System Act (16 U.S.C. 1244(a)(10)) is
			 amended by adding at the end the following: No land or interest in land
			 outside the exterior boundaries of any federally administered area may be
			 acquired by the Federal Government for the trail except with the consent of the
			 owner of the land or interest in land..
						(8)Potomac
			 heritage national scenic trailSection 5(a)(11) of the National Trails
			 System Act (16 U.S.C. 1244(a)(11)) is
			 amended—
							(A)by striking the fourth and fifth sentences;
			 and
							(B)by adding at the end the following:
			 No land or interest in land outside the exterior boundaries of any
			 federally administered area may be acquired by the Federal Government for the
			 trail except with the consent of the owner of the land or interest in
			 land..
							(9)Nez perce
			 national historic trailSection 5(a)(14) of the National Trails
			 System Act (16 U.S.C. 1244(a)(14)) is
			 amended—
							(A)by striking the fourth and fifth sentences;
			 and
							(B)by adding at the end the following:
			 No land or interest in land outside the exterior boundaries of any
			 federally administered area may be acquired by the Federal Government for the
			 trail except with the consent of the owner of the land or interest in land. The
			 authority of the Federal Government to acquire fee title under this paragraph
			 shall be limited to an average of not more than 1/4 mile
			 on either side of the trail..
							(b)Conforming
			 amendmentSection 10 of the
			 National Trails System Act (16 U.S.C. 1249) is amended by
			 striking subsection (c) and inserting the following:
						
							(c)Authorization
				of appropriations
								(1)In
				generalExcept as otherwise
				provided in this Act, there are authorized to be appropriated such sums as are
				necessary to implement the provisions of this Act relating to the trails
				designated by section 5(a).
								(2)Natchez Trace
				National Scenic Trail
									(A)In
				generalWith respect to the Natchez Trace National Scenic Trail
				(referred to in this paragraph as the trail) designated by
				section 5(a)(12)—
										(i)not more than
				$500,000 shall be appropriated for the acquisition of land or interests in land
				for the trail; and
										(ii)not more than
				$2,000,000 shall be appropriated for the development of the trail.
										(B)Participation
				by volunteer trail groupsThe administering agency for the trail
				shall encourage volunteer trail groups to participate in the development of the
				trail.
									.
					DNational Heritage
			 Areas
				231.National
			 heritage areas partnership
					(a)PurposesThe purposes of this section are—
						(1)to promote
			 public understanding, appreciation, and enjoyment of many places, events and
			 people that have contributed to the story of the United States;
						(2)to promote
			 innovative and partnership-driven management strategies that recognize regional
			 values, encourage locally tailored resource stewardship and interpretation, and
			 provide for the effective leveraging of Federal funds with other local, State,
			 and private funding sources;
						(3)to unify
			 national standards and processes for conducting feasibility studies,
			 designating a system of National Heritage Areas, and approving management plans
			 for National Heritage Areas;
						(4)to provide
			 appropriate linkages between units of the National Park System and communities,
			 governments, and organizations within National Heritage Areas; and
						(5)to provide
			 financial and technical assistance to National Heritage Area local coordinating
			 entities that act as a catalyst for diverse regions, communities,
			 organizations, and citizens to undertake projects and programs for
			 collaborative resource stewardship and interpretation.
						(b)DefinitionsIn this section:
						(1)Local
			 coordinating entityThe term local coordinating
			 entity means the entity designated by Congress—
							(A)to develop,
			 in partnership with others, the management plan for a National Heritage Area;
			 and
							(B)to act as a
			 catalyst for the implementation of projects and programs among diverse partners
			 in the National Heritage Area.
							(2)Management
			 planThe term management plan means the plan
			 prepared by the local coordinating entity for a National Heritage Area
			 designated by Congress that specifies actions, policies, strategies,
			 performance goals, and recommendations to meet the goals of the National
			 Heritage Area, in accordance with subsection (f).
						(3)National
			 heritage areaThe term National Heritage Area means
			 an area designated by Congress that is nationally important to the heritage of
			 the United States and meets the criteria established under subsection
			 (d)(1).
						(4)National
			 importanceThe term national importance means
			 possession of—
							(A)unique
			 natural, historical, cultural, educational, scenic, or recreational resources
			 of exceptional value or quality; and
							(B)a high degree
			 of integrity of location, setting, or association in illustrating or
			 interpreting the heritage of the United States.
							(5)Proposed
			 national heritage areaThe term proposed National Heritage
			 Area means an area under study by the Secretary or other parties for
			 potential designation by Congress as a National Heritage Area.
						(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(7)StudyThe
			 term study means a study conducted by the Secretary, or conducted
			 by 1 or more other interested parties and reviewed by the Secretary, in
			 accordance with the criteria and processes established under subsection (d), to
			 determine whether an area meets the criteria to be designated as a National
			 Heritage Area by Congress.
						(8)SystemThe
			 term system means the system of National Heritage Areas
			 established under subsection (c)(1).
						(c)National
			 Heritage Areas system
						(1)In
			 GeneralIn order to recognize certain areas of the United States
			 that tell nationally important stories and to protect, enhance, and interpret
			 the natural, historic, scenic, and cultural resources of the areas that
			 together illustrate significant aspects of the heritage of the United States,
			 there is established a system of National Heritage Areas through which the
			 Secretary shall provide technical and financial assistance to local
			 coordinating entities to support the establishment, development, and continuity
			 of the National Heritage Areas.
						(2)SystemThe
			 system of National Heritage Areas shall be composed of—
							(A)National
			 Heritage Areas established by Congress before or on the date of enactment of
			 this Act; and
							(B)National
			 Heritage Areas established by Congress after the date of enactment of this Act,
			 as provided for in this section.
							(3)Relationship
			 to the National Park System
							(A)Relationship
			 to national park unitsThe Secretary shall—
								(i)ensure, to
			 the maximum extent practicable, participation and assistance by units of the
			 National Park System located near or encompassed by National Heritage Areas in
			 local initiatives for National Heritage Areas that conserve and interpret
			 resources consistent with an approved management plan; and
								(ii)work with
			 National Heritage Areas to promote public enjoyment of units of the National
			 Park System and park-related resources.
								(B)Applicability
			 of lawsNational Heritage Areas shall not be—
								(i)considered to
			 be units of the National Park System; or
								(ii)subject to
			 the laws applicable to units of the National Park System.
								(4)DutiesUnder
			 the system, the Secretary shall—
							(A)(i)conduct studies, as
			 directed by Congress, to assess the suitability and feasibility of designating
			 proposed National Heritage Areas; or
								(ii)review and comment on studies
			 undertaken by other parties to make such assessment;
								(B)provide
			 technical and financial assistance, on a reimbursable or non-reimbursable basis
			 (as determined by the Secretary), for the development and implementation of
			 management plans for designated National Heritage Areas;
							(C)enter into
			 cooperative agreements with interested parties to carry out this
			 section;
							(D)provide
			 information, promote understanding, and encourage research on National Heritage
			 Areas in partnership with local coordinating entities;
							(E)provide
			 national oversight, analysis, coordination, and technical and financial
			 assistance and support to ensure consistency and accountability under the
			 system;
							(F)submit
			 annually to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a report
			 describing the allocation and expenditure of funds for activities conducted
			 with respect to National Heritage Areas under this section; and
							(G)conduct an
			 evaluation of, and prepare a report on, National Heritage Areas in accordance
			 with subsection (g).
							(d)Studies
						(1)CriteriaIn
			 conducting or reviewing a study, the Secretary shall apply the following
			 criteria to determine the suitability and feasibility of designating a proposed
			 National Heritage Area:
							(A)An
			 area—
								(i)has an
			 assemblage of natural, historic, cultural, educational, scenic, or recreational
			 resources that together are nationally important to the heritage of the United
			 States;
								(ii)represents
			 distinctive aspects of the heritage of the United States worthy of recognition,
			 conservation, interpretation, and continuing use;
								(iii)is best
			 managed as such an assemblage through partnerships among public and private
			 entities at the local or regional level;
								(iv)reflects
			 traditions, customs, beliefs, and folklife that are a valuable part of the
			 heritage of the United States;
								(v)provides
			 outstanding opportunities to conserve natural, historical, cultural, or scenic
			 features;
								(vi)provides
			 outstanding recreational or educational opportunities; and
								(vii)has
			 resources and traditional uses that have national importance.
								(B)Residents,
			 business interests, nonprofit organizations, and governments (including
			 relevant Federal land management agencies) within the proposed area are
			 involved in the planning and have demonstrated significant support through
			 letters and other means for National Heritage Area designation and
			 management.
							(C)The local
			 coordinating entity responsible for preparing and implementing the management
			 plan is identified.
							(D)The proposed
			 local coordinating entity and units of government supporting the designation
			 are willing and have documented a significant commitment to work in partnership
			 to protect, enhance, interpret, fund, manage, and develop resources within the
			 National Heritage Area.
							(E)The proposed
			 local coordinating entity has developed a conceptual financial plan that
			 outlines the roles of all participants (including the Federal Government) in
			 the management of the National Heritage Area.
							(F)The proposal
			 is consistent with continued economic activity within the area.
							(G)A conceptual
			 boundary map has been developed and is supported by the public and
			 participating Federal agencies.
							(2)ConsultationIn
			 conducting or reviewing a study, the Secretary shall consult with the managers
			 of any Federal land within the proposed National Heritage Area and secure the
			 concurrence of the managers with the findings of the study before making a
			 determination for designation.
						(3)ApprovalOn
			 completion or receipt of a study for a National Heritage Area, the Secretary
			 shall—
							(A)review,
			 comment on, and determine if the study meets the criteria specified in
			 paragraph (1) for designation as a National Heritage Area;
							(B)consult with
			 the Governor of each State in which the proposed National Heritage Area is
			 located; and
							(C)transmit to
			 the Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate, the study,
			 including—
								(i)any comments
			 received from the Governor of each State in which the proposed National
			 Heritage Area is located; and
								(ii)a finding as
			 to whether the proposed National Heritage Area meets the criteria for
			 designation.
								(4)DisapprovalIf
			 the Secretary determines that any proposed National Heritage Area does not meet
			 the criteria for designation, the Secretary shall include within the study
			 submitted under paragraph (3)(C) a description of the reasons for the
			 determination.
						(e)Designation
			 of National Heritage Areas
						(1)In
			 GeneralThe designation of a National Heritage Area shall
			 be—
							(A)by Act of
			 Congress; and
							(B)contingent on
			 the prior completion of a study and an affirmative determination by the
			 Secretary that the area meets the criteria established under subsection
			 (d)(1).
							(2)Component
			 of the SystemAny National Heritage Area designated under
			 paragraph (1) shall be a component of the system.
						(f)Management
			 plans
						(1)RequirementsThe
			 management plan for any National Heritage Area shall—
							(A)describe
			 comprehensive policies, goals, strategies, and recommendations for telling the
			 story of the heritage of the area covered by the National Heritage Area and
			 encouraging long-term resource protection, enhancement, interpretation,
			 funding, management, and development of the National Heritage Area;
							(B)include a
			 description of actions and commitments that governments, private organizations,
			 and citizens will take to protect, enhance, interpret, fund, manage, and
			 develop the natural, historical, cultural, educational, scenic, and
			 recreational resources of the National Heritage Area;
							(C)specify
			 existing and potential sources of funding or economic development strategies to
			 protect, enhance, interpret, fund, manage, and develop the National Heritage
			 Area;
							(D)include an
			 inventory of the natural, historical, cultural, educational, scenic, and
			 recreational resources of the National Heritage Area related to the national
			 importance and themes of the National Heritage Area that should be protected,
			 enhanced, interpreted, managed, funded, and developed;
							(E)recommend
			 policies and strategies for resource management, including the development of
			 intergovernmental and interagency agreements to protect, enhance, interpret,
			 fund, manage, and develop the natural, historical, cultural, educational,
			 scenic, and recreational resources of the National Heritage Area;
							(F)describe a
			 program for implementation for the management plan, including—
								(i)performance
			 goals;
								(ii)plans for
			 resource protection, enhancement, interpretation, funding, management, and
			 development; and
								(iii)specific
			 commitments for implementation that have been made by the local coordinating
			 entity or any government agency, organization, business, or individual;
								(G)include an
			 analysis of, and recommendations for, means by which Federal, State, and local
			 programs may best be coordinated (including the role of the National Park
			 Service and other Federal agencies associated with the National Heritage Area)
			 to further the purposes of this section; and
							(H)include a
			 business plan that—
								(i)describes the
			 role, operation, financing, and functions of the local coordinating entity and
			 of each of the major activities contained in the management plan; and
								(ii)provides
			 adequate assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan for
			 the National Heritage Area.
								(2)Deadline
							(A)In
			 generalNot later than 3 years after the date on which funds are
			 first made available to develop the management plan after designation as a
			 National Heritage Area, the local coordinating entity shall submit the
			 management plan to the Secretary for approval.
							(B)Termination
			 of fundingIf the management plan is not submitted to the
			 Secretary in accordance with subparagraph (A), the local coordinating entity
			 shall not qualify for any additional financial assistance under this section
			 until such time as the management plan is submitted to and approved by the
			 Secretary.
							(3)Approval of
			 Management Plan
							(A)ReviewNot
			 later than 180 days after receiving the plan, the Secretary shall review and
			 approve or disapprove the management plan for a National Heritage Area on the
			 basis of the criteria established under subparagraph (C).
							(B)ConsultationThe
			 Secretary shall consult with the Governor of each State in which the National
			 Heritage Area is located before approving a management plan for the National
			 Heritage Area.
							(C)Criteria
			 for approvalIn determining whether to approve a management plan
			 for a National Heritage Area, the Secretary shall consider whether—
								(i)the local
			 coordinating entity represents the diverse interests of the National Heritage
			 Area, including governments, natural and historic resource protection
			 organizations, educational institutions, businesses, recreational
			 organizations, community residents, and private property owners;
								(ii)the local
			 coordinating entity—
									(I)has afforded
			 adequate opportunity for public and governmental involvement (including through
			 workshops and hearings) in the preparation of the management plan; and
									(II)provides for
			 at least semiannual public meetings to ensure adequate implementation of the
			 management plan;
									(iii)the
			 resource protection, enhancement, interpretation, funding, management, and
			 development strategies described in the management plan, if implemented, would
			 adequately protect, enhance, interpret, fund, manage, and develop the natural,
			 historic, cultural, educational, scenic, and recreational resources of the
			 National Heritage Area;
								(iv)the
			 management plan would not adversely affect any activities authorized on Federal
			 land under public land laws or land use plans;
								(v)the local
			 coordinating entity has demonstrated the financial capability, in partnership
			 with others, to carry out the plan;
								(vi)the
			 Secretary has received adequate assurances from the appropriate State and local
			 officials whose support is needed to ensure the effective implementation of the
			 State and local elements of the management plan; and
								(vii)the
			 management plan demonstrates partnerships among the local coordinating entity,
			 Federal, State, and local governments, regional planning organizations,
			 nonprofit organizations, or private sector parties for implementation of the
			 management plan.
								(D)Disapproval
								(i)In
			 generalIf the Secretary disapproves the management plan, the
			 Secretary—
									(I)shall advise
			 the local coordinating entity in writing of the reasons for the disapproval;
			 and
									(II)may make
			 recommendations to the local coordinating entity for revisions to the
			 management plan.
									(ii)DeadlineNot
			 later than 180 days after receiving a revised management plan, the Secretary
			 shall approve or disapprove the revised management plan.
								(E)Amendments
								(i)In
			 generalAn amendment to the management plan that substantially
			 alters the purposes of the National Heritage Area shall be reviewed by the
			 Secretary and approved or disapproved in the same manner as the original
			 management plan.
								(ii)ImplementationThe
			 local coordinating entity shall not use Federal funds authorized by this
			 section to implement an amendment to the management plan until the Secretary
			 approves the amendment.
								(g)Evaluation;
			 report
						(1)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for a National Heritage Area under subsection
			 (l)(2)(B), the Secretary shall—
							(A)conduct an
			 evaluation of the accomplishments of the National Heritage Area; and
							(B)prepare a report
			 in accordance with paragraph (3).
							(2)EvaluationAn
			 evaluation conducted under paragraph (1)(A) shall—
							(A)assess the
			 progress of the local coordinating entity with respect to—
								(i)accomplishing the
			 purposes of the authorizing legislation for the National Heritage Area;
			 and
								(ii)achieving the
			 goals and objectives of the approved management plan for the National Heritage
			 Area;
								(B)analyze the
			 Federal, State, local, and private investments in the National Heritage Area to
			 determine the leverage and impact of the investments; and
							(C)review the
			 management structure, partnership relationships, and funding of the National
			 Heritage Area for purposes of identifying the critical components for
			 sustainability of the National Heritage Area.
							(3)Report
							(A)In
			 generalBased on the evaluation conducted under paragraph (1)(A),
			 the Secretary shall prepare a report that includes recommendations for the
			 future role of the National Park Service, if any, with respect to the National
			 Heritage Area.
							(B)Required
			 analysisIf the report prepared under subparagraph (A) recommends
			 that Federal funding for the National Heritage Area be reauthorized, the report
			 shall include an analysis of—
								(i)ways in which
			 Federal funding for the National Heritage Area may be reduced or eliminated;
			 and
								(ii)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
								(C)Submission to
			 congressOn completion of the report, the Secretary shall submit
			 the report to—
								(i)the
			 Committee on Energy and Natural Resources of the Senate; and
								(ii)the Committee on
			 Natural Resources of the House of Representatives.
								(h)Local
			 coordinating entities
						(1)DutiesTo
			 further the purposes of the National Heritage Area, the local coordinating
			 entity shall—
							(A)prepare a
			 management plan for the National Heritage Area, and submit the management plan
			 to the Secretary, in accordance with subsection (f);
							(B)submit an
			 annual report to the Secretary for each fiscal year for which the local
			 coordinating entity receives Federal funds under this section,
			 specifying—
								(i)the specific
			 performance goals and accomplishments of the local coordinating entity;
								(ii)the expenses
			 and income of the local coordinating entity;
								(iii)the amounts
			 and sources of matching funds;
								(iv)the amounts
			 leveraged with Federal funds and sources of the leveraging; and
								(v)grants made
			 to any other entities during the fiscal year;
								(C)make
			 available for audit for each fiscal year for which the local coordinating
			 entity receives Federal funds under this section, all information pertaining to
			 the expenditure of the funds and any matching funds; and
							(D)encourage
			 economic viability and sustainability that is consistent with the purposes of
			 the National Heritage Area.
							(2)AuthoritiesFor
			 the purposes of preparing and implementing the approved management plan for the
			 National Heritage Area, the local coordinating entity may use Federal funds
			 made available under this section to—
							(A)make grants
			 to political jurisdictions, nonprofit organizations, and other parties within
			 the National Heritage Area;
							(B)enter into
			 cooperative agreements with or provide technical assistance to political
			 jurisdictions, nonprofit organizations, Federal agencies, and other interested
			 parties;
							(C)hire and
			 compensate staff, including individuals with expertise in—
								(i)natural,
			 historical, cultural, educational, scenic, and recreational resource
			 conservation;
								(ii)economic and
			 community development; and
								(iii)heritage
			 planning;
								(D)obtain funds
			 or services from any source, including other Federal laws or programs;
							(E)contract for
			 goods or services; and
							(F)support
			 activities of partners and any other activities that further the purposes of
			 the National Heritage Area and are consistent with the approved management
			 plan.
							(3)Prohibition
			 on Acquisition of Real PropertyThe local coordinating entity may
			 not use Federal funds authorized under this section to acquire any interest in
			 real property.
						(i)Relationship
			 to other Federal agencies
						(1)In
			 GeneralNothing in this section affects the authority of a
			 Federal agency to provide technical or financial assistance under any other
			 law.
						(2)Consultation
			 and CoordinationThe head of any Federal agency planning to
			 conduct activities that may have an impact on a National Heritage Area is
			 encouraged to consult and coordinate the activities with the Secretary and the
			 local coordinating entity to the maximum extent practicable.
						(3)Other
			 Federal AgenciesNothing in this section—
							(A)modifies,
			 alters, or amends any law or regulation authorizing a Federal agency to manage
			 Federal land under the jurisdiction of the Federal agency;
							(B)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of a National Heritage Area; or
							(C)modifies,
			 alters, or amends any authorized use of Federal land under the jurisdiction of
			 a Federal agency.
							(j)Private
			 property and regulatory protectionsNothing in this section—
						(1)abridges the
			 rights of any property owner (whether public or private), including the right
			 to refrain from participating in any plan, project, program, or activity
			 conducted within the National Heritage Area;
						(2)requires any
			 property owner to permit public access (including access by Federal, State, or
			 local agencies) to the property of the property owner, or to modify public
			 access or use of property of the property owner under any other Federal, State,
			 or local law;
						(3)alters any
			 duly adopted land use regulation, approved land use plan, or other regulatory
			 authority of any Federal, State or local agency, or conveys any land use or
			 other regulatory authority to any local coordinating entity;
						(4)authorizes or
			 implies the reservation or appropriation of water or water rights;
						(5)diminishes
			 the authority of the State to manage fish and wildlife, including the
			 regulation of fishing and hunting within the National Heritage Area; or
						(6)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
						(k)Partnership
			 support
						(1)Technical
			 AssistanceOn termination of the 15-year period for which
			 assistance is provided under subsection (l), the Secretary may, on request of a
			 local coordinating entity, continue to provide technical assistance to a
			 National Heritage Area under subsection (c).
						(2)Grant
			 Assistance
							(A)In
			 generalThe Secretary may establish a grant program under which
			 the Secretary provides grants, on a competitive basis, to local coordinating
			 entities for the conduct of individual projects at National Heritage Areas for
			 which financial assistance has terminated under subsection (l).
							(B)ConditionsThe
			 provision of a grant under subparagraph (A) shall be subject to the condition
			 that—
								(i)a project
			 must be approved by the local coordinating entity as promoting the purposes of
			 the management plan required under subsection (f);
								(ii)a project
			 may receive only 1 grant of no more than $250,000 in any 1 fiscal year;
								(iii)a maximum
			 of $250,000 may be received by a local coordinating entity for projects funded
			 under this paragraph in any 1 fiscal year; and
								(iv)a project
			 shall not be eligible for funding under this section in any fiscal year that a
			 local coordinating entity receives an appropriation through the National Park
			 Service (excluding technical assistance) for the National Heritage Area at
			 which the project is being conducted.
								(3)ReportFor
			 each fiscal year in which assistance is provided under this subsection, the
			 Secretary shall submit to the Committee on Appropriations of the House of
			 Representatives and the Committee on Appropriations of the Senate a list of the
			 projects provided assistance for the fiscal year.
						(l)Authorization
			 of appropriations
						(1)StudiesThere
			 is authorized to be appropriated to conduct and review studies under subsection
			 (d) $750,000 for each fiscal year, of which not more than $250,000 for any
			 fiscal year may be used for any individual study for a proposed National
			 Heritage Area.
						(2)Local
			 Coordinating Entities
							(A)In
			 generalThere is authorized to be appropriated to carry out
			 subsection (h) $25,000,000 for each fiscal year, of which not more than—
								(i)$1,000,000
			 may be made available for any fiscal year for any individual National Heritage
			 Area, to remain available until expended; and
								(ii)a total of
			 $10,000,000 may be made available for all such fiscal years for any individual
			 National Heritage Area.
								(B)Termination
			 date
								(i)In
			 generalThe authority of the Secretary to provide financial
			 assistance to an individual local coordinating entity under this subsection
			 (excluding technical assistance and administrative oversight) shall terminate
			 on the date that is 15 years after the date of enactment of this Act.
								(ii)DesignationA
			 National Heritage Area shall retain the designation as a National Heritage Area
			 after the termination date prescribed in clause (i).
								(C)AdministrationNot
			 more than 5 percent of the amount of funds made available under subparagraph
			 (A) for a fiscal year may be used by the Secretary for technical assistance,
			 oversight, and administrative purposes.
							(3)Heritage
			 Partnership Grant AssistanceThere is authorized to be
			 appropriated to the Secretary to carry out subsection (k) $5,000,000 for each
			 fiscal year.
						(4)Matching
			 Funds
							(A)In
			 generalAs a condition of receiving a grant under this section,
			 the recipient of the grant shall provide matching funds in an amount that is
			 equal to the amount of the grant.
							(B)AdministrationThe
			 recipient matching funds—
								(i)shall be
			 derived from non-Federal sources; and
								(ii)may be made
			 in the form of in-kind contributions of goods or services fairly valued.
								232.Reauthorization
			 of certain national heritage areas
					(a)Boundaries
			 of the rivers of steel national heritage areaSection 403(b) of the Steel Industry
			 American Heritage Area Act of 1996 (16 U.S.C. 461 note; Public Law 104–333) is
			 amended by inserting Butler, before
			 Fayette.
					(b)Ohio &
			 Erie National Heritage Canalway technical correctionsThe Ohio & Erie Canal National Heritage
			 Corridor Act of 1996 (16 U.S.C. 461 note; Public Law 104–333) is
			 amended—
						(1)by striking
			 Canal National Heritage Corridor each place it appears and
			 inserting National Heritage Canalway;
						(2)by striking
			 the corridor each place it appears and inserting the
			 Canalway;
						(3)in section
			 803—
							(A)in paragraph (1),
			 by striking The term corridor and inserting
			 The term Canalway ;
							(B)by striking
			 paragraph (2);
							(C)by
			 redesignating paragraphs (3), (4), (5), (6), and (7) as paragraphs (2), (3),
			 (4), (5), and (6), respectively;
							(D)in paragraph
			 (2) (as redesignated by subparagraph (C)), by striking 808 and
			 inserting 806; and
							(E)in paragraph
			 (6) (as redesignated by subparagraph (C)), by striking 807(a)
			 and inserting 805(a);
							(4)in section
			 804—
							(A)in the second
			 sentence of subsection (b)(1), by striking 808 and inserting
			 806; and
							(B)in subsection
			 (c), by striking The corridor and inserting The
			 Canalway;
							(5)by striking
			 sections 805 and 806;
						(6)by
			 redesignating sections 807, 808, 809, 810, 811, and 812 as sections 805, 806,
			 807, 808, 809, and 810, respectively;
						(7)in section
			 805(c)(2) (as redesignated by paragraph (6)), by striking 808
			 and inserting 806;
						(8)in section
			 806 (as redesignated by paragraph (6))—
							(A)in subsection
			 (a)(1)—
								(i)in
			 the heading, by striking Committee and inserting
			 Secretary; and
								(ii)by
			 striking Committee and inserting
			 Secretary;
								(B)in subsection
			 (a)(3)—
								(i)in
			 subparagraph (A), by striking from the Committee. and inserting
			 a comma; and
								(ii)in the first
			 sentence of subparagraph (B), by striking Committee and
			 inserting management entity;
								(C)in subsection
			 (e), by striking 807(d)(1) and inserting
			 805(d)(1); and
							(D)in subsection
			 (f), by striking 807(d)(1) and inserting
			 805(d)(1);
							(9)in section 807(c)
			 (as redesignated by paragraph (6)), by striking Cuyahoga Valley National
			 Recreation Area and inserting Cuyahoga Valley National
			 Park;
						(10)in section
			 808 (as redesignated by paragraph (6))—
							(A)in subsection
			 (b), by striking Committee or; and
							(B)in subsection
			 (c), in the matter before paragraph (1), by striking Committee
			 and inserting management entity; and
							(11)in section 809
			 (as redesignated by paragraph (6)), by inserting financial
			 before assistance.
						(c)Delaware
			 And Lehigh National Heritage Corridor local coordinating entityThe Delaware and Lehigh National Heritage
			 Corridor Act of 1988 (16 U.S.C. 461 note; Public Law 100–692) is
			 amended—
						(1)in section
			 9—
							(A)by striking
			 The Commission and inserting the following:
								
									(a)In
				generalThe Commission
									;
				and
							(B)by adding at the
			 end the following:
								
									(b)Corporation
				as local coordinating entityBeginning on the date of enactment
				of the Natural Resource Projects and Programs
				Authorization Act of 2007, the Corporation shall be the local
				coordinating entity for the Corridor.
									(c)Implementation
				of management planThe Corporation shall assume the duties of the
				Commission for the implementation of the Plan.
									(d)Use of
				fundsThe Corporation may use Federal funds made available under
				this Act—
										(1)to make
				grants to, and enter into cooperative agreements with, the Federal Government,
				the Commonwealth, political subdivisions of the Commonwealth, nonprofit
				organizations, and individuals;
										(2)to hire,
				train, and compensate staff; and
										(3)to enter into
				contracts for goods and services.
										(e)Restriction
				on use of fundsThe Corporation may not use Federal funds made
				available under this Act to acquire land or an interest in
				land.
									; 
							(2)in section
			 10—
							(A)in the first
			 sentence of subsection (c), by striking shall assist the
			 Commission and inserting shall, on the request of the
			 Corporation, assist;
							(B)in subsection
			 (d)—
								(i)by striking
			 Commission each place it appears and inserting
			 Corporation;
								(ii)by striking
			 The Secretary and inserting the following:
									
										(1)In
				generalThe Secretary
										;
				and
								(iii)by adding
			 at the end the following:
									
										(2)Cooperative
				agreementsThe Secretary may enter into cooperative agreements
				with the Corporation and other public or private entities for the purpose of
				providing technical assistance and grants under paragraph (1).
										(3)PriorityIn
				providing assistance to the Corporation under paragraph (1), the Secretary
				shall give priority to activities that assist in—
											(A)conserving
				the significant natural, historic, cultural, and scenic resources of the
				Corridor; and
											(B)providing
				educational, interpretive, and recreational opportunities consistent with the
				purposes of the Corridor.
											;
				and
								(C)by adding at
			 the end the following:
								
									(e)Transition
				memorandum of understandingThe Secretary shall enter into a
				memorandum of understanding with the Corporation to ensure—
										(1)appropriate
				transition of management of the Corridor from the Commission to the
				Corporation; and
										(2)coordination
				regarding the implementation of the
				Plan.
										; 
							(3)in section 11, in
			 the matter preceding paragraph (1), by striking directly
			 affecting;
						(4)in section
			 12—
							(A)in subsection
			 (a), by striking Commission each place it appears and inserting
			 Corporation;
							(B)in subsection
			 (c)(1), by striking 2007 and inserting 2012;
			 and
							(C)by adding at
			 the end the following:
								
									(d)Termination
				of assistanceThe authority of the Secretary to provide financial
				assistance under this Act terminates on the date that is 5 years after the date
				of enactment of this subsection.
									;
				and
							(5)in section
			 14—
							(A)by
			 redesignating paragraphs (4), (5), and (6) as paragraphs (5), (6), and (7),
			 respectively; and
							(B)by inserting
			 after paragraph (3) the following:
								
									(4)the term
				Corporation means the Delaware & Lehigh National Heritage
				Corridor, Incorporated, an organization described in section 501(c)(3), and
				exempt from Federal tax under section 501(a), of the Internal Revenue Code of
				1986;
									.
							(d)Additional
			 authorization of appropriations for certain national heritage areas and
			 national heritage corridors
						(1)Authorization
			 of appropriationsDivision II of the Omnibus Parks and Public
			 Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4243) is amended in
			 sections 409(a), 508(a), 608(a), and 810(a) (as redesignated by section
			 (3)(a)(5)), by striking $10,000,000 each place it appears and
			 inserting $15,000,000.
						(2)Evaluations
							(A)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for each of the Ohio & Erie Canal National
			 Heritage Corridor, the Rivers Of Steel National Heritage Area, the Essex
			 National Heritage Area, and the South Carolina National Heritage Corridor, the
			 Secretary of the Interior shall conduct an evaluation of, and prepare a report
			 on, the accomplishments of the applicable national heritage area.
							(B)ComponentsAn
			 evaluation prepared under subparagraph (A) shall—
								(i)assess the
			 progress of the management entity with respect to—
									(I)accomplishing
			 the purposes of the authorizing legislation for the national heritage area;
			 and
									(II)achieving
			 the goals and objectives of the approved management plan or heritage plan for
			 the national heritage area;
									(ii)analyze the
			 Federal, State, local, and private investments in the national heritage area to
			 determine the leverage and impact of the investments; and
								(iii)review the
			 management structure, partnership relationships, and funding of the national
			 heritage area for purposes of identifying the critical components for the
			 sustainability of the national heritage area.
								(C)Recommendations
								(i)In
			 generalBased on the evaluation conducted under subparagraph (A),
			 the Secretary shall include in the report recommendations for what role, if
			 any, the National Park Service should have with respect to the national
			 heritage area.
								(ii)Required
			 analysisIf the Secretary recommends in the report that Federal
			 funding for national heritage area be reauthorized, the report shall include an
			 analysis of—
									(I)ways in which
			 Federal funding for the national heritage area may be reduced or eliminated;
			 and
									(II)the
			 appropriate time period necessary to achieve the recommended reduction or
			 elimination.
									(D)Submission
			 to congressOn completion of a report under this subsection, the
			 Secretary of the Interior shall submit the report to—
								(i)the Committee
			 on Energy and Natural Resources of the Senate; and
								(ii)the
			 Committee on Natural Resources of the House of Representatives.
								(e)National Coal
			 Heritage Area technical corrections
						(1)In
			 generalThe National Coal Heritage Area Act of 1996 (16 U.S.C.
			 461 note; Public Law 104–333) is amended—
							(A)in section
			 103(b)—
								(i)by
			 striking shall be shall be comprised and inserting shall
			 be comprised; and
								(ii)by
			 striking counties; and and inserting
			 counties;
								(B)in section
			 105—
								(i)in
			 the first sentence—
									(I)by striking
			 The resources and inserting the following:
										
											(a)In
				generalThe resources
											;
				
									(II)by striking
			 paragraph (2) of; and
									(III)by striking
			 include those set forth in and inserting “include—
										
											(1)resources in
				Lincoln County, West Virginia, and Paint Creek and Cabin Creek in Kanawha
				County, West Virginia, as determined to be appropriate by the National Coal
				Heritage Area Authority; and
											(2)resources
				described in
											;
				and
									(ii)in
			 the second sentence, by striking Priority consideration and
			 inserting the following:
									
										(b)PriorityPriority
				consideration
										;
				and
								(C)in section
			 106—
								(i)in
			 subsection (a)—
									(I)in the matter
			 preceding paragraph (1), by striking Governor and all that
			 follows through Parks, and inserting National Coal
			 Heritage Area Authority; and
									(II)in paragraph
			 (3), by striking State of West Virginia and all that follows
			 through entities, or and inserting National Coal Heritage
			 Area Authority or; and
									(ii)in
			 subsection (b), by inserting not before
			 meet.
								(2)Continuation of
			 agreementThe contractual agreement entered into under section
			 104 of the National Coal Heritage Area Act of 1996 (16 U.S.C. 461 note; Public
			 Law 104–333), as in effect on the day before the date of enactment of this Act,
			 shall continue to be in effect, except that the contractual agreement shall be
			 between the Secretary of the Interior and the National Coal Heritage Area
			 Authority rather than the Secretary of the Interior and the Governor of West
			 Virginia.
						233.Quinebaug and
			 Shetucket Rivers Valley National Heritage Corridor
					(a)Termination of authoritySection 106(b) of the Quinebaug and
			 Shetucket Rivers Valley National Heritage Corridor Act of 1994 (16 U.S.C. 461
			 note; Public Law 103–449) is amended by striking September 30,
			 2009 and inserting September 30, 2015.
					(b)Evaluation;
			 reportSection 106 of the Quinebaug and Shetucket Rivers Valley
			 National Heritage Corridor Act of 1994 (16 U.S.C. 461 note; Public Law 103–449)
			 is amended by adding at the end the following:
						
							(c)Evaluation;
				report
								(1)In
				generalNot later than 3 years before the date on which authority
				for Federal funding terminates for the Corridor, the Secretary shall—
									(A)conduct an
				evaluation of the accomplishments of the Corridor; and
									(B)prepare a report
				in accordance with paragraph (3).
									(2)EvaluationAn
				evaluation conducted under paragraph (1)(A) shall—
									(A)assess the
				progress of the management entity with respect to—
										(i)accomplishing the
				purposes of this title for the Corridor; and
										(ii)achieving the
				goals and objectives of the management plan for the Corridor;
										(B)analyze the
				Federal, State, local, and private investments in the Corridor to determine the
				leverage and impact of the investments; and
									(C)review the
				management structure, partnership relationships, and funding of the Corridor
				for purposes of identifying the critical components for sustainability of the
				Corridor.
									(3)Report
									(A)In
				generalBased on the evaluation conducted under paragraph (1)(A),
				the Secretary shall prepare a report that includes recommendations for the
				future role of the National Park Service, if any, with respect to the
				Corridor.
									(B)Required
				analysisIf the report prepared under subparagraph (A) recommends
				that Federal funding for the Corridor be reauthorized, the report shall include
				an analysis of—
										(i)ways in which
				Federal funding for the Corridor may be reduced or eliminated; and
										(ii)the appropriate
				time period necessary to achieve the recommended reduction or
				elimination.
										(C)Submission to
				congressOn completion of the report, the Secretary shall submit
				the report to—
										(i)the Committee on
				Energy and Natural Resources of the Senate; and
										(ii)the Committee on
				Natural Resources of the House of
				Representatives.
										.
					(c)Authorization of
			 appropriationsSection 109(a)
			 of the Quinebaug and Shetucket Rivers Valley National Heritage Corridor Act of
			 1994 (16 U.S.C. 461 note; Public Law 103–449) is amended by striking
			 $10,000,000 and inserting $15,000,000.
					234.Journey
			 Through Hallowed Ground National Heritage Area
					(a)DefinitionsIn this section:
						(1)Heritage
			 areaThe term Heritage Area means the Journey
			 Through Hallowed Ground National Heritage Area.
						(2)Management
			 entityThe term management entity means The Journey
			 Through Hallowed Ground Partnership, a Virginia nonprofit corporation referred
			 to in subsection (b)(3), or its successor entity.
						(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area.
						(4)PartnerThe
			 term partner means—
							(A)a Federal,
			 State, or local governmental entity; and
							(B)an
			 organization, private industry, or individual involved in promoting the
			 conservation and preservation of the historical, cultural, and recreational
			 resources of the Heritage Area.
							(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(b)Journey
			 Through Hallowed Ground National Heritage Area
						(1)EstablishmentThere
			 is hereby established the Journey Through Hallowed Ground National Heritage
			 Area.
						(2)Boundaries
							(A)In
			 generalThe Heritage Area
			 shall consist of the 175-mile region generally following the Route 15 corridor
			 and surrounding areas, as generally depicted on the map entitled Journey
			 Through Hallowed Ground National Heritage Area, numbered P90/80,000,
			 and dated October 2006.
							(B)MapThe
			 map referred to in subparagraph (A) shall be on file in the appropriate offices
			 of the National Park Service.
							(3)Management
			 entityThe management entity for the Heritage Area shall be The
			 Journey Through Hallowed Ground Partnership, a Virginia nonprofit
			 corporation.
						(4)Board of
			 trusteesThe board of trustees of the management entity shall
			 include representatives from a broad cross-section of the individuals,
			 agencies, organizations, States, and governments that—
							(A)are partners
			 of the management entity; and
							(B)will oversee
			 the development and implementation of the management plan.
							(c)Authorities
			 and duties of management entity
						(1)Authorities
			 of the management entity
							(A)Authority
			 to accept fundsThe
			 management entity may accept funds from any Federal source and from States and
			 their political subdivisions, private organizations, nonprofit organizations,
			 or any other person to carry out its authorities and duties under this
			 section.
							(B)Use of
			 fundsThe management entity may use funds made available under
			 this section for purposes of preparing, updating, and implementing the
			 management plan. Such purposes may include the following:
								(i)Making grants
			 to, and entering into cooperative agreements with, States and their political
			 subdivisions, private organizations, non-profit organizations or any other
			 person.
								(ii)Hiring and
			 compensating staff.
								(iii)Entering
			 into contracts for goods, services, and leases for office space.
								(iv)Undertaking
			 any other initiatives that advance the purposes of the Heritage Area that are
			 recommended in the management plan.
								(2)Management
			 planThe management entity shall develop a management plan for
			 the Heritage Area that—
							(A)presents
			 comprehensive strategies and recommendations for conservation, funding,
			 management, and development of the Heritage Area;
							(B)takes into
			 consideration existing State, county, and local plans and involves residents,
			 public agencies, and private organizations working in the Heritage Area;
							(C)includes a
			 description of actions that units of government and private organizations and
			 individuals have decided to undertake in furtherance of the purposes of this
			 section;
							(D)specifies the
			 existing and potential sources of funding to protect, support, manage, and
			 develop the Heritage Area;
							(E)includes an inventory of the natural,
			 historical, cultural, architectural, scenic, and recreational resources in the
			 Heritage Area that wish to be preserved, restored, supported, managed,
			 developed, or maintained, because of the national historic significance of the
			 resources;
							(F)includes an
			 analysis of ways in which local, State, and Federal programs may coordinate to
			 promote the purposes of this section; including recommendations from the
			 Commonwealth of Virginia, the States of Maryland and West Virginia, and the
			 Commonwealth of Pennsylvania (and political subdivisions thereof) for the
			 management, protection, support, and interpretation of the natural, cultural,
			 and historical resources of the Heritage Area;
							(G)identifies
			 appropriate partners and partnerships among Federal, State, and local
			 governments, regional entities, and the private sector in furtherance of the
			 purposes of this section;
							(H)includes
			 locations for visitor contact and major interpretive facilities;
							(I)includes
			 provisions for appropriate living history demonstrations and battlefield
			 reenactments;
							(J)includes
			 provisions for implementing a continuing program of interpretation for
			 resident, student, and visitor education concerning the resources and values of
			 the Heritage Area;
							(K)includes
			 provisions for a uniform historical marker and wayside exhibit program in the
			 Heritage Area, including a provision for marking, with the consent of the
			 owner, historic structures and properties that are contained within the
			 historic core areas and contribute to the understanding of the Heritage
			 Area;
							(L)includes
			 provisions for the protection and interpretation of the natural, cultural, and
			 historic resources of the Heritage Area consistent with this section;
			 and
							(M)includes
			 provisions for the development of educational outreach programs for students of
			 all ages to further the understanding of the vast resources within the Heritage
			 Area.
							(3)Deadline
			 for submission; prerequisites
							(A)DeadlineThe
			 management entity shall submit the management plan to the Secretary not later
			 than the end of the 3–year period beginning on the date on which funds are
			 first made available for this section.
							(B)PrerequisitesBefore
			 submitting the management plan to the Secretary, the management entity shall
			 ensure that—
								(i)the
			 Commonwealth of Virginia, the States of Maryland and West Virginia, the
			 Commonwealth of Pennsylvania, and any political subdivision thereof that would
			 be affected by the management plan, receives a copy of the management
			 plan;
								(ii)adequate
			 notice of availability of the management plan is provided through publication
			 in appropriate local newspapers in the area of the Heritage Area;
								(iii)at least 1 public hearing is conducted by
			 the management entity at a location within the Heritage Area in each
			 congressional district included in whole or in part in the Heritage Area to
			 review and receive comments on the management plan; and
								(iv)a committee made up of elected officials of
			 local governments within the boundaries of the Heritage Area, including mayors,
			 town and county council chairs, and members of borough commissions and boards
			 of supervisors, has had an opportunity to review, comment on, and approve (by
			 majority vote) the management plan.
								(4)Termination
			 of fundingIf a management plan is not submitted to the Secretary
			 in accordance with paragraph (3), the Secretary shall not, after the end of the
			 period specified in such paragraph, provide any grant or other assistance under
			 this section with respect to the Heritage Area until a management plan for the
			 Heritage Area is submitted to the Secretary.
						(5)Duties of
			 management entityThe management entity shall—
							(A)give priority
			 to implementing actions set forth in the management plan;
							(B)assist units
			 of government, regional planning organizations, and nonprofit organizations
			 in—
								(i)establishing
			 and maintaining interpretive materials and exhibits in the Heritage
			 Area;
								(ii)developing
			 historical and cultural resources and educational programs in the Heritage
			 Area;
								(iii)increasing public awareness of and
			 appreciation for the natural, historical, cultural, architectural, scenic, and
			 recreational resources and sites in the Heritage Area;
								(iv)the
			 restoration of any historic building relating to the themes of the Heritage
			 Area;
								(v)ensuring that
			 clear signs identifying access points and sites of interest are put in place
			 throughout the Heritage Area; and
								(vi)carrying out
			 other actions that the management entity determines to be advisable to fulfill
			 the purposes of this section;
								(C)encourage by
			 appropriate means economic viability in the Heritage Area consistent with the
			 purposes of this section;
							(D)consider the
			 interests of diverse governmental, business, nonprofit groups, and individuals
			 within the Heritage Area; and
							(E)for any year
			 in which Federal funds have been provided to implement the management
			 plan—
								(i)conduct
			 public meetings at least annually regarding the implementation of the
			 management plan;
								(ii)submit an
			 annual report to the Secretary setting forth accomplishments, expenses and
			 income, and each person to which any grant was made by the management entity in
			 the year for which the report is made; and
								(iii)require,
			 for all agreements entered into by the management entity authorizing
			 expenditure of Federal funds by any other person, that the person making the
			 expenditure make available to the management entity for audit all records
			 pertaining to the expenditure of such funds.
								(6)Prohibition
			 on the acquisition of real propertyThe management entity may not use Federal
			 funds received under this section to acquire real property or any interest in
			 real property. No State or local subdivision of a State shall use any Federal
			 funds received pursuant to this section to acquire any interest in real
			 property by condemnation or otherwise.
						(d)Approval or
			 disapproval of management plan
						(1)Time for
			 consideration; criteriaThe Secretary, in consultation with the
			 Governors of the Commonwealth of Virginia, the States of Maryland and West
			 Virginia, and the Commonwealth of Pennsylvania, shall approve or disapprove a
			 management plan submitted under subsection (c) not later than 180 days after
			 receiving the plan. In considering the plan, the Secretary shall take into
			 consideration the following criteria:
							(A)The extent to
			 which the management plan, when implemented, would adequately preserve, support
			 and protect the significant historical, cultural and recreational resources of
			 the Heritage Area.
							(B)The level of
			 public participation in the development of the management plan.
							(C)The extent to
			 which the board of trustees of the management entity is representative of the
			 local governments affected and a wide range of interested organizations and
			 citizens.
							(2)Action
			 following disapprovalIf the Secretary disapproves a management
			 plan, the Secretary shall advise the management entity in writing of the
			 reasons for the disapproval and shall make recommendations for revisions in the
			 management plan. The Secretary shall approve or disapprove a proposed revision
			 within 180 days after the date it is submitted.
						(3)Approving
			 changesThe Secretary shall
			 review and approve or disapprove any amendment to the management plan that
			 would make a substantial change to the management plan, as determined by the
			 Secretary. The review and approval or disapproval of an amendment shall be
			 conducted in the manner provided under paragraphs (1) and (2). Funds
			 appropriated under this section may not be expended to implement the changes
			 made by such an amendment unless and until the Secretary approves the
			 amendment.
						(4)Availability
			 of annual reportsThe
			 management entity shall post each annual report prepared under subsection
			 (c)(5)(E)(ii) on a website maintained by the management entity.
						(e)Provision
			 of financial and technical assistance
						(1)Overall
			 assistanceUpon the request
			 of the management entity and subject to the availability of appropriations, the
			 Secretary may provide technical and financial assistance to the management
			 entity to carry out its duties under this section, including updating and
			 implementing the management plan and, prior to approval of the management plan,
			 providing assistance for initiatives.
						(2)Technical
			 assistance
							(A)In
			 generalThe Secretary, on
			 request of the management entity, may provide technical assistance to the
			 management entity to carry out the duties of the management entity under this
			 section, including updating and implementing the management plan and, prior to
			 approval of the management plan, providing assistance for initiatives.
							(B)LimitationTechnical assistance provided under this
			 paragraph shall be provided on a reimbursable basis, except that this paragraph
			 does not preclude the Secretary from providing nonreimbursable assistance under
			 paragraph (1).
							(3)PriorityIn
			 assisting the management entity, the Secretary shall give priority to actions
			 that assist in—
							(A)the
			 implementation of the management plan;
							(B)the provision
			 of educational assistance and advice regarding management of the significant
			 historic resources of the region;
							(C)the
			 development and application of techniques promoting the preservation of
			 cultural, recreational and historic properties;
							(D)the
			 preservation, restoration, and reuse of publicly and privately owned historic
			 buildings;
							(E)the design
			 and fabrication of a wide range of interpretive materials based on the
			 management plan, including, among other things, guide brochures, visitor
			 displays, audio-visual, books, interpretive dialogues, interactive exhibits,
			 and educational curriculum materials for public education; and
							(F)the
			 implementation of initiatives prior to approval of the management plan.
							(4)Matching
			 fundsAs a condition of
			 providing financial assistance under this subsection to the management entity,
			 the Secretary shall require the recipient to provide matching funds in an
			 amount equal to the amount of the financial assistance provided by the
			 Secretary. Recipient matching funds—
							(A)shall be
			 derived from non-Federal sources; and
							(B)may be made
			 in the form of in-kind contributions of goods and services fairly
			 valued.
							(f)Duties of
			 other Federal entitiesAny
			 Federal entity conducting or supporting activities directly and significantly
			 affecting the Heritage Area shall—
						(1)consult with
			 the Secretary and the management entity with respect to the activities;
						(2)cooperate
			 with the Secretary and the management entity in carrying out the duties of the
			 Secretary and the management entity under this section and, to the maximum
			 extent practicable, coordinate the activities with the carrying out of the
			 duties; and
						(3)to the
			 maximum extent practicable, conduct or support the activities in a manner that
			 shall not have an adverse effect on the Heritage Area.
						(g)Private
			 property and regulatory protectionsNothing in this section—
						(1)abridges the
			 rights of any property owner (whether public or private), including the right
			 to refrain from participating in any plan, project, program, or activity
			 conducted within the Heritage Area;
						(2)requires any
			 property owner to permit public access (including access by Federal, State, or
			 local agencies) to the property of the property owner, or to modify public
			 access or use of property of the property owner under any other Federal, State,
			 or local law;
						(3)alters any duly
			 adopted land use regulation, approved land use plan, or other regulatory
			 authority of any Federal, State or local agency, or conveys any land use or
			 other regulatory authority to the management entity;
						(4)authorizes or
			 implies the reservation or appropriation of water or water rights;
						(5)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area; or
						(6)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
						(h)Evaluation;
			 report
						(1)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area, the Secretary
			 shall—
							(A)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
							(B)prepare a report
			 in accordance with paragraph (3).
							(2)EvaluationAn
			 evaluation conducted under paragraph (1)(A) shall—
							(A)assess the
			 progress of the management entity with respect to—
								(i)accomplishing the
			 purposes of the authorizing legislation for the Heritage Area; and
								(ii)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
								(B)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
							(C)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
							(3)Report
							(A)In
			 generalBased on the evaluation conducted under paragraph (1)(A),
			 the Secretary shall prepare a report that includes recommendations for the
			 future role of the National Park Service, if any, with respect to the Heritage
			 Area.
							(B)Required
			 analysisIf the report prepared under subparagraph (A) recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
								(i)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
								(ii)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
								(C)Submission to
			 congressOn completion of the report, the Secretary shall submit
			 the report to—
								(i)the
			 Committee on Energy and Natural Resources of the Senate; and
								(ii)the Committee on
			 Natural Resources of the House of Representatives.
								(i)Use of
			 Federal funds from other sourcesNothing in this section preclude the
			 management entity from using Federal funds available under Acts other than this
			 section for the purposes for which those funds were authorized.
					(j)Sunset for
			 grants and other assistanceThe Secretary may not make any grant or
			 provide any other financial assistance under this section after the expiration
			 of the 15-year period beginning on the date of enactment of this Act.
					(k)Authorization
			 of appropriations
						(1)Authorization
			 of appropriationsSubject to paragraph (2), there are authorized
			 to be appropriated to carry out this section not more than $1,000,000 for any
			 fiscal year. Funds so appropriated shall remain available until
			 expended.
						(2)Limitation
			 on total amounts appropriatedNot more than $10,000,000 may be
			 appropriated to carry out this section.
						235.Sangre de
			 Cristo National Heritage Area
					(a)DefinitionsIn this section:
						(1)Heritage
			 areaThe term Heritage
			 Area means the Sangre de Cristo National Heritage Area established by
			 subsection (b)(1).
						(2)Management
			 entityThe term
			 management entity means the management entity for the Heritage
			 Area designated by subsection (b)(4).
						(3)Management
			 planThe term
			 management plan means the management plan for the Heritage Area
			 required under subsection (d).
						(4)MapThe term map means the map
			 entitled Proposed Sangre De Cristo National Heritage Area and
			 dated November 2005.
						(5)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(6)StateThe term State means the State
			 of Colorado.
						(b)Sangre de
			 cristo national heritage area
						(1)EstablishmentThere is established in the State the
			 Sangre de Cristo National Heritage Area.
						(2)BoundariesThe Heritage Area shall consist of—
							(A)the counties of Alamosa, Conejos, and
			 Costilla; and
							(B)the Monte Vista National Wildlife Refuge,
			 the Baca National Wildlife Refuge, the Great Sand Dunes National Park and
			 Preserve, and other areas included in the map.
							(3)MapA map of the Heritage Area shall be—
							(A)included in the management plan; and
							(B)on file and available for public inspection
			 in the appropriate offices of the National Park Service.
							(4)Management
			 entity
							(A)In
			 generalThe management entity
			 for the Heritage Area shall be the Sangre de Cristo National Heritage Area
			 Board of Directors.
							(B)Membership
			 requirementsMembers of the
			 Board shall include representatives from a broad cross-section of the
			 individuals, agencies, organizations, and governments that were involved in the
			 planning and development of the Heritage Area before the date of enactment of
			 this Act.
							(c)Administration
						(1)AuthoritiesFor purposes of carrying out the management
			 plan, the Secretary, acting through the management entity, may use amounts made
			 available under this section to—
							(A)make grants to the State or a political
			 subdivision of the State, nonprofit organizations, and other persons;
							(B)enter into cooperative agreements with, or
			 provide technical assistance to, the State or a political subdivision of the
			 State, nonprofit organizations, and other interested parties;
							(C)hire and compensate staff, which shall
			 include individuals with expertise in natural, cultural, and historical
			 resources protection, and heritage programming;
							(D)obtain money or services from any source
			 including any that are provided under any other Federal law or program;
							(E)contract for goods or services; and
							(F)undertake to be a catalyst for any other
			 activity that furthers the Heritage Area and is consistent with the approved
			 management plan.
							(2)DutiesThe management entity shall—
							(A)in accordance with subsection (d), prepare
			 and submit a management plan for the Heritage Area to the Secretary;
							(B)assist units of local government, regional
			 planning organizations, and nonprofit organizations in carrying out the
			 approved management plan by—
								(i)carrying out programs and projects that
			 recognize, protect, and enhance important resource values in the Heritage
			 Area;
								(ii)establishing and maintaining interpretive
			 exhibits and programs in the Heritage Area;
								(iii)developing recreational and educational
			 opportunities in the Heritage Area;
								(iv)increasing public awareness of, and
			 appreciation for, natural, historical, scenic, and cultural resources of the
			 Heritage Area;
								(v)protecting and restoring historic sites and
			 buildings in the Heritage Area that are consistent with Heritage Area
			 themes;
								(vi)ensuring that clear, consistent, and
			 appropriate signs identifying points of public access, and sites of interest
			 are posted throughout the Heritage Area; and
								(vii)promoting a wide range of partnerships
			 among governments, organizations, and individuals to further the Heritage
			 Area;
								(C)consider the interests of diverse units of
			 government, businesses, organizations, and individuals in the Heritage Area in
			 the preparation and implementation of the management plan;
							(D)conduct meetings open to the public at
			 least semiannually regarding the development and implementation of the
			 management plan;
							(E)for any year that Federal funds have been
			 received under this section—
								(i)submit an annual report to the Secretary
			 that describes the activities, expenses, and income of the management entity
			 (including grants to any other entities during the year that the report is
			 made);
								(ii)make available to the Secretary for audit
			 all records relating to the expenditure of the funds and any matching funds;
			 and
								(iii)require, with respect to all agreements
			 authorizing expenditure of Federal funds by other organizations, that the
			 organizations receiving the funds make available to the Secretary for audit all
			 records concerning the expenditure of the funds; and
								(F)encourage by appropriate means economic
			 viability that is consistent with the Heritage Area.
							(3)Prohibition
			 on the Acquisition of Real PropertyThe management entity shall not use Federal
			 funds made available under this section to acquire real property or any
			 interest in real property.
						(4)Cost-sharing
			 requirementThe Federal share of the cost of any activity carried
			 out using any assistance made available under this section shall be 50
			 percent.
						(d)Management
			 plan
						(1)In
			 generalNot later than 3
			 years after the date of enactment of this Act, the management entity shall
			 submit to the Secretary for approval a proposed management plan for the
			 Heritage Area.
						(2)RequirementsThe management plan shall—
							(A)incorporate an integrated and cooperative
			 approach for the protection, enhancement, and interpretation of the natural,
			 cultural, historic, scenic, and recreational resources of the Heritage
			 Area;
							(B)take into consideration State and local
			 plans;
							(C)include—
								(i)an inventory of—
									(I)the resources located in the core area
			 described in subsection (b)(2); and
									(II)any other property in the core area
			 that—
										(aa)is related to the themes of the Heritage
			 Area; and
										(bb)should be preserved, restored, managed, or
			 maintained because of the significance of the property;
										(ii)comprehensive policies, strategies and
			 recommendations for conservation, funding, management, and development of the
			 Heritage Area;
								(iii)a description of actions that governments,
			 private organizations, and individuals have agreed to take to protect the
			 natural, historical and cultural resources of the Heritage Area;
								(iv)a program of implementation for the
			 management plan by the management entity that includes a description of—
									(I)actions to facilitate ongoing collaboration
			 among partners to promote plans for resource protection, restoration, and
			 construction; and
									(II)specific commitments for implementation
			 that have been made by the management entity or any government, organization,
			 or individual for the first 5 years of operation;
									(v)the identification of sources of funding
			 for carrying out the management plan;
								(vi)analysis and recommendations for means by
			 which local, State, and Federal programs, including the role of the National
			 Park Service in the Heritage Area, may best be coordinated to carry out this
			 section; and
								(vii)an interpretive plan for the Heritage Area;
			 and
								(D)recommend policies and strategies for
			 resource management that consider and detail the application of appropriate
			 land and water management techniques, including the development of
			 intergovernmental and interagency cooperative agreements to protect the
			 natural, historical, cultural, educational, scenic, and recreational resources
			 of the Heritage Area.
							(3)DeadlineIf a proposed management plan is not
			 submitted to the Secretary by the date that is 3 years after the date of
			 enactment of this Act, the management entity shall be ineligible to receive
			 additional funding under this section until the date that the Secretary
			 receives and approves the management plan.
						(4)Approval or
			 disapproval of management plan
							(A)In
			 generalNot later than 180
			 days after the date of receipt of the management plan under paragraph (1), the
			 Secretary, in consultation with the State, shall approve or disapprove the
			 management plan.
							(B)Criteria
			 for approvalIn determining
			 whether to approve the management plan, the Secretary shall consider
			 whether—
								(i)the management entity is representative of
			 the diverse interests of the Heritage Area, including governments, natural and
			 historic resource protection organizations, educational institutions,
			 businesses, and recreational organizations;
								(ii)the management entity has afforded adequate
			 opportunity, including public hearings, for public and governmental involvement
			 in the preparation of the management plan; and
								(iii)the resource protection and interpretation
			 strategies contained in the management plan, if implemented, would adequately
			 protect the natural, historical, and cultural resources of the Heritage
			 Area.
								(C)Action
			 following disapprovalIf the
			 Secretary disapproves the management plan under subparagraph (A), the Secretary
			 shall—
								(i)advise the management entity in writing of
			 the reasons for the disapproval;
								(ii)make recommendations for revisions to the
			 management plan; and
								(iii)not later than 180 days after the receipt
			 of any proposed revision of the management plan from the management entity,
			 approve or disapprove the proposed revision.
								(D)Amendments
								(i)In
			 generalThe Secretary shall
			 approve or disapprove each amendment to the management plan that the Secretary
			 determines make a substantial change to the management plan.
								(ii)Use of
			 fundsThe management entity
			 shall not use Federal funds authorized by this section to carry out any
			 amendments to the management plan until the Secretary has approved the
			 amendments.
								(e)Relationship to
			 other Federal agencies
						(1)In
			 GeneralNothing in this section affects the authority of a
			 Federal agency to provide technical or financial assistance under any other
			 law.
						(2)Consultation
			 and CoordinationThe head of any Federal agency planning to
			 conduct activities that may have an impact on the Heritage Area is encouraged
			 to consult and coordinate the activities with the Secretary and the management
			 entity to the maximum extent practicable.
						(3)Other Federal
			 AgenciesNothing in this section—
							(A)modifies, alters,
			 or amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
							(B)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Area; or
							(C)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
							(f)Private
			 property and regulatory protectionsNothing in this section—
						(1)abridges the
			 rights of any property owner (whether public or private), including the right
			 to refrain from participating in any plan, project, program, or activity
			 conducted within the Heritage Area;
						(2)requires any
			 property owner to permit public access (including access by Federal, State, or
			 local agencies) to the property of the property owner, or to modify public
			 access or use of property of the property owner under any other Federal, State,
			 or local law;
						(3)alters any duly
			 adopted land use regulation, approved land use plan, or other regulatory
			 authority of any Federal, State or local agency, or conveys any land use or
			 other regulatory authority to the management entity;
						(4)authorizes or
			 implies the reservation or appropriation of water or water rights;
						(5)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area; or
						(6)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
						(g)Evaluation;
			 report
						(1)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area, the Secretary
			 shall—
							(A)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
							(B)prepare a report
			 in accordance with paragraph (3).
							(2)EvaluationAn
			 evaluation conducted under paragraph (1)(A) shall—
							(A)assess the
			 progress of the management entity with respect to—
								(i)accomplishing the
			 purposes of this section for the Heritage Area; and
								(ii)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
								(B)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
							(C)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
							(3)Report
							(A)In
			 generalBased on the evaluation conducted under paragraph (1)(A),
			 the Secretary shall prepare a report that includes recommendations for the
			 future role of the National Park Service, if any, with respect to the Heritage
			 Area.
							(B)Required
			 analysisIf the report prepared under subparagraph (A) recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
								(i)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
								(ii)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
								(C)Submission to
			 congressOn completion of the report, the Secretary shall submit
			 the report to—
								(i)the
			 Committee on Energy and Natural Resources of the Senate; and
								(ii)the Committee on
			 Natural Resources of the House of Representatives.
								(h)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $10,000,000, of which
			 not more than $1,000,000 may be made available for any fiscal year.
					(i)Termination
			 of authorityThe authority of
			 the Secretary to provide assistance under this section terminates on the date
			 that is 15 years after the date of enactment of this Act.
					236.South Park
			 National Heritage Area
					(a)DefinitionsIn this section:
						(1)BoardThe
			 term Board means the Board of Directors of the South Park National
			 Heritage Area, comprised initially of the individuals, agencies, organizations,
			 and governments that were involved in the planning and development of the
			 Heritage Area before the date of enactment of this Act.
						(2)Heritage
			 areaThe term Heritage Area means the South Park
			 National Heritage Area established by subsection (b)(1).
						(3)Management
			 entityThe term management entity means the
			 management entity for the Heritage Area designated by subsection
			 (b)(4)(A).
						(4)Management
			 planThe term management plan means the management
			 plan for the Heritage Area required by subsection (d).
						(5)MapThe
			 term map means the map entitled South Park National
			 Heritage Area Map (Proposed), dated January 30, 2006.
						(6)PartnerThe
			 term partner means a Federal, State, or local governmental entity,
			 organization, private industry, educational institution, or individual involved
			 in the conservation, preservation, interpretation, development or promotion of
			 heritage sites or resources of the Heritage Area.
						(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(8)StateThe
			 term State means the State of Colorado.
						(9)Technical
			 assistanceThe term technical assistance means any
			 guidance, advice, help, or aid, other than financial assistance, provided by
			 the Secretary.
						(b)South Park
			 National Heritage Area
						(1)EstablishmentThere
			 is established in the State the South Park National Heritage Area.
						(2)BoundariesThe
			 Heritage Area shall consist of the areas included in the map.
						(3)MapA map of the Heritage Area shall be—
							(A)included in
			 the management plan; and
							(B)on file and
			 available for public inspection in the appropriate offices of the National Park
			 Service.
							(4)Management
			 entity
							(A)In
			 generalThe management entity for the Heritage Area shall be the
			 Park County Tourism & Community Development Office, in conjunction with the
			 South Park National Heritage Area Board of Directors.
							(B)Membership
			 requirementsMembers of the Board shall include representatives
			 from a broad cross-section of individuals, agencies, organizations, and
			 governments that were involved in the planning and development of the Heritage
			 Area before the date of enactment of this Act.
							(c)Administration
						(1)Prohibition on
			 the acquisition of real propertyThe management entity shall not
			 use Federal funds made available under this section to acquire real property or
			 any interest in real property.
						(2)AuthoritiesFor
			 purposes of carrying out the management plan, the Secretary, acting through the
			 management entity, may use amounts made available under this section to—
							(A)make grants
			 to the State or a political subdivision of the State, nonprofit organizations,
			 and other persons;
							(B)enter into
			 cooperative agreements with, or provide technical assistance to, the State or a
			 political subdivision of the State, nonprofit organizations, and other
			 interested parties;
							(C)hire and
			 compensate staff, which shall include individuals with expertise in natural,
			 cultural, and historical resources protection, fundraising, heritage facility
			 planning and development, and heritage tourism programming;
							(D)obtain funds
			 or services from any source, including funds or services that are provided
			 under any other Federal law or program;
							(E)enter into
			 contracts for goods or services; and
							(F)facilitate
			 the conduct of other projects and activities that further the Heritage Area and
			 are consistent with the approved management plan.
							(3)DutiesThe
			 management entity shall—
							(A)in accordance
			 with subsection (d), prepare and submit a management plan for the Heritage Area
			 to the Secretary;
							(B)assist units
			 of local government, local property owners and businesses, and nonprofit
			 organizations in carrying out the approved management plan by—
								(i)carrying out
			 programs and projects that recognize, protect, enhance, and promote important
			 resource values in the Heritage Area;
								(ii)establishing
			 and maintaining interpretive exhibits and programs in the Heritage Area;
								(iii)developing
			 economic, recreational and educational opportunities in the Heritage
			 Area;
								(iv)increasing
			 public awareness of, and appreciation for, historical, cultural, scenic,
			 recreational, agricultural, and natural resources of the Heritage Area;
								(v)protecting
			 and restoring historic sites and buildings in the Heritage Area that are
			 consistent with Heritage Area themes;
								(vi)ensuring
			 that clear, consistent, and appropriate signs identifying points of public
			 access, and sites of interest are posted throughout the Heritage Area;
								(vii)promoting a
			 wide range of partnerships among governments, organizations, and individuals to
			 further the Heritage Area; and
								(viii)planning
			 and developing new heritage attractions, products and services;
								(C)consider the interests of diverse units of
			 government, businesses, organizations, and individuals in the Heritage Area in
			 the preparation and implementation of the management plan;
							(D)conduct
			 meetings open to the public at least semiannually regarding the development and
			 implementation of the management plan;
							(E)for any year
			 for which Federal funds have been received under this section—
								(i)submit to the
			 Secretary an annual report that describes the activities, expenses, and income
			 of the management entity (including grants to any other entities during the
			 year that the report is made);
								(ii)make
			 available to the Secretary for audit all records relating to the expenditure of
			 the Federal funds and any matching funds; and
								(iii)require,
			 with respect to all agreements authorizing expenditure of Federal funds by
			 other organizations, that the organizations receiving the funds make available
			 to the Secretary for audit all records concerning the expenditure of the funds;
			 and
								(F)encourage by
			 appropriate means economic viability that is consistent with the Heritage
			 Area.
							(4)Cost-sharing
			 requirementThe Federal share of the cost of any activity carried
			 out using any assistance made available under this section shall be 50
			 percent.
						(d)Management
			 plan
						(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the management entity, with public participation, shall submit to the
			 Secretary for approval a proposed management plan for the Heritage Area.
						(2)RequirementsThe
			 management plan shall—
							(A)incorporate
			 an integrated and cooperative approach for the protection, enhancement,
			 interpretation, development, and promotion of the historical, cultural, scenic,
			 recreational, agricultural, and natural resources of the Heritage Area;
							(B)take into
			 consideration State and local plans;
							(C)include—
								(i)an inventory
			 of—
									(I)the resources
			 located within the areas included in the map; and
									(II)any other
			 eligible and participating property within the areas included in the map
			 that—
										(aa)is related
			 to the themes of the Heritage Area; and
										(bb)should be
			 preserved, restored, managed, maintained, developed, or promoted because of the
			 significance of the property;
										(ii)comprehensive
			 policies, strategies, and recommendations for conservation, funding,
			 management, development, and promotion of the Heritage Area;
								(iii)a
			 description of actions that governments, private organizations, and individuals
			 have agreed to take to manage protect the historical, cultural, scenic,
			 recreational, agricultural, and natural resources of the Heritage Area;
								(iv)a program of
			 implementation for the management plan by the management entity that includes a
			 description of—
									(I)actions to
			 facilitate ongoing and effective collaboration among partners to promote plans
			 for resource protection, enhancement, interpretation, restoration, and
			 construction; and
									(II)specific
			 commitments for implementation that have been made by the management entity or
			 any government, organization, or individual for the first 5 years of
			 operation;
									(v)the
			 identification of sources of funding for carrying out the management
			 plan;
								(vi)an analysis
			 of and recommendations for means by which Federal, State, and local programs,
			 including the role of the National Park Service in the Heritage Area, may best
			 be coordinated to carry out this section; and
								(vii)an
			 interpretive plan for the Heritage Area; and
								(D)recommend
			 policies and strategies for resource management that consider and detail the
			 application of appropriate land and water management techniques, including the
			 development of intergovernmental and interagency cooperative agreements to
			 protect the historical, cultural, scenic, recreational, agricultural, and
			 natural resources of the Heritage Area.
							(3)DeadlineIf
			 a proposed management plan is not submitted to the Secretary by the date that
			 is 3 years after the date of enactment of this Act, the management entity shall
			 be ineligible to receive additional funding under this section until the date
			 on which the Secretary receives and approves the management plan.
						(4)Approval or
			 disapproval of management plan
							(A)In
			 generalNot later than 180 days after the date of receipt of the
			 management plan under paragraph (1), the Secretary, in consultation with the
			 State, shall approve or disapprove the management plan.
							(B)Criteria
			 for approvalIn determining whether to approve the management
			 plan, the Secretary shall consider whether—
								(i)the
			 management entity is representative of the diverse interests of the Heritage
			 Area, including governments, natural and historical resource protection
			 organizations, educational institutions, local businesses and industries,
			 community organizations, recreational organizations, and tourism
			 organizations;
								(ii)the
			 management entity has afforded adequate opportunity, including public hearings,
			 for public and governmental involvement in the preparation of the management
			 plan; and
								(iii)strategies
			 contained in the management plan, if implemented, would adequately balance the
			 voluntary protection, development, and interpretation of the natural,
			 historical, cultural, scenic, recreational, and agricultural resources of the
			 Heritage Area.
								(C)Action
			 following disapprovalIf the
			 Secretary disapproves the management plan under subparagraph (A), the Secretary
			 shall—
								(i)advise the
			 management entity in writing of the reasons for the disapproval;
								(ii)make
			 recommendations for revisions to the management plan; and
								(iii)not later
			 than 180 days after the receipt of any proposed revision of the management plan
			 from the management entity, approve or disapprove the proposed revision.
								(D)Amendments
								(i)In
			 generalThe Secretary shall approve or disapprove each amendment
			 to the management plan that the Secretary determines makes a substantial change
			 to the management plan.
								(ii)Use of
			 fundsThe management entity shall not use Federal funds
			 authorized by this section to carry out any amendments to the management plan
			 until the Secretary has approved the amendments.
								(e)Relationship to
			 other Federal agencies
						(1)In
			 GeneralNothing in this section affects the authority of a
			 Federal agency to provide technical or financial assistance under any other
			 law.
						(2)Consultation
			 and CoordinationThe head of any Federal agency planning to
			 conduct activities that may have an impact on the Heritage Area is encouraged
			 to consult and coordinate the activities with the Secretary and the management
			 entity to the maximum extent practicable.
						(3)Other Federal
			 AgenciesNothing in this section—
							(A)modifies, alters,
			 or amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
							(B)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Area; or
							(C)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
							(f)Private
			 property and regulatory protectionsNothing in this section—
						(1)abridges the
			 rights of any property owner (whether public or private), including the right
			 to refrain from participating in any plan, project, program, or activity
			 conducted within the Heritage Area;
						(2)requires any
			 property owner to permit public access (including access by Federal, State, or
			 local agencies) to the property of the property owner, or to modify public
			 access or use of property of the property owner under any other Federal, State,
			 or local law;
						(3)alters any duly
			 adopted land use regulation, approved land use plan, or other regulatory
			 authority of any Federal, State or local agency, or conveys any land use or
			 other regulatory authority to the management entity;
						(4)authorizes or
			 implies the reservation or appropriation of water or water rights;
						(5)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area; or
						(6)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
						(g)Evaluation;
			 report
						(1)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area, the Secretary
			 shall—
							(A)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
							(B)prepare a report
			 in accordance with paragraph (3).
							(2)EvaluationAn
			 evaluation conducted under paragraph (1)(A) shall—
							(A)assess the
			 progress of the management entity with respect to—
								(i)accomplishing the
			 purposes of this section for the Heritage Area; and
								(ii)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
								(B)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
							(C)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
							(3)Report
							(A)In
			 generalBased on the evaluation conducted under paragraph (1)(A),
			 the Secretary shall prepare a report that includes recommendations for the
			 future role of the National Park Service, if any, with respect to the Heritage
			 Area.
							(B)Required
			 analysisIf the report prepared under subparagraph (A) recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
								(i)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
								(ii)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
								(C)Submission to
			 congressOn completion of the report, the Secretary shall submit
			 the report to—
								(i)the
			 Committee on Energy and Natural Resources of the Senate; and
								(ii)the Committee on
			 Natural Resources of the House of Representatives.
								(h)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $10,000,000, of which
			 not more than $1,000,000 may be made available for any fiscal year.
					(i)Termination
			 of authorityThe authority of
			 the Secretary to provide assistance under this section terminates on the date
			 that is 15 years after the date of enactment of this Act.
					237.Niagara Falls
			 National Heritage Area
					(a)DefinitionsIn this section:
						(1)CommissionThe
			 term Commission means the Niagara Falls National Heritage Area
			 Commission established by subsection (c)(1).
						(2)GovernorThe
			 term Governor means the Governor of the State.
						(3)Heritage
			 areaThe term Heritage Area means the Niagara Falls
			 National Heritage Area established by subsection (b)(1).
						(4)Local
			 coordinating entityThe term local coordinating
			 entity means the local coordinating entity for the Heritage Area
			 designated by subsection (b)(4)(A).
						(5)Management
			 planThe term management plan means the management
			 plan for the Heritage Area developed under subsection (d).
						(6)MapThe
			 term map means the map entitled Niagara Falls National
			 Heritage Area, numbered P76/80,000, and dated July 2006.
						(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(8)StateThe
			 term State means the State of New York.
						(b)Niagara
			 falls national heritage area
						(1)EstablishmentThere
			 is established in the State the Niagara Falls National Heritage Area.
						(2)BoundariesThe
			 National Heritage Area shall consist of—
							(A)the area from
			 the western boundary of the town of Wheatfield, New York, extending to the
			 mouth of the Niagara River on Lake Ontario, as depicted on the map,
			 including—
								(i)the city of
			 Niagara Falls, New York;
								(ii)the villages
			 of Youngstown and Lewiston, New York; and
								(iii)land and
			 water within the boundaries of the Heritage Area in Niagara County, New York;
			 and
								(B)any
			 additional thematically related sites within Erie and Niagara Counties, New
			 York, that are identified in the management plan under subsection
			 (d)(2)(F).
							(3)Availability
			 of mapThe map shall be on file and available for public
			 inspection in the appropriate offices of the National Park Service.
						(4)Local
			 coordinating entity
							(A)DesignationThe
			 local coordinating entity for the Heritage Area shall be—
								(i)for the
			 5–year period beginning on the date of enactment of this Act, the Commission;
			 and
								(ii)on
			 expiration of the 5–year period described in clause (i), a private nonprofit or
			 governmental organization designated by the Commission.
								(B)AuthoritiesFor
			 purposes of implementing the management plan, the local coordinating entity
			 designated under subparagraph (A)(ii) may use funds made available under this
			 section to—
								(i)make grants
			 to, and enter into cooperative agreements with, the State (including a
			 political subdivision of the State), nonprofit organizations, or any
			 person;
								(ii)hire and
			 compensate staff; and
								(iii)enter into
			 contracts for goods and services.
								(C)DutiesBeginning
			 on the date described in subparagraph (A)(ii), the local coordinating entity
			 designated by the Commission under subparagraph (A)(ii) shall assume the duties
			 of the Commission described in subsection (c)(8), other than the duties
			 described in subparagraphs (A) and (H) of subsection (c)(8).
							(c)Niagara
			 falls national heritage area commission
						(1)EstablishmentThere
			 is established within the Department of the Interior the Niagara Falls National
			 Heritage Area Commission.
						(2)MembershipThe
			 Commission shall be composed of 17 members, of whom—
							(A)1 member
			 shall be the Director of the National Park Service (or a designee);
							(B)5 members
			 shall be appointed by the Secretary, after considering the recommendation of
			 the Governor, from among individuals with knowledge and experience of—
								(i)the New York
			 State Office of Parks, Recreation and Historic Preservation, the Niagara River
			 Greenway Commission, the New York Power Authority, the USA Niagara Development
			 Corporation, and the Niagara Tourism and Convention Corporation; or
								(ii)any
			 successors of the agencies described in clause (i);
								(C)1 member
			 shall be appointed by the Secretary, after considering the recommendation of
			 the mayor of Niagara Falls, New York;
							(D)1 member
			 shall be appointed by the Secretary, after considering the recommendation of
			 the mayor of the village of Youngstown, New York;
							(E)1 member
			 shall be appointed by the Secretary, after considering the recommendation of
			 the mayor of the village of Lewiston, New York;
							(F)1 member
			 shall be appointed by the Secretary, after considering the recommendation of
			 the Tuscarora Nation;
							(G)1 member
			 shall be appointed by the Secretary, after considering the recommendation of
			 the Seneca Nation of Indians; and
							(H)6 members
			 shall be individuals that have an interest in, support for, and expertise
			 appropriate to tourism, regional planning, history and historic preservation,
			 cultural or natural resource management, conservation, recreation, and
			 education, or museum services, of whom—
								(i)4 members
			 shall be appointed by the Secretary, after considering the recommendation of
			 the 2 members of the Senate from the State; and
								(ii)2 members
			 shall be appointed by the Secretary, after considering the recommendation of
			 the member of the House of Representatives whose district encompasses the
			 Heritage Area.
								(3)Terms;
			 vacancies
							(A)TermA
			 member of the Commission shall be appointed for a term not to exceed 5
			 years.
							(B)Vacancies
								(i)Partial
			 termA member appointed to fill a vacancy on the Commission shall
			 serve for the remainder of the term for which the predecessor of the member was
			 appointed.
								(ii)In
			 generalA vacancy on the Commission shall be filled in the same
			 manner as the original appointment was made.
								(4)Chairperson
			 and Vice Chairperson
							(A)SelectionThe
			 Commission shall select a Chairperson and Vice Chairperson from among the
			 members of the Commission.
							(B)Vice
			 chairpersonThe Vice Chairperson shall serve as the Chairperson
			 in the absence of the Chairperson.
							(5)Quorum
							(A)In
			 generalA majority of the members of the Commission shall
			 constitute a quorum.
							(B)TransactionFor
			 the transaction of any business or the exercise of any power of the Commission,
			 the Commission shall have the power to act by a majority vote of the members
			 present at any meeting at which a quorum is in attendance.
							(6)Meetings
							(A)In
			 generalThe Commission shall meet at least quarterly at the call
			 of—
								(i)the
			 Chairperson; or
								(ii)a majority
			 of the members of the Commission.
								(B)NoticeNotice
			 of Commission meetings and agendas for the meetings shall be published in local
			 newspapers that are distributed throughout the Heritage Area.
							(C)Applicable
			 lawMeetings of the Commission shall be subject to section 552b
			 of title 5, United States Code.
							(7)Powers of
			 the commissionTo the extent that Federal funds are appropriated,
			 the Commission may—
							(A)enter into
			 contracts and execute any instruments necessary or appropriate to carry out the
			 purposes for which the Commission is established, including the authority to
			 procure temporary and intermittent services and administrative facilities at
			 rates determined to be reasonable by the Commission to carry out the duties of
			 the Commission;
							(B)appoint and
			 fix the compensation of any staff that may be necessary to carry out the duties
			 of the Commission;
							(C)request and
			 accept from the head of any Federal agency, on a reimbursable or
			 nonreimbursable basis, any personnel of the Federal agency to the Commission to
			 assist in carrying out the duties of the Commission;
							(D)request and
			 accept from the head of any State agency or any agency of a political
			 subdivision of the State, on a reimbursable or nonreimbursable basis, any
			 personnel of the agency to the Commission to assist in carrying out the duties
			 of the Commission;
							(E)make grants
			 to assist in the development and implementation of the management plan;
							(F)negotiate and
			 enter into any cooperative agreement, lease, contract, or other arrangement
			 with any person, firm, association, organization, corporation, or governmental
			 entity, including Federal, State, tribal, and local government entities, that
			 is necessary to carry out the activities of the Commission;
							(G)seek, accept,
			 and dispose of gifts, bequests, grants, or donations of money, personal
			 property, or services;
							(H)assist
			 in—
								(i)developing
			 educational, informational, and interpretive programs and facilities;
			 and
								(ii)any other
			 activities that may promote the implementation of the management plan;
								(I)use the
			 United States mails in the same manner as other agencies of the Federal
			 Government;
							(J)establish any
			 advisory groups that the Commission determines to be necessary; and
							(K)adopt, amend,
			 and enforce bylaws and rules governing the manner in which—
								(i)the business
			 of the Commission may be conducted; and
								(ii)the powers
			 vested in the Commission may be exercised.
								(8)Duties of
			 the commissionTo further the purposes of the Heritage Area, the
			 Commission shall—
							(A)in accordance
			 with subsection (d), develop and submit to the Secretary for approval a
			 management plan;
							(B)assist units
			 of local government, regional planning organizations, and nonprofit
			 organizations in implementing the management plan by—
								(i)carrying out
			 programs and projects that recognize, protect, and enhance important resource
			 values within the Heritage Area;
								(ii)establishing
			 and maintaining interpretive exhibits and programs within the Heritage
			 Area;
								(iii)developing
			 recreational and educational opportunities in the Heritage Area;
								(iv)increasing
			 public awareness of, and appreciation for, natural, historic, scenic, and
			 cultural resources of the Heritage Area;
								(v)protecting
			 and restoring historic sites and buildings in the Heritage Area that are
			 consistent with the themes of the Heritage Area;
								(vi)ensuring
			 that clear, consistent, and appropriate signs identifying points of public
			 access and sites of interest are posted throughout the Heritage Area;
			 and
								(vii)promoting a
			 wide range of partnerships among governments, organizations, and individuals to
			 further the purposes of the Heritage Area;
								(C)consider the
			 interests of diverse units of government, businesses, organizations, and
			 individuals in the Heritage Area in the development and implementation of the
			 management plan;
							(D)conduct
			 meetings open to the public regarding the development and implementation of the
			 management plan;
							(E)coordinate
			 projects, activities, and programs with the Erie Canalway National Heritage
			 Corridor;
							(F)for any
			 fiscal year for which Federal funds have been received by the Commission under
			 this section—
								(i)submit an
			 annual report to the Secretary that describes—
									(I)the specific
			 performance goals and accomplishments of the local coordinating entity;
									(II)the expenses
			 and income of the local coordinating entity;
									(III)the amounts
			 and sources of matching funds;
									(IV)the amounts
			 leveraged with Federal funds and the sources of the leveraging; and
									(V)any grants
			 made to any other entities during the fiscal year;
									(ii)make
			 available to the Secretary for audit any records containing information
			 relating to the expenditure of Federal funds and any matching funds; and
								(iii)require,
			 with respect to all agreements authorizing the expenditure of Federal funds by
			 other organizations, that the organization receiving the funds make available
			 to the Secretary for audit all records and other information concerning the
			 expenditure of the funds;
								(G)encourage, by
			 appropriate means and consistent with the purposes of the Heritage Area, the
			 economic viability of the Heritage Area; and
							(H)assist in the
			 transition of the management of the Heritage Area from the Commission to the
			 local coordinating entity designated under subsection (b)(4)(A)(ii).
							(9)Compensation
			 of members
							(A)In
			 generalA member of the Commission shall serve without
			 compensation.
							(B)Travel
			 expensesA member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of
			 chapter
			 57 of title 5, United States Code, while away from the home or
			 regular place of business of the member in the performance of the duties of the
			 Commission.
							(10)GiftsFor
			 purposes of section
			 170(c) of the Internal Revenue Code of 1986, any gift or
			 charitable contribution to the Commission shall be considered to be a
			 charitable contribution or gift to the United States.
						(11)Use of
			 federal fundsExcept as provided for the leasing of
			 administrative facilities under paragraph (7)(A), the Commission may not use
			 Federal funds made available to the Commission under this section to acquire
			 any real property or interest in real property.
						(d)Management
			 plan
						(1)In
			 generalNot later than 3 years after the date on which funds are
			 first made available to carry out this section, the Commission shall submit to
			 the Secretary for approval a management plan for the Heritage Area.
						(2)RequirementsThe
			 management plan shall—
							(A)include
			 comprehensive policies, strategies, and recommendations for conserving,
			 funding, managing, and developing the Heritage Area;
							(B)take into
			 consideration existing State, county, and local plans;
							(C)include a
			 description of actions that governments, private organizations, and individuals
			 have agreed to take to protect the natural, historic, and cultural resources of
			 the Heritage Area;
							(D)identify any
			 existing and potential sources of funding or economic development strategies to
			 protect, manage, and develop the Heritage Area;
							(E)include an
			 inventory of the natural, historic, scenic, cultural, educational, and
			 recreational resources of the Heritage Area relating to the themes of the
			 Heritage Area that should be preserved, restored, managed, developed, or
			 maintained;
							(F)establish
			 criteria and identify thematically related sites in Niagara and Erie Counties,
			 New York, that—
								(i)may
			 participate in the Heritage Area; and
								(ii)shall be
			 included in the boundary of the Heritage Area;
								(G)include
			 recommended policies and strategies for resource management that consider the
			 application of appropriate land and water management techniques, including the
			 development of intergovernmental and interagency cooperative agreements to
			 protect the natural, historic, scenic, cultural, educational, and recreational
			 resources of the Heritage Area;
							(H)describe a
			 program of implementation for the management plan, including a description
			 of—
								(i)performance
			 goals;
								(ii)plans for
			 resource protection, restoration, interpretation, enhancement, management, and
			 development; and
								(iii)any
			 specific commitments for implementation that have been made by the local
			 coordinating entity or any government, organization, or individual;
								(I)include an
			 analysis of, and recommendations for ways in which, Federal, State, tribal, and
			 local programs would best be coordinated to further the purposes of this
			 section, including an analysis of the role of the National Park Service in the
			 Heritage Area;
							(J)include an
			 interpretive plan for the Heritage Area;
							(K)include a
			 business plan that—
								(i)describes the
			 role, operation, financing, and functions of—
									(I)the local
			 coordinating entity; and
									(II)each of the
			 major activities addressed in the management plan; and
									(ii)provides
			 adequate assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan;
			 and
								(L)includes
			 provisions for—
								(i)the
			 designation under subsection (b)(4)(A)(ii) of a nonprofit or governmental
			 organization as the local coordinating entity to administer the Heritage Area
			 consistent with the management plan; and
								(ii)the
			 transition of the management of the Heritage Area from the Commission to the
			 organization designated as the local coordinating entity at the end of the
			 5-year period specified in subsection (b)(4)(A)(i).
								(3)Termination
			 of fundingIf the Commission does not submit the management plan
			 to the Secretary by the date that is 3 years after the date on which funds are
			 first made available to carry out this section, the local coordinating entity
			 shall be ineligible to receive additional funding under this section until the
			 date on which the management plan is submitted to and approved by the
			 Secretary.
						(4)Approval
			 and disapproval of management plan
							(A)In
			 generalNot later than 180 days after the date of receipt of the
			 management plan under paragraph (1), the Secretary shall approve or disapprove
			 the management plan.
							(B)ConsiderationsIn
			 determining whether to approve or disapprove the management plan under
			 subparagraph (A), the Secretary shall consider whether—
								(i)the
			 organization proposed to succeed the Commission as the local coordinating
			 entity would be representative of the diverse interests of the Heritage Area,
			 including governments, natural and historic resource protection organizations,
			 educational institutions, businesses, and recreational organizations;
								(ii)the local
			 coordinating entity has afforded adequate opportunity for public and
			 governmental involvement, including public meetings, in the preparation of the
			 management plan;
								(iii)the
			 resource protection and interpretation strategies contained in the management
			 plan, if implemented, would adequately protect the natural, historic, and
			 cultural resources of the Heritage Area;
								(iv)the
			 Secretary has received adequate assurances from the appropriate State, tribal,
			 and local officials whose support is needed to ensure the effective
			 implementation of the State, tribal, and local aspects of the management plan;
			 and
								(v)the local
			 coordinating entity has demonstrated the financial capability, in partnership
			 with others, to carry out the plan.
								(C)Action
			 following disapprovalIf the Secretary disapproves the management
			 plan under subparagraph (A), the Secretary shall—
								(i)advise the
			 local coordinating entity in writing of the reasons for the disapproval;
								(ii)make
			 recommendations for revisions to the management plan; and
								(iii)not later
			 than 180 days after the receipt of any proposed revision of the management
			 plan, approve or disapprove the proposed revision.
								(5)Amendments
							(A)In
			 generalThe Secretary shall review and approve any substantial
			 amendments to the management plan in accordance with paragraph (4).
							(B)Use of
			 fundsFunds made available under this section shall not be
			 expended by the local coordinating entity to implement any changes made by an
			 amendment described in subparagraph (A) until the Secretary approves the
			 amendment.
							(e)Duties and
			 authorities of the secretary
						(1)Technical
			 and financial assistance
							(A)In
			 generalOn request of the local coordinating entity, the
			 Secretary may provide technical and financial assistance, on a reimbursable or
			 nonreimbursable basis, to the Heritage Area for the development and
			 implementation of the management plan.
							(B)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with the local coordinating entity and other public or private entities to
			 provide assistance under subparagraph (A).
							(C)Priority
			 for assistanceIn providing assistance under subparagraph (A),
			 the Secretary shall give priority to actions that assist in—
								(i)conserving
			 the significant natural, historic, scenic, and cultural resources of the
			 Heritage Area; and
								(ii)providing
			 educational, interpretive, and recreational opportunities, consistent with the
			 purposes of the Heritage Area.
								(2)Detail of
			 department of the interior employees
							(A)In
			 generalOn request of the Commission, the Secretary may detail to
			 the Commission for each fiscal year in which the Commission is in existence, on
			 a nonreimbursable basis, 2 employees of the Department of the Interior to
			 enable the Commission to carry out the duties of the Commission.
							(B)Civil
			 service statusThe detail of an employee under subparagraph (A)
			 shall be without interruption or loss of civil service status or
			 privilege.
							(f)Relationship to
			 other Federal agencies
						(1)In
			 GeneralNothing in this section affects the authority of a
			 Federal agency to provide technical or financial assistance under any other
			 law.
						(2)Consultation
			 and CoordinationThe head of any Federal agency planning to
			 conduct activities that may have an impact on the Heritage Area is encouraged
			 to consult and coordinate the activities with the Secretary and the local
			 coordinating entity to the maximum extent practicable.
						(3)Other Federal
			 AgenciesNothing in this section—
							(A)modifies, alters,
			 or amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
							(B)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Area; or
							(C)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
							(g)Private
			 property and regulatory protectionsNothing in this section—
						(1)abridges the
			 rights of any property owner (whether public or private), including the right
			 to refrain from participating in any plan, project, program, or activity
			 conducted within the Heritage Area;
						(2)requires any
			 property owner to permit public access (including access by Federal, State, or
			 local agencies) to the property of the property owner, or to modify public
			 access or use of property of the property owner under any other Federal, State,
			 or local law;
						(3)alters any duly
			 adopted land use regulation, approved land use plan, or other regulatory
			 authority of any Federal, State, or local agency, or conveys any land use or
			 other regulatory authority to the local coordinating entity;
						(4)authorizes or
			 implies the reservation or appropriation of water or water rights;
						(5)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area; or
						(6)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
						(h)Evaluation;
			 report
						(1)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area, the Secretary
			 shall—
							(A)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
							(B)prepare a report
			 in accordance with paragraph (3).
							(2)EvaluationAn
			 evaluation conducted under paragraph (1)(A) shall—
							(A)assess the
			 progress of the local coordinating entity with respect to—
								(i)accomplishing the
			 purposes of this section for the Heritage Area; and
								(ii)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
								(B)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
							(C)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
							(3)Report
							(A)In
			 generalBased on the evaluation conducted under paragraph (1)(A),
			 the Secretary shall prepare a report that includes recommendations for the
			 future role of the National Park Service, if any, with respect to the Heritage
			 Area.
							(B)Required
			 analysisIf the report prepared under subparagraph (A) recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
								(i)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
								(ii)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
								(C)Submission to
			 congressOn completion of the report, the Secretary shall submit
			 the report to—
								(i)the
			 Committee on Energy and Natural Resources of the Senate; and
								(ii)the Committee on
			 Natural Resources of the House of Representatives.
								(i)Authorization
			 of appropriations
						(1)In
			 generalThere is authorized to be appropriated to carry out this
			 section $10,000,000, of which not more than $1,000,000 may be appropriated for
			 any fiscal year.
						(2)Cost-sharing
			 requirementThe Federal share of the cost of any activity carried
			 out using any assistance made available under this section shall be not more
			 than 50 percent.
						(j)Termination
			 of authorityThe authority of
			 the Secretary to provide financial assistance under this section terminates on
			 the date that is 15 years after the date of enactment of this Act.
					238.Abraham
			 Lincoln National Heritage Area
					(a)DefinitionsIn this section:
						(1)Heritage areaThe term Heritage Area means
			 the Abraham Lincoln National Heritage Area established by subsection
			 (b)(1).
						(2)Management entityThe term management entity
			 means the management entity for the Heritage Area designated by subsection
			 (c)(1).
						(3)Management planThe term management plan means
			 the plan developed by the management entity under subsection (d)(1).
						(4)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(5)StateThe term State means the State
			 of Illinois.
						(b)Establishment of Abraham Lincoln National
			 Heritage Area
						(1)In generalThere is established in the State the
			 Abraham Lincoln National Heritage Area.
						(2)BoundariesThe Heritage Area shall include—
							(A)a core area located in central Illinois,
			 consisting of Adams, Brown, Calhoun, Cass, Champaign, Christian, Clark, Coles,
			 Cumberland, Dewitt, Douglas, Edgar, Fayette, Fulton, Greene, Hancock,
			 Henderson, Jersey, Knox, LaSalle, Logan, Macon, Macoupin, Madison, Mason,
			 McDonough, McLean, Menard, Montgomery, Morgan, Moultrie, Peoria, Piatt, Pike,
			 Sangamon, Schuyler, Scott, Shelby, Tazwell, Vermillion, Warren, and Woodford
			 counties;
							(B)any sites, buildings, and districts within
			 the core area that are recommended in the management plan; and
							(C)each of the following sites:
								(i)Lincoln Home National Historic Site.
								(ii)Lincoln Tomb State Historic Site.
								(iii)Lincoln’s New Salem State Historic
			 Site.
								(iv)Abraham Lincoln Presidential Library &
			 Museum.
								(v)Thomas and Sara Bush Lincoln Log Cabin and
			 Living History Farm State Historic Site.
								(vi)Mt. Pulaski, Postville State Historic Sites
			 and Metamora Courthouse.
								(vii)Lincoln-Herndon Law Offices State Historic
			 Site.
								(viii)David Davis Mansion State Historic
			 Site.
								(ix)Vandalia Statehouse State Historic
			 Site.
								(x)Lincoln Douglas Debate Museum.
								(xi)Macon County Log Court House.
								(xii)Richard J. Oglesby Mansion.
								(xiii)Lincoln Trail Homestead State
			 Memorial.
								(xiv)Governor John Wood Mansion.
								(xv)Beardstown Courthouse.
								(xvi)Old Main at Knox College.
								(xvii)Carl Sandburg Home State Historic
			 Site.
								(xviii)Bryant Cottage State Historic Site.
								(xix)Dr. William Fithian Home.
								(xx)Vermillion County Museum.
								(3)MapA map of the Heritage Area shall be—
							(A)included in the management plan; and
							(B)on file in the appropriate offices of the
			 National Park Service.
							(c)Designation of coalition as management
			 entity
						(1)Management entityThe Looking for Lincoln Heritage Coalition
			 shall be the management entity for the Heritage Area.
						(2)Authorities of management
			 entityThe management entity
			 may, for purposes of preparing and implementing the management plan, use
			 Federal funds made available under this section—
							(A)to prepare reports, studies, interpretive
			 exhibits and programs, historic preservation projects, and other activities
			 recommended in the management plan for the Heritage Area;
							(B)to pay for operational expenses of the
			 management entity;
							(C)to make grants to the State, political
			 subdivisions of the State, nonprofit organizations, and other persons;
							(D)to enter into cooperative agreements with
			 the State, political subdivisions of the State, nonprofit organizations, and
			 other organizations;
							(E)to hire and compensate staff;
							(F)to obtain funds or services from any
			 source, including funds and services provided under any other Federal program
			 or law; and
							(G)to contract for goods and services.
							(3)Duties of management entityTo further the purposes of the Heritage
			 Area, the management entity shall—
							(A)prepare a
			 management plan for the Heritage Area in accordance with subsection (d);
							(B)give priority to
			 the implementation of actions, goals, and strategies set forth in the
			 management plan, including assisting units of government and other persons
			 in—
								(i)carrying out programs and projects that
			 recognize and protect important resource values in the Heritage Area;
								(ii)encouraging economic viability in the
			 Heritage Area in accordance with the goals of the management plan;
								(iii)establishing and maintaining interpretive
			 exhibits in the Heritage Area;
								(iv)developing heritage-based recreational and
			 educational opportunities for residents and visitors in the Heritage
			 Area;
								(v)increasing public awareness of and
			 appreciation for the natural, historic, and cultural resources of the Heritage
			 Area;
								(vi)restoring historic buildings that
			 are—
									(I)located in the Heritage Area; and
									(II)related to the themes of the Heritage Area;
			 and
									(vii)installing throughout the Heritage Area
			 clear, consistent, and appropriate signs identifying public access points and
			 sites of interest;
								(C)consider the interests of diverse units of
			 government, businesses, tourism officials, private property owners, and
			 nonprofit groups within the Heritage Area in developing and implementing the
			 management plan;
							(D)conduct public
			 meetings at least semiannually regarding the development and implementation of
			 the management plan; and
							(E)for any fiscal
			 year for which Federal funds are received under this section—
								(i)submit to the Secretary an annual report
			 that describes—
									(I)the accomplishments of the management
			 entity;
									(II)the expenses and income of the management
			 entity; and
									(III)the entities to which the management entity
			 made any grants;
									(ii)make available for audit all records
			 relating to the expenditure of the Federal funds and any matching funds;
			 and
								(iii)require, with respect to all agreements
			 authorizing the expenditure of Federal funds by other organizations, that the
			 receiving organizations make available for audit all records relating to the
			 expenditure of the Federal funds.
								(4)Prohibition on acquisition of real
			 property
							(A)In generalThe management entity shall not use Federal
			 funds received under this section to acquire real property or any interest in
			 real property.
							(B)Other sourcesNothing in this section precludes the
			 management entity from using Federal funds from other sources for authorized
			 purposes, including the acquisition of real property or any interest in real
			 property.
							(d)Management plan
						(1)In generalNot later than 3 years after the date on
			 which funds are first made available to carry out this section, the management
			 entity shall prepare and submit for review to the Secretary a management plan
			 for the Heritage Area.
						(2)ContentsThe management plan for the Heritage Area
			 shall—
							(A)include comprehensive policies, strategies,
			 and recommendations for the conservation, funding, management, and development
			 of the Heritage Area;
							(B)take into
			 consideration existing State, county, and local plans;
							(C)specify the
			 existing and potential sources of funding to protect, manage, and develop the
			 Heritage Area during the first 5 years of implementation of the management
			 plan;
							(D)include—
								(i)a
			 description of actions that governments, private organizations, and individuals
			 have agreed to take to protect the natural, historic, and cultural resources of
			 the Heritage Area;
								(ii)an
			 inventory of the natural, historic, cultural, education, scenic, and
			 recreational resources of the Heritage Area relating to the themes of the
			 Heritage Area that should be preserved, restored, managed, developed or
			 maintained; and
								(iii)an interpretive
			 plan for the Heritage Area; and
								(E)describe a
			 program of implementation for the management plan, including—
								(i)plans for
			 resource protection, restoration, and construction; and
								(ii)specific
			 commitments for implementation during the first 5 years of
			 implementation.
								(3)Disqualification from fundingIf a proposed management plan is not
			 submitted to the Secretary by the date that is 3 years after the date on which
			 funds are first made available to carry out this section, the management entity
			 may not receive additional funding under this section until the date on which
			 the Secretary receives and approves the proposed management plan.
						(4)Approval and disapproval of management
			 plan
							(A)In generalNot later than 180 days after the date on
			 which the management entity submits the management plan to the Secretary, the
			 Secretary shall approve or disapprove the proposed management plan.
							(B)ConsiderationsIn
			 determining whether to approve or disapprove the management plan, the Secretary
			 shall consider whether—
								(i)the
			 management entity is representative of the diverse interests of the Heritage
			 Area, including governments, natural and historic resource protection
			 organizations, educational institutions, businesses, and recreational
			 organizations;
								(ii)the management
			 entity has provided adequate opportunities (including public hearings) for
			 public and governmental involvement in the preparation of the management
			 plan;
								(iii)the resource
			 protection and interpretation strategies contained in the management plan, if
			 implemented, would adequately protect the natural, historic, and cultural
			 resources of the Heritage Area; and
								(iv)the management
			 plan is supported by the appropriate State and local officials, the cooperation
			 of which is needed to ensure the effective implementation of the State and
			 local aspects of the management plan.
								(C)Disapproval and revisions
								(i)In generalIf the Secretary disapproves a proposed
			 management plan, the Secretary shall—
									(I)advise the management entity, in writing,
			 of the reasons for the disapproval; and
									(II)make recommendations for revision of the
			 proposed management plan.
									(ii)Approval or disapprovalThe Secretary shall approve or disapprove a
			 revised management plan not later than 180 days after the date on which the
			 revised management plan is submitted.
								(5)Approval of amendments
							(A)In generalThe Secretary shall review and approve or
			 disapprove substantial amendments to the management plan in accordance with
			 paragraph (4).
							(B)FundingFunds appropriated under this section may
			 not be expended to implement any changes made by an amendment to the management
			 plan until the Secretary approves the amendment.
							(e)Relationship to
			 other Federal agencies
						(1)In
			 GeneralNothing in this section affects the authority of a
			 Federal agency to provide technical or financial assistance under any other
			 law.
						(2)Consultation
			 and CoordinationThe head of any Federal agency planning to
			 conduct activities that may have an impact on the Heritage Area is encouraged
			 to consult and coordinate the activities with the Secretary and the management
			 entity to the maximum extent practicable.
						(3)Other Federal
			 AgenciesNothing in this section—
							(A)modifies, alters,
			 or amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
							(B)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Area; or
							(C)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
							(f)Private
			 property and regulatory protectionsNothing in this section—
						(1)abridges the
			 rights of any property owner (whether public or private), including the right
			 to refrain from participating in any plan, project, program, or activity
			 conducted within the Heritage Area;
						(2)requires any
			 property owner to permit public access (including access by Federal, State, or
			 local agencies) to the property of the property owner, or to modify public
			 access or use of property of the property owner under any other Federal, State,
			 or local law;
						(3)alters any duly
			 adopted land use regulation, approved land use plan, or other regulatory
			 authority of any Federal, State, or local agency, or conveys any land use or
			 other regulatory authority to the management entity;
						(4)authorizes or
			 implies the reservation or appropriation of water or water rights;
						(5)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area; or
						(6)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
						(g)Evaluation;
			 report
						(1)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area, the Secretary
			 shall—
							(A)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
							(B)prepare a report
			 in accordance with paragraph (3).
							(2)EvaluationAn
			 evaluation conducted under paragraph (1)(A) shall—
							(A)assess the
			 progress of the management entity with respect to—
								(i)accomplishing the
			 purposes of this section for the Heritage Area; and
								(ii)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
								(B)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
							(C)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
							(3)Report
							(A)In
			 generalBased on the evaluation conducted under paragraph (1)(A),
			 the Secretary shall prepare a report that includes recommendations for the
			 future role of the National Park Service, if any, with respect to the Heritage
			 Area.
							(B)Required
			 analysisIf the report prepared under subparagraph (A) recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
								(i)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
								(ii)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
								(C)Submission to
			 congressOn completion of the report, the Secretary shall submit
			 the report to—
								(i)the
			 Committee on Energy and Natural Resources of the Senate; and
								(ii)the Committee on
			 Natural Resources of the House of Representatives.
								(h)Authorization of appropriations
						(1)In generalThere is authorized to be appropriated to
			 carry out this section $10,000,000, of which not more than $1,000,000 may be
			 authorized to be appropriated for any fiscal year.
						(2)Cost-Sharing requirementThe Federal share of the cost of any
			 activity carried out using funds made available under this section shall be not
			 more than 50 percent.
						(i)Termination of authorityThe authority of the Secretary to provide
			 financial assistance under this section terminates on the date that is 15 years
			 after the date of enactment of this Act.
					239.Chattahoochee
			 Trace National Heritage Corridor
					(a)DefinitionsIn this section:
						(1)CorridorThe
			 term Corridor means the Chattahoochee Trace National Heritage
			 Corridor.
						(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(3)Study
			 areaThe term study area means the study area
			 described in subsection (b)(2).
						(b)Study
						(1)In
			 generalThe Secretary, in consultation with State historic
			 preservation officers, State historical societies, State tourism offices, and
			 other appropriate organizations or agencies, shall conduct a study to assess
			 the suitability and feasibility of designating the study area as the
			 Chattahoochee Trace National Heritage Corridor.
						(2)Study
			 areaThe study area includes—
							(A)the portion of
			 the Apalachicola-Chattahoochee-Flint River Basin and surrounding areas, as
			 generally depicted on the map entitled Chattahoochee Trace National
			 Heritage Corridor, Alabama/Georgia, numbered T05/80000, and dated July
			 2007; and
							(B)any other areas
			 in the State of Alabama or Georgia that—
								(i)have heritage
			 aspects that are similar to the areas depicted on the map described in
			 subparagraph (A); and
								(ii)are adjacent to,
			 or in the vicinity of, those areas.
								(3)RequirementsThe
			 study shall include analysis, documentation, and determinations on whether the
			 study area—
							(A)has an assemblage
			 of natural, historic, and cultural resources that—
								(i)represent
			 distinctive aspects of the heritage of the United States;
								(ii)are worthy of
			 recognition, conservation, interpretation, and continuing use; and
								(iii)would be best
			 managed—
									(I)through
			 partnerships among public and private entities; and
									(II)by linking
			 diverse and sometimes noncontiguous resources and active communities;
									(B)reflects
			 traditions, customs, beliefs, and folklife that are a valuable part of the
			 story of the United States;
							(C)provides—
								(i)outstanding
			 opportunities to conserve natural, historic, cultural, or scenic features;
			 and
								(ii)outstanding
			 recreational and educational opportunities;
								(D)contains
			 resources that—
								(i)are
			 important to any identified themes of the study area; and
								(ii)retain a degree
			 of integrity capable of supporting interpretation;
								(E)includes
			 residents, business interests, nonprofit organizations, and State and local
			 governments that—
								(i)are
			 involved in the planning of the Corridor;
								(ii)have developed a
			 conceptual financial plan that outlines the roles of all participants in the
			 Corridor, including the Federal Government; and
								(iii)have
			 demonstrated support for the designation of the Corridor;
								(F)has a potential
			 management entity to work in partnership with the individuals and entities
			 described in subparagraph (E) to develop the Corridor while encouraging State
			 and local economic activity; and
							(G)has a conceptual
			 boundary map that is supported by the public.
							(c)ReportNot later than the 3rd fiscal year after
			 the date on which funds are first made available to carry out this section, the
			 Secretary shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report that describes—
						(1)the findings of the study; and
						(2)any conclusions and recommendations of the
			 Secretary.
						240.Study of sites
			 relating to Abraham Lincoln in Kentucky
					(a)DefinitionsIn this section:
						(1)Heritage
			 AreaThe term Heritage Area means a National
			 Heritage Area in the State to honor Abraham Lincoln.
						(2)StateThe
			 term State means the Commonwealth of Kentucky.
						(3)Study
			 areaThe term study area means the study area
			 described in subsection (b)(2).
						(b)Study
						(1)In
			 generalThe Secretary, in consultation with the Kentucky
			 Historical Society, other State historical societies, the State Historic
			 Preservation Officer, State tourism offices, and other appropriate
			 organizations and agencies, shall conduct a study to assess the suitability and
			 feasibility of designating the study area as a National Heritage Area in the
			 State to honor Abraham Lincoln.
						(2)Description of
			 study areaThe study area shall include—
							(A)Boyle,
			 Breckinridge, Fayette, Franklin, Hardin, Jefferson, Jessamine, Larue, Madison,
			 Mercer, and Washington Counties in the State; and
							(B)the following
			 sites in the State:
								(i)The
			 Abraham Lincoln Birthplace National Historic Site.
								(ii)The Abraham
			 Lincoln Boyhood Home Unit.
								(iii)Downtown
			 Hodgenville, Kentucky, including the Lincoln Museum and Adolph A. Weinman
			 statue.
								(iv)Lincoln
			 Homestead State Park and Mordecai Lincoln House.
								(v)Camp Nelson
			 Heritage Park.
								(vi)Farmington
			 Historic Home.
								(vii)The Mary Todd
			 Lincoln House.
								(viii)Ashland, which
			 is the Henry Clay Estate.
								(ix)The Old State
			 Capitol.
								(x)The
			 Kentucky Military History Museum.
								(xi)The Thomas D.
			 Clark Center for Kentucky History.
								(xii)The New State
			 Capitol.
								(xiii)Whitehall.
								(xiv)Perryville
			 Battlefield State Historic Site.
								(xv)The Joseph Holt
			 House.
								(xvi)Elizabethtown,
			 Kentucky, including the Lincoln Heritage House.
								(xvii)Lincoln
			 Marriage Temple at Fort Harrod.
								(3)RequirementsThe
			 study shall include analysis, documentation, and determinations on whether the
			 study area—
							(A)has an assemblage
			 of natural, historic, and cultural resources that—
								(i)interpret—
									(I)the life of
			 Abraham Lincoln; and
									(II)the
			 contributions of Abraham Lincoln to the United States;
									(ii)represent
			 distinctive aspects of the heritage of the United States;
								(iii)are worthy of
			 recognition, conservation, interpretation, and continuing use; and
								(iv)would be best
			 managed—
									(I)through
			 partnerships among public and private entities; and
									(II)by linking
			 diverse and sometimes noncontiguous resources and active communities;
									(B)reflects
			 traditions, customs, beliefs, and historical events that are a valuable part of
			 the story of the United State;
							(C)provides—
								(i)outstanding
			 opportunities to conserve natural, historic, cultural, or scenic features;
			 and
								(ii)outstanding
			 educational opportunities;
								(D)contains
			 resources that—
								(i)are
			 important to any identified themes of the study area; and
								(ii)retain a degree
			 of integrity capable of supporting interpretation;
								(E)includes
			 residents, business interests, nonprofit organizations, and State and local
			 governments that—
								(i)are
			 involved in the planning of the Heritage Area;
								(ii)have developed a
			 conceptual financial plan that outlines the roles of all participants in the
			 Heritage Area, including the Federal Government; and
								(iii)have
			 demonstrated support for designation of the Heritage Area;
								(F)has a potential
			 management entity to work in partnership with the individuals and entities
			 described in subparagraph (E) to develop the Heritage Area while encouraging
			 State and local economic activity; and
							(G)has a conceptual
			 boundary map that is supported by the public.
							(c)ReportNot later than the third fiscal year after
			 the date on which funds are first made available to carry out this section, the
			 Secretary shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report that describes—
						(1)the findings of
			 the study; and
						(2)any conclusions
			 and recommendations of the Secretary.
						IIIBureau of
			 Reclamation and United States Geological Survey authorizations
			301.Extension of
			 participation of Bureau of Reclamation in Deschutes River
			 ConservancySection 301 of the
			 Oregon Resource Conservation Act of 1996 (division B of Public Law 104–208; 110
			 Stat. 3009–534) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1),
			 by striking Deschutes River Basin Working Group and inserting
			 Deschutes River Conservancy Working Group; and
					(B)by striking
			 paragraph (5) and inserting the following:
						
							(5)QuorumThe
				term quorum means 8 of those qualified Working Group members
				appointed and eligible to
				serve.
							;
					(2)in subsection
			 (b)(3), by inserting before the period at the end the following: , and
			 up to a total amount of $2,000,000 during each of fiscal years 2007 through
			 2016; and
				(3)in subsection
			 (h), by inserting before the period at the end the following: , and
			 $2,000,000 for each of fiscal years 2007 through 2016.
				302.Wallowa Lake Dam
			 Rehabilitation Program
				(a)DefinitionsIn this section:
					(1)Associated
			 ditch companies, incorporatedThe term Associated Ditch
			 Companies, Incorporated means the nonprofit corporation established
			 under the laws of the State of Oregon that operates Wallowa Lake Dam.
					(2)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Commissioner of Reclamation.
					(3)Wallowa lake
			 dam rehabilitation programThe term Wallowa Lake Dam
			 Rehabilitation Program means the program for the rehabilitation of the
			 Wallowa Lake Dam in Oregon, as contained in the engineering document entitled,
			 Phase I Dam Assessment and Preliminary Engineering Design, dated
			 December 2002, and on file with the Bureau of Reclamation.
					(b)Authorization
			 To participate in program
					(1)Grants and
			 cooperative agreementsThe Secretary may provide grants to, or
			 enter into cooperative or other agreements with, tribal, State, and local
			 governmental entities and the Associated Ditch Companies, Incorporated, to
			 plan, design, and construct facilities needed to implement the Wallowa Lake Dam
			 Rehabilitation Program.
					(2)ConditionsAs
			 a condition of providing funds under paragraph (1), the Secretary shall ensure
			 that—
						(A)the Wallowa Lake
			 Dam Rehabilitation Program and any activities under this section meet the
			 standards of the dam safety program of the State of Oregon;
						(B)the Associated
			 Ditch Companies, Incorporated, agrees to assume liability for any work
			 performed, or supervised, with Federal funds provided to Associated Ditch
			 Companies, Incorporated, under this section; and
						(C)the United States
			 shall not be liable for damages of any kind arising out of any act, omission,
			 or occurrence relating to a facility rehabilitated or constructed with Federal
			 funds provided under this section, regardless of whether the damages arose
			 during or after the rehabilitation or construction.
						(3)Cost
			 sharing
						(A)In
			 generalThe Federal share of the costs of activities authorized
			 under this section shall not exceed 50 percent.
						(B)Exclusions from
			 Federal shareThere shall not be credited against the Federal
			 share of the costs of activities authorized under this section—
							(i)any
			 expenditure by the Bonneville Power Administration in the Wallowa River
			 watershed; and
							(ii)expenditures
			 made by individual agricultural producers in any Federal commodity or
			 conservation program.
							(4)Compliance with
			 State lawIn carrying out this section, the Secretary shall
			 comply with applicable Oregon State water law.
					(5)Prohibition on
			 holding titleThe Federal Government shall not hold title to any
			 facility rehabilitated or constructed under this section.
					(6)Prohibition on
			 operation and maintenanceThe Federal Government shall not be
			 responsible for the operation and maintenance of any facility constructed or
			 rehabilitated under this section.
					(c)Relationship to
			 other lawActivities funded
			 under this section shall not be considered a supplemental or additional benefit
			 under Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter
			 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et
			 seq.)).
				(d)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to the Secretary to pay the Federal share of the
			 costs of activities authorized under this section $6,000,000.
				(e)Termination of
			 authorityThe authority of
			 the Secretary to carry out any provisions of this section shall terminate 10
			 years after the date of enactment of this Act.
				303.Little
			 Butte/Bear Creek Subbasins, Oregon, Water resource study
				(a)AuthorizationThe
			 Secretary of the Interior, acting through the Bureau of Reclamation, may
			 participate in the Water for Irrigation, Streams and the Economy Project water
			 management feasibility study and environmental impact statement in accordance
			 with the Memorandum of Agreement Between City of Medford and Bureau of
			 Reclamation for the Water for Irrigation, Streams, and the Economy
			 Project, dated July 2, 2004.
				(b)Authorization
			 of Appropriations
					(1)In
			 generalThere is authorized to be appropriated to the Bureau of
			 Reclamation $500,000 to carry out activities under this section.
					(2)Non-federal
			 share
						(A)In
			 generalThe non-Federal share shall be 50 percent of the total
			 costs of the Bureau of Reclamation in carrying out subsection (a).
						(B)FormThe
			 non-Federal share required under subparagraph (A) may be in the form of any
			 in-kind services that the Secretary of the Interior determines would contribute
			 substantially toward the conduct and completion of the study and environmental
			 impact statement required under subsection (a).
						304.North Unit
			 Irrigation DistrictThe Act of
			 August 10, 1954 (68 Stat. 679, chapter 663), is amended—
				(1)in the first section—
					(A)by inserting (referred to in this
			 Act as the District) after irrigation
			 district; and
					(B)by inserting (referred to in this
			 Act as the Contract) after 1953;
			 and
					(2)by adding at the end the following:
					
						3.Additional termsOn approval of the District directors and
				notwithstanding project authorizing legislation to the contrary, the Contract
				is modified, without further action by the Secretary of the Interior, to
				include the following modifications:
							(1)In Article 8(a) of the Contract, by
				deleting a maximum of 50,000 and inserting approximately
				59,000 after irrigation service to.
							(2)In Article 11(a) of the Contract, by
				deleting The classified irrigable lands within the project comprise
				49,817.75 irrigable acres, of which 35,773.75 acres are in Class A and
				14,044.40 in Class B. These lands and the standards upon which the
				classification was made are described in the document entitled Land
				Classification, North Unit, Deschutes Project, 1953 which is on file in
				the office of the Regional Director, Bureau of Reclamation, Boise, Idaho, and
				in the office of the District and inserting The classified
				irrigable land within the project comprises 58,902.8 irrigable acres, all of
				which are authorized to receive irrigation water pursuant to water rights
				issued by the State of Oregon and have in the past received water pursuant to
				such State water rights..
							(3)In Article 11(c) of the Contract, by
				deleting , with the approval of the Secretary, after
				District may, by deleting the 49,817.75 acre maximum
				limit on the irrigable area is not exceeded and inserting
				irrigation service is provided to no more than approximately 59,000
				acres and no amendment to the District boundary is required after
				time so long as.
							(4)In Article 11(d) of the Contract, by
				inserting , and may further be used for instream purposes, including
				fish or wildlife purposes, to the extent that such use is required by Oregon
				State law in order for the District to engage in, or take advantage of,
				conserved water projects as authorized by Oregon State law after
				herein provided.
							(5)By adding at the end of Article 12(d) the
				following: (e) Notwithstanding the above subsections of this Article or
				Article 13 below, beginning with the irrigation season immediately following
				the date of enactment of the Federal Land and Reclamation Resources Act of
				2007, the annual installment for each year, for the District, under the
				Contract, on account of the District’s construction charge obligation, shall be
				a fixed and equal annual amount payable on June 30 the year following the year
				for which it is applicable, such that the District’s total construction charge
				obligation shall be completely paid by June 30, 2044..
							(6)In Article 14(a) of the Contract, by
				inserting and for instream purposes, including fish or wildlife
				purposes, to the extent that such use is required by Oregon State law in order
				for the District to engage in, or take advantage of, conserved water projects
				as authorized by Oregon State law, after and incidental stock
				and domestic uses, by inserting and for instream purposes as
				described above, after irrigation, stock and domestic
				uses, and by inserting , including natural flow rights out of
				the Crooked River held by the District after irrigation
				system.
							(7)In Article 29(a) of the Contract, by
				inserting and for instream purposes, including fish or wildlife
				purposes, to the extent that such use is required by Oregon State law in order
				for the District to engage in, or take advantage of, conserved water projects
				as authorized by Oregon State law after provided in article
				11.
							(8)In Article 34 of the Contract, by deleting
				The District, after the election and upon the execution of this
				contract, shall promptly secure final decree of the proper State court
				approving and confirming this contract and decreeing and adjudging it to be a
				lawful, valid, and binding general obligation of the District. The District
				shall furnish to the United States certified copies of such decrees and of all
				pertinent supporting records. after for that
				purpose..
							4.Future authority to
				renegotiateThe Secretary of
				the Interior (acting through the Commissioner of Reclamation) may in the future
				renegotiate with the District such terms of the Contract as the District
				directors determine to be necessary, only upon the written request of the
				District directors and the consent of the Commissioner of
				Reclamation.
						.
				305.Central
			 Oklahoma Master Conservancy District feasibility study
				(a)Study
					(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary of the Interior, acting through the Commissioner of
			 Reclamation (referred to in this section as the Secretary),
			 shall conduct a feasibility study of alternatives to augment the water supplies
			 of—
						(A)the Central
			 Oklahoma Master Conservatory District (referred to in this section as the
			 District); and
						(B)cities served by
			 the District.
						(2)InclusionsThe
			 study under paragraph (1) shall include recommendations of the Secretary, if
			 any, relating to the alternatives studied.
					(b)Cost-sharing
			 requirement
					(1)In
			 generalThe Federal share of the total costs of the study under
			 subsection (a) shall not exceed 50 percent.
					(2)Form of
			 non-Federal shareThe non-Federal share required under paragraph
			 (1) may be in the form of any in-kind services that the Secretary determines
			 would contribute substantially toward the conduct and completion of the
			 study.
					(c)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to conduct the study under subsection (a) $900,000.
				306.Authority to
			 conduct feasibility studies within the Snake, Boise, and Payette River systems
			 in the State of Idaho
				(a)In
			 generalThe Secretary of the
			 Interior, acting through the Bureau of Reclamation, may conduct feasibility
			 studies on projects that address water shortages within the Snake, Boise, and
			 Payette River systems in the State of Idaho, and are considered appropriate for
			 further study by the Bureau of Reclamation Boise Payette water storage
			 assessment report issued during 2006.
				(b)Bureau of
			 ReclamationA study conducted
			 under this section shall comply with Bureau of Reclamation policy standards and
			 guidelines for studies.
				(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of the Interior to carry out
			 this section $3,000,000.
				(d)Termination of
			 effectivenessThe authority provided by this section terminates
			 on the date that is 10 years after the date of enactment of this Act.
				307.Tumalo
			 Irrigation District Water Conservation Project
				(a)DefinitionsIn this section:
					(1)DistrictThe term District means the
			 Tumalo Irrigation District, Oregon.
					(2)ProjectThe term Project means the
			 Tumalo Irrigation District Water Conservation Project authorized under
			 subsection (b)(1).
					(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					(b)Authorization To plan, design and construct
			 the Tumalo Irrigation District Water Conservation Project
					(1)AuthorizationThe Secretary, in cooperation with the
			 District—
						(A)may participate in the planning, design,
			 and construction of the Tumalo Irrigation District Water Conservation Project
			 in Deschutes County, Oregon; and
						(B)for purposes of planning and designing the
			 Project, shall take into account any appropriate studies and reports prepared
			 by the District.
						(2)Cost-Sharing Requirement
						(A)Federal shareThe Federal share of the total cost of the
			 Project shall be 25 percent, which shall be nonreimbursable to the United
			 States.
						(B)Credit toward non-federal
			 shareThe Secretary shall
			 credit toward the non-Federal share of the Project any amounts that the
			 District provides toward the design, planning, and construction before the date
			 of enactment of this Act.
						(3)TitleThe District shall hold title to any
			 facilities constructed under this section.
					(4)Operation and Maintenance
			 CostsThe District shall pay
			 the operation and maintenance costs of the Project.
					(5)EffectAny assistance provided under this section
			 shall not be considered to be a supplemental or additional benefit under
			 Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter 1093),
			 and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et
			 seq.).
					(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary for the Federal share of the
			 cost of the Project $4,000,000.
				(d)Termination of authorityThe authority of the Secretary to carry out
			 this section shall expire on the date that is 10 years after the date of
			 enactment of this Act.
				308.New Mexico water resources study
				(a)In GeneralThe Secretary of the Interior, acting
			 through the Director of the United States Geological Survey (referred to in
			 this section as the Secretary), in coordination with the State
			 of New Mexico (referred to in this section as the State) and any
			 other entities that the Secretary determines to be appropriate (including other
			 Federal agencies and institutions of higher education), shall, in accordance
			 with this section and any other applicable law, conduct a study of water
			 resources in the State, including—
					(1)a survey of groundwater resources,
			 including an analysis of—
						(A)aquifers in the State, including the
			 quantity of water in the aquifers;
						(B)the availability of groundwater resources
			 for human use;
						(C)the salinity of groundwater
			 resources;
						(D)the potential of the groundwater resources
			 to recharge;
						(E)the interaction between groundwater and
			 surface water;
						(F)the susceptibility of the aquifers to
			 contamination; and
						(G)any other relevant criteria; and
						(2)a characterization of surface and bedrock
			 geology, including the effect of the geology on groundwater yield and
			 quality.
					(b)Study areasThe study carried out under subsection (a)
			 shall include the Estancia Basin, Salt Basin, Tularosa Basin, Hueco Basin, and
			 middle Rio Grande Basin in the State.
				(c)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Natural Resources of
			 the House of Representatives a report that describes the results of the
			 study.
				(d)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
				309.Water and
			 energy resources
				(a)FindingsCongress
			 finds that—
					(1)development of
			 energy resources, including oil, natural gas, coalbed methane, and geothermal
			 resources, frequently results in bringing to the surface water extracted from
			 underground sources;
					(2)some of that
			 produced water is used for irrigation or other purposes, but most of the water
			 is returned to the subsurface or otherwise disposed of as waste;
					(3)reducing the
			 quantity of produced water returned to the subsurface and increasing the
			 quantity of produced water that is made available for irrigation and other
			 uses—
						(A)would augment
			 water supplies;
						(B)could reduce the
			 costs to energy developers for disposing of the water; and
						(C)in some cases,
			 could increase the efficiency of energy development activities; and
						(4)it is in the national interest—
						(A)to limit the quantity of produced water
			 disposed of as waste;
						(B)to optimize the production of energy
			 resources; and
						(C)to remove or reduce obstacles to use of
			 produced water for irrigation or other purposes in ways that will not adversely
			 affect water quality or the environment.
						(5)PurposesThe
			 purposes of this section are—
						(A)to optimize the
			 production of energy resources—
							(i)by
			 minimizing the quantity of produced water; and
							(ii)by
			 facilitating the use of produced water for irrigation and other purposes
			 without adversely affecting water quality or the environment; and
							(B)to demonstrate
			 means of accomplishing those results.
						(b)DefinitionsIn this section:
					(1)Lower Basin
			 StateThe term Lower Basin State means any of the
			 States of—
						(A)Arizona;
						(B)California;
			 and
						(C)Nevada.
						(2)Produced
			 waterThe term produced water means water from an
			 underground source that is brought to the surface as part of the process of
			 exploration for, or development of—
						(A)oil;
						(B)natural
			 gas;
						(C)coalbed methane;
			 or
						(D)any other
			 substance to be used as an energy source.
						(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					(4)Upper Basin
			 StateThe term Upper Basin State means any of the
			 States of—
						(A)Colorado;
						(B)New
			 Mexico;
						(C)Utah; and
						(D)Wyoming.
						(c)Identification
			 of problems and solutions
					(1)StudyThe
			 Secretary shall conduct a study to identify—
						(A)the technical,
			 economic, environmental, and other obstacles to reducing the quantity of
			 produced water;
						(B)the technical, economic, environmental,
			 legal, and other obstacles to increasing the extent to which produced water can
			 be used for irrigation and other purposes without adversely affecting water
			 quality, public health, or the environment;
						(C)the legislative,
			 administrative, and other actions that could reduce or eliminate the obstacles
			 identified in subparagraphs (A) and (B); and
						(D)the costs and
			 benefits associated with reducing or eliminating the obstacles identified in
			 subparagraphs (A) and (B).
						(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a report
			 describing the results of the study under paragraph (1).
					(d)Implementation
					(1)GrantsSubject to the availability of
			 appropriations, the Secretary shall provide financial assistance for the
			 development of facilities, technologies, and processes to demonstrate the
			 feasibility, effectiveness, and safety of—
						(A)optimizing energy
			 resource production by reducing the quantity of produced water generated;
			 or
						(B)increasing the extent to which produced
			 water may be recovered and made suitable for use for irrigation, municipal, or
			 industrial uses, or other purposes without adversely affecting water quality or
			 the environment.
						(2)LimitationsAssistance
			 under this subsection—
						(A)shall be provided
			 for—
							(i)at
			 least 1 project in each of the Upper Basin States; and
							(ii)at
			 least 1 project in at least 1 of the Lower Basin States;
							(B)shall not exceed
			 $1,000,000 for any project;
						(C)shall be used to
			 pay not more than 50 percent of the total cost of a project;
						(D)shall not be used
			 for the operation or maintenance of any facility; and
						(E)may be in addition
			 to assistance provided by the Federal Government pursuant to other provisions
			 of law.
						(e)Consultation,
			 advice, and commentsIn
			 carrying out this section, including in preparing the report under subsection
			 (c)(2) and establishing criteria to be used in connection with an award of
			 financial assistance under subsection (d), the Secretary shall—
					(1)consult with the
			 Secretary of Energy, the Administrator of the Environmental Protection Agency,
			 and appropriate Governors and local officials;
					(2)(A)review any relevant
			 information developed in connection with research carried out by others,
			 including research carried out pursuant to subtitle J of title IX of the Energy
			 Policy Act of 2005 (42 U.S.C. 16371 et seq.); and
						(B)to the extent the Secretary determines
			 to be advisable, include that information in the report under subsection
			 (c)(2);
						(3)seek the advice
			 of—
						(A)individuals with
			 relevant professional or academic expertise; and
						(B)individuals or
			 representatives of entities with industrial experience, particularly experience
			 relating to production of oil, natural gas, coalbed methane, or other energy
			 resources (including geothermal resources); and
						(4)solicit comments
			 and suggestions from the public.
					(f)Relation to other
			 lawsNothing in this section
			 supersedes, modifies, abrogates, or limits—
					(1)the effect of any
			 State law or any interstate authority or compact relating to—
						(A)any use of water;
			 or
						(B)the regulation of
			 water quantity or quality; or
						(2)the applicability
			 or effect of any Federal law (including regulations).
					(g)Authorization of
			 appropriationsThere are
			 authorized to be appropriated—
					(1)$1,000,000 to carry out subsection (c);
			 and
					(2)$7,500,000 to
			 carry out subsection (d).
					310.Reauthorization
			 of the National Geologic Mapping Act of 1992
				(a)FindingsSection 2(a) of the National Geologic
			 Mapping Act of 1992 (43 U.S.C. 31a(a)) is amended—
					(1)by striking
			 paragraph (1) and inserting the following:
						
							(1)although
				significant progress has been made in the production of geologic maps since the
				establishment of the national cooperative geologic mapping program in 1992, no
				modern, digital, geologic map exists for approximately 75 percent of the United
				States;
							;
				and
					(2)in paragraph
			 (2)—
						(A)in subparagraph
			 (C), by inserting homeland and after planning
			 for;
						(B)in subparagraph
			 (E), by striking predicting and inserting
			 identifying;
						(C)in subparagraph
			 (I), by striking and after the semicolon at the end;
						(D)by redesignating
			 subparagraph (J) as subparagraph (K); and
						(E)by inserting
			 after subparagraph (I) the following:
							
								(J)recreation and
				public awareness; and
								;
				and
						(3)in paragraph (9),
			 by striking important and inserting
			 available.
					(b)PurposeSection 2(b) of the National Geologic
			 Mapping Act of 1992 (43 U.S.C. 31a(b)) is amended by inserting and
			 management before the period at the end.
				(c)Deadlines for
			 actions by the United States geological surveySection 4(b)(1) of the National Geologic
			 Mapping Act of 1992 (43 U.S.C. 31c(b)(1)) is amended in the second
			 sentence—
					(1)in subparagraph
			 (A), by striking not later than and all that follows through the
			 semicolon and inserting not later than 1 year after the date of
			 enactment of the Natural Resource Projects
			 and Programs Authorization Act of 2007;;
					(2)in subparagraph
			 (B), by striking not later than and all that follows through
			 in accordance and inserting not later than 1 year after
			 the date of enactment of the Natural Resource
			 Projects and Programs Authorization Act of 2007 in
			 accordance; and
					(3)in the matter
			 preceding clause (i) of subparagraph (C), by striking not later
			 than and all that follows through submit and inserting
			 submit biennially.
					(d)Geologic
			 mapping program objectivesSection 4(c)(2) of the National Geologic
			 Mapping Act of 1992 (43 U.S.C. 31c(c)(2)) is amended—
					(1)by striking
			 geophysical-map data base, geochemical-map data base, and a;
			 and
					(2)by striking
			 provide and inserting provides.
					(e)Geologic
			 mapping program componentsSection 4(d)(1)(B)(ii) of the National
			 Geologic Mapping Act of 1992 (43 U.S.C. 31c(d)(1)(B)(ii)) is amended—
					(1)in subclause (I),
			 by striking and after the semicolon at the end;
					(2)in subclause
			 (II), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(III)the needs of
				land management agencies of the Department of the
				Interior.
							.
					(f)Geologic
			 mapping advisory committee
					(1)MembershipSection
			 5(a) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31d(a)) is
			 amended—
						(A)in paragraph
			 (2)—
							(i)by
			 inserting the Secretary of the Interior or a designee from a land
			 management agency of the Department of the Interior, after
			 Administrator of the Environmental Protection Agency or a
			 designee,;
							(ii)by
			 inserting and after Energy or a designee,;
			 and
							(iii)by striking
			 , and the Assistant to the President for Science and Technology or a
			 designee; and
							(B)in paragraph
			 (3)—
							(i)by
			 striking Not later than and all that follows through
			 consultation and inserting In
			 consultation;
							(ii)by
			 striking Chief Geologist, as Chairman and inserting
			 Associate Director for Geology, as Chair; and
							(iii)by striking
			 one representative from the private sector and inserting
			 2 representatives from the private sector.
							(2)DutiesSection
			 5(b) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31d(b)) is
			 amended—
						(A)in paragraph (2),
			 by striking and at the end;
						(B)by redesignating
			 paragraph (3) as paragraph (4); and
						(C)by inserting
			 after paragraph (2) the following:
							
								(3)provide a
				scientific overview of geologic maps (including maps of geologic-based hazards)
				used or disseminated by Federal agencies for regulation or land-use planning;
				and
								.
						(3)Conforming
			 AmendmentSection 5(a)(1) of the National Geologic Mapping Act of
			 1992 (43 U.S.C. 31d(a)(1)) is amended by striking 10-member and
			 inserting 11-member.
					(g)Functions of
			 national geologic-map databaseSection 7(a) of the National Geologic
			 Mapping Act of 1992 (43 U.S.C. 31f(a)) is amended—
					(1)in paragraph (1),
			 by striking geologic map and inserting
			 geologic-map; and
					(2)in paragraph (2),
			 by striking subparagraph (A) and inserting the following:
						
							(A)all maps
				developed with funding provided by the National Cooperative Geologic Mapping
				Program, including under the Federal, State, and education
				components;
							.
					(h)Biennial
			 reportSection 8 of the
			 National Geologic Mapping Act of 1992 (43 U.S.C. 31g) is amended by striking
			 Not later and all that follows through biennially
			 and inserting Not later than 3 years after the date of enactment of the
			 Natural Resource Projects and Programs
			 Authorization Act of 2007 and biennially.
				(i)Authorization
			 of appropriations; allocationSection 9 of the National Geologic Mapping
			 Act of 1992 (43 U.S.C. 31h) is amended—
					(1)by striking
			 subsection (a) and inserting the following:
						
							(a)In
				GeneralThere is authorized to be appropriated to carry out this
				Act $64,000,000 for each of fiscal years 2007 through
				2016.
							;
				and
					(2)in subsection
			 (b)—
						(A)in the matter
			 preceding paragraph (1), by striking 2000 and inserting
			 2005;
						(B)in paragraph (1),
			 by striking 48 and inserting 50; and
						(C)in paragraph (2),
			 by striking 2 and inserting 4.
						IVForest service
			 authorizations
			AAuthorizations
				401.Coffman Cove
			 administrative site conveyance
					(a)DefinitionsIn this section:
						(1)CityThe
			 term City means the city of Coffman Cove, Alaska.
						(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
						(b)Conveyance
						(1)In
			 GeneralSubject to valid existing rights, the Secretary shall
			 convey to the City, without consideration and by quitclaim deed all right,
			 title, and interest of the United States, except as provided in paragraphs (3)
			 and (4), in and to the parcel of National Forest System land described in
			 paragraph (2).
						(2)Description of
			 Land
							(A)In
			 generalThe parcel of National Forest System land referred to in
			 paragraph (1) is the approximately 12 acres of land identified in U.S. Survey
			 10099, as depicted on the plat entitled Subdivision of U.S. Survey No.
			 10099 and recorded as Plat 2003–1 on January 21, 2003, Petersburg
			 Recording District, Alaska.
							(B)Excluded
			 landThe parcel of National Forest System land conveyed under
			 paragraph (1) does not include the portion of U.S. Survey 10099 that is north
			 of the right-of-way for Forest Development Road 3030–295 and southeast of Tract
			 CC–8.
							(3)Right-of-WayThe
			 United States may reserve a right-of-way to provide access to the National
			 Forest System land excluded from the conveyance to the City under paragraph
			 (2)(B).
						(4)ReversionIf
			 any portion of the land conveyed under paragraph (1) (other than a portion of
			 land sold under paragraph (5)) ceases to be used for public purposes, the land
			 shall, at the option of the Secretary, revert to the United States.
						(5)Conditions on
			 Subsequent ConveyancesIf the City sells any portion of the land
			 conveyed to the City under paragraph (1)—
							(A)the amount of
			 consideration for the sale shall reflect fair market value, as determined by an
			 appraisal; and
							(B)the City shall
			 pay to the Secretary an amount equal to the gross proceeds of the sale, which
			 shall be available, without further appropriation, for the Tongass National
			 Forest.
							402.Pecos National
			 Historical Park
					(a)DefinitionsIn this section:
						(1)Federal
			 landThe term Federal land means the approximately
			 160 acres of Federal land within the Santa Fe National Forest in the State, as
			 depicted on the map.
						(2)LandownerThe
			 term landowner means the 1 or more owners of the non-Federal
			 land.
						(3)MapThe
			 term map means the map entitled Proposed Land Exchange for
			 Pecos National Historical Park, numbered 430/80,054, dated November 19,
			 1999, and revised September 18, 2000.
						(4)Non-federal
			 landThe term non-Federal land means the
			 approximately 154 acres of non-Federal land in the Park, as depicted on the
			 map.
						(5)ParkThe
			 term Park means the Pecos National Historical Park in the
			 State.
						(6)SecretariesThe
			 term Secretaries means the Secretary of the Interior and the
			 Secretary of Agriculture, acting jointly.
						(7)StateThe
			 term State means the State of New Mexico.
						(b)Land
			 exchange
						(1)In
			 GeneralOn conveyance by the landowner to the Secretary of the
			 Interior of the non-Federal land, title to which is acceptable to the Secretary
			 of the Interior—
							(A)the Secretary of
			 Agriculture shall, subject to the conditions of this section, convey to the
			 landowner the Federal land; and
							(B)the Secretary of
			 the Interior shall, subject to the conditions of this section, grant to the
			 landowner the easement described in paragraph (2).
							(2)Easement
							(A)In
			 generalThe easement referred to in paragraph (1)(B) is an
			 easement (including an easement for service access) for water pipelines to 2
			 well sites located in the Park, as generally depicted on the map.
							(B)RouteThe
			 Secretary of the Interior, in consultation with the landowner, shall determine
			 the appropriate route of the easement through the Park.
							(C)Terms and
			 conditionsThe easement shall include such terms and conditions
			 relating to the use of, and access to, the well sites and pipeline, as the
			 Secretary of the Interior, in consultation with the landowner, determines to be
			 appropriate.
							(D)Applicable
			 lawThe easement shall be established, operated, and maintained
			 in compliance with applicable Federal law.
							(3)Valuation,
			 Appraisals, and Equalization
							(A)In
			 generalThe value of the Federal land and non-Federal
			 land—
								(i)shall be equal,
			 as determined by appraisals conducted in accordance with subparagraph (B);
			 or
								(ii)if
			 the value is not equal, shall be equalized in accordance with subparagraph
			 (C).
								(B)Appraisals
								(i)In
			 generalThe Federal land and non-Federal land shall be appraised
			 by an independent appraiser selected by the Secretaries.
								(ii)RequirementsAn
			 appraisal conducted under clause (i) shall be conducted in accordance
			 with—
									(I)the Uniform
			 Appraisal Standards for Federal Land Acquisition; and
									(II)the Uniform
			 Standards of Professional Appraisal Practice.
									(iii)ApprovalThe
			 appraisals conducted under this subparagraph shall be submitted to the
			 Secretaries for approval.
								(C)Equalization of
			 values
								(i)In
			 generalIf the values of the non-Federal land and the Federal
			 land are not equal, the values may be equalized by—
									(I)the Secretary of
			 the Interior making a cash equalization payment to the landowner;
									(II)the landowner
			 making a cash equalization payment to the Secretary of Agriculture; or
									(III)reducing the
			 acreage of the non-Federal land or the Federal land, as appropriate.
									(ii)Cash
			 equalization paymentsAny amounts received by the Secretary of
			 Agriculture as a cash equalization payment under section 206(b) of the
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1716(b)) shall—
									(I)be deposited in
			 the fund established by Public Law 90–171 (commonly known as the Sisk
			 Act) (16 U.S.C. 484a); and
									(II)be available for
			 expenditure, without further appropriation, for the acquisition of land and
			 interests in land in the State.
									(4)CostsBefore
			 the completion of the exchange under this subsection, the Secretaries and the
			 landowner shall enter into an agreement that allocates the costs of the
			 exchange among the Secretaries and the landowner.
						(5)Applicable
			 LawExcept as otherwise provided in this section, the exchange of
			 land and interests in land under this section shall be in accordance
			 with—
							(A)section 206 of
			 the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1716); and
							(B)other applicable
			 laws, including the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.).
							(6)Additional
			 Terms and ConditionsThe Secretaries may require, in addition to
			 any requirements under this section, such terms and conditions relating to the
			 exchange of Federal land and non-Federal land and the granting of easements
			 under this section as the Secretaries determine to be appropriate to protect
			 the interests of the United States.
						(7)Completion of
			 the Exchange
							(A)In
			 generalThe exchange of Federal land and non-Federal land shall
			 be completed not later than 180 days after the later of—
								(i)the
			 date on which the requirements of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) have been
			 met;
								(ii)the date on
			 which the Secretary of the Interior approves the appraisals under paragraph
			 (3)(B)(iii); or
								(iii)the date on
			 which the Secretaries and the landowner agree on the costs of the exchange and
			 any other terms and conditions of the exchange under this subsection.
								(B)NoticeThe
			 Secretaries shall submit to the Committee on Energy and Natural Resources of
			 the Senate and the Committee on Natural Resources of the House of
			 Representatives notice of the completion of the exchange of Federal land and
			 non-Federal land under this section.
							(c)Administration
						(1)In
			 GeneralThe Secretary of the Interior shall administer the
			 non-Federal land acquired under this section in accordance with the laws
			 generally applicable to units of the National Park System, including the Act of
			 August 25, 1916 (commonly known as the National Park Service Organic
			 Act) (16 U.S.C. 1 et seq.).
						(2)Maps
							(A)In
			 generalThe map shall be on file and available for public
			 inspection in the appropriate offices of the Secretaries.
							(B)Transmittal of
			 revised map to congressNot later than 180 days after completion
			 of the exchange, the Secretaries shall transmit to the Committee on Energy and
			 Natural Resources of the Senate and the Committee on Natural Resources of the
			 House of Representatives a revised map that depicts—
								(i)the
			 Federal land and non-Federal land exchanged under this section; and
								(ii)the easement
			 described in subsection (b)(2).
								403.Watershed
			 restoration and enhancement agreementsSection 323 of the Department of the
			 Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 1011 note;
			 Public Law 105–277), is amended—
					(1)in subsection
			 (a), by striking each of fiscal years 2006 through 2011 and
			 inserting fiscal year 2006 and each fiscal year
			 thereafter;
					(2)by redesignating
			 subsection (d) as subsection (e); and
					(3)by inserting
			 after subsection (c) the following:
						
							(d)Applicable
				LawChapter 63 of title 31, United States Code, shall not apply
				to—
								(1)a watershed
				restoration and enhancement agreement entered into under this section;
				or
								(2)an agreement
				entered into under the first section of Public Law 94–148 (16 U.S.C.
				565a–1).
								.
					404.Wildland
			 firefighter safety
					(a)DefinitionsIn this section:
						(1)SecretariesThe term Secretaries
			 means—
							(A)the Secretary of the Interior, acting
			 through the Directors of the Bureau of Land Management, the United States Fish
			 and Wildlife Service, the National Park Service, and the Bureau of Indian
			 Affairs; and
							(B)the Secretary of Agriculture, acting
			 through the Chief of the Forest Service.
							(2)Wildland firefighterThe term wildland firefighter
			 means any person who participates in wildland firefighting activities—
							(A)under the direction of either of the
			 Secretaries; or
							(B)under a contract or compact with a
			 federally recognized Indian tribe.
							(b)Annual report to Congress
						(1)In generalThe Secretaries shall jointly submit to
			 Congress an annual report on the wildland firefighter safety practices of the
			 Secretaries, including training programs and activities for wildland fire
			 suppression, prescribed burning, and wildland fire use, during the preceding
			 calendar year.
						(2)TimelineEach report under paragraph (1)
			 shall—
							(A)be submitted by not later than March of the
			 year following the calendar year covered by the report; and
							(B)include—
								(i)a description of, and any changes to,
			 wildland firefighter safety practices, including training programs and
			 activities for wildland fire suppression, prescribed burning, and wildland fire
			 use;
								(ii)statistics and trend analyses;
								(iii)an estimate of the amount of Federal funds
			 expended by the Secretaries on wildland firefighter safety practices, including
			 training programs and activities for wildland fire suppression, prescribed
			 burning, and wildland fire use;
								(iv)progress made in implementing
			 recommendations from the Inspector General, the Government Accountability
			 Office, the Occupational Safety and Health Administration, or an agency report
			 relating to a wildland firefighting fatality issued during the preceding 10
			 years; and
								(v)a description of—
									(I)the provisions relating to wildland
			 firefighter safety practices in any Federal contract or other agreement
			 governing the provision of wildland firefighters by a non-Federal
			 entity;
									(II)a summary of any actions taken by the
			 Secretaries to ensure that the provisions relating to safety practices,
			 including training, are complied with by the non-Federal entity; and
									(III)the results of those actions.
									BLewis and Clark
			 Mount Hood Wilderness Area
				411.DefinitionsIn this subtitle:
					(1)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
					(2)StateThe term State means the State
			 of Oregon.
					412.Designation of
			 wilderness areas
					(a)Designation of Lewis and Clark Mount Hood
			 wilderness areasIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following
			 areas in the State of Oregon are designated as wilderness areas and as
			 components of the National Wilderness Preservation System:
						(1)Badger creek wilderness
			 additionsCertain Federal
			 land managed by the Forest Service, comprising approximately 4,140 acres, as
			 generally depicted on the maps entitled Badger Creek Wilderness—Badger
			 Creek Additions and Badger Creek Wilderness—Bonney
			 Butte, dated July 16, 2007, which is incorporated in, and considered to
			 be a part of, the Badger Creek Wilderness, as designated by section 3(3) of the
			 Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 273).
						(2)Bull of the woods wilderness
			 additionCertain Federal land
			 managed by the Forest Service, comprising approximately 10,180 acres, as
			 generally depicted on the map entitled Bull of the Woods Wilderness—Bull
			 of the Woods Additions, dated July 16, 2007, which is incorporated in,
			 and considered to be a part of, the Bull of the Woods Wilderness, as designated
			 by section 3(4) of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; 98
			 Stat. 273).
						(3)Clackamas wildernessCertain Federal land managed by the Forest
			 Service, comprising approximately 9,470 acres, as generally depicted on the
			 maps entitled Clackamas Wilderness—Big Bottom, Clackamas
			 Wilderness—Clackamas Canyon, Clackamas Wilderness—Memaloose
			 Lake, Clackamas Wilderness—Sisi Butte, and
			 Clackamas Wilderness—South Fork Clackamas, dated July 16, 2007,
			 which shall be known as the Clackamas Wilderness.
						(4)Mark O.
			 Hatfield wilderness additionsCertain Federal land managed by the
			 Forest Service, comprising approximately 25,960 acres, as generally depicted on
			 the maps entitled Mark O. Hatfield Wilderness—Gorge Face and
			 Mark O. Hatfield Wilderness—Larch Mountain, dated July 16, 2007,
			 which is incorporated in, and considered to be a part of, the Mark O. Hatfield
			 Wilderness, as designated by section 3(1) of the Oregon Wilderness Act of 1984
			 (16 U.S.C. 1132 note; 98 Stat. 273).
						(5)Mount Hood wilderness
			 additionsCertain Federal
			 land managed by the Forest Service, comprising approximately 18,450 acres, as
			 generally depicted on the maps entitled Mount Hood Wilderness—Barlow
			 Butte, Mount Hood Wilderness—Elk Cove/Mazama,
			 Mount Hood Wilderness—Richard L. Kohnstamm Memorial Area,
			 Mount Hood Wilderness—Sand Canyon, Mount Hood
			 Wilderness—Sandy Additions, Mount Hood Wilderness—Twin
			 Lakes, and Mount Hood Wilderness—White River, dated July
			 16, 2007, and the map entitled Mount Hood Wilderness—Cloud Cap,
			 dated July 20, 2007, which is incorporated in, and considered to be a part of,
			 the Mount Hood Wilderness, as designated under section 3(a) of the Wilderness
			 Act (16 U.S.C. 1132(a)) and enlarged by section 3(d) of the Endangered American
			 Wilderness Act of 1978 (16 U.S.C. 1132 note; 92 Stat. 43).
						(6)Roaring river wildernessCertain Federal land managed by the Forest
			 Service, comprising approximately 36,550 acres, as generally depicted on the
			 map entitled Roaring River Wilderness—Roaring River Wilderness,
			 dated July 16, 2007, which shall be known as the Roaring River
			 Wilderness.
						(7)Salmon-huckleberry wilderness
			 additionsCertain Federal
			 land managed by the Forest Service, comprising approximately 16,620 acres, as
			 generally depicted on the maps entitled Salmon-Huckleberry
			 Wilderness—Alder Creek Additions, Salmon-Huckleberry
			 Wilderness—Eagle Creek Addition, Salmon-Huckleberry
			 Wilderness—Hunchback Mountain, Salmon-Huckleberry
			 Wilderness—Inch Creek, Salmon-Huckleberry Wilderness—Mirror
			 Lake, and Salmon-Huckleberry Wilderness—Salmon River
			 Meadows, dated July 16, 2007, which is incorporated in, and considered
			 to be a part of, the Salmon-Huckleberry Wilderness, as designated by section
			 3(2) of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat.
			 273).
						(8)Lower white river wildernessCertain Federal land managed by the Forest
			 Service and Bureau of Land Management, comprising approximately 2,870 acres, as
			 generally depicted on the map entitled Lower White River
			 Wilderness—Lower White River, dated July 16, 2007, which shall be known
			 as the Lower White River Wilderness.
						(b)Richard L. Kohnstamm Memorial
			 AreaCertain Federal land
			 managed by the Forest Service, as generally depicted on the map entitled
			 Mount Hood Wilderness—Richard L. Kohnstamm Memorial Area, dated
			 July 16, 2007, is designated as the Richard L. Kohnstamm Memorial
			 Area.
					(c)Potential
			 wilderness area; additions to wilderness areas
						(1)Roaring river
			 potential wilderness area
							(A)In
			 generalIn furtherance of the purposes of the Wilderness Act (16
			 U.S.C. 1131 et seq.), certain Federal land managed by the Forest Service,
			 comprising approximately 900 acres identified as Potential
			 Wilderness on the map entitled Roaring River Wilderness,
			 dated July 16, 2007, is designated as a potential wilderness area.
							(B)ManagementThe
			 potential wilderness area designated by subparagraph (A) shall be managed in
			 accordance with section 4 of the Wilderness Act (16 U.S.C. 1133).
							(C)Designation as
			 wildernessOn the date on which the Secretary publishes in the
			 Federal Register notice that the conditions in the potential wilderness area
			 designated by subparagraph (A) are compatible with the Wilderness Act (16
			 U.S.C. 1131 et seq.), the potential wilderness shall be—
								(i)designated as
			 wilderness and as a component of the National Wilderness Preservation System;
			 and
								(ii)incorporated
			 into the Roaring River Wilderness designated by subsection (a)(6).
								(2)Addition to the
			 Mount Hood WildernessOn completion of the land exchange under
			 section 416(a)(2), certain Federal land managed by the Forest Service,
			 comprising approximately 1,710 acres, as generally depicted on the map entitled
			 Mount Hood Wilderness—Tilly Jane, dated July 20, 2007, shall be
			 incorporated in, and considered to be a part of, the Mount Hood Wilderness, as
			 designated under section 3(a) of the Wilderness Act (16 U.S.C. 1132(a)) and
			 enlarged by section 3(d) of the Endangered American Wilderness Act of 1978 (16
			 U.S.C. 1132 note; 92 Stat. 43) and subsection (a)(5).
						(3)Addition to the
			 Salmon-Huckleberry WildernessOn acquisition by the United
			 States, the approximately 160 acres of land identified as Land to be
			 acquired by USFS on the map entitled Hunchback Mountain Land
			 Exchange, Clackamas County, dated June 2006, shall be incorporated in,
			 and considered to be a part of, the Salmon-Huckleberry Wilderness, as
			 designated by section 3(2) of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132
			 note; 98 Stat. 273) and enlarged by subsection (a)(7).
						(d)Maps and legal descriptions
						(1)In GeneralAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall file a map and a legal description
			 of each wilderness area and potential wilderness area designated by this
			 section, with—
							(A)the Committee on Energy and Natural
			 Resources of the Senate; and
							(B)the Committee on Natural Resources of the
			 House of Representatives.
							(2)Force of LawThe maps and legal descriptions filed under
			 paragraph (1) shall have the same force and effect as if included in this
			 subtitle, except that the Secretary may correct typographical errors in the
			 maps and legal descriptions.
						(3)Public AvailabilityEach map and legal description filed under
			 paragraph (1) shall be on file and available for public inspection in the
			 appropriate offices of the Forest Service and Bureau of Land Management.
						(4)Description of landThe boundaries of the areas designated as
			 wilderness by subsection (a) that are immediately adjacent to a utility
			 right-of-way or a Federal Energy Regulatory Commission project boundary shall
			 be 100 feet from the boundary of the right-of-way or the project
			 boundary.
						(e)Administration
						(1)In GeneralSubject to valid existing rights, each area
			 designated as wilderness by this section shall be administered by the Secretary
			 that has jurisdiction over the land within the wilderness, in accordance with
			 the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
							(A)any reference in that Act to the effective
			 date shall be considered to be a reference to the date of enactment of this
			 Act; and
							(B)any reference in that Act to the Secretary
			 of Agriculture shall be considered to be a reference to the Secretary that has
			 jurisdiction over the land within the wilderness.
							(2)Incorporation of Acquired Land and
			 InterestsAny land within the
			 boundary of a wilderness area designated by this section that is acquired by
			 the United States shall—
							(A)become part of the wilderness area in which
			 the land is located; and
							(B)be managed in accordance with this section,
			 the Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable
			 law.
							(f)Buffer zones
						(1)In GeneralAs provided in the Oregon Wilderness Act of
			 1984 (16 U.S.C. 1132 note; Public Law 98–328), Congress does not intend for
			 designation of wilderness areas in the State under this section to lead to the
			 creation of protective perimeters or buffer zones around each wilderness
			 area.
						(2)Activities or Uses up to
			 BoundariesThe fact that
			 nonwilderness activities or uses can be seen or heard from within a wilderness
			 area shall not, of itself, preclude the activities or uses up to the boundary
			 of the wilderness area.
						(g)Fish and wildlifeNothing in this section affects the
			 jurisdiction or responsibilities of the State with respect to fish and
			 wildlife.
					(h)Fire, insects, and diseasesAs provided in section 4(d)(1) of the
			 Wilderness Act (16 U.S.C. 1133(d)(1)), within the wilderness areas designated
			 by this section, the Secretary that has jurisdiction over the land within the
			 wilderness (referred to in this subsection as the Secretary) may
			 take such measures as are necessary to control fire, insects, and diseases,
			 subject to such terms and conditions as the Secretary determines to be
			 desirable and appropriate.
					(i)WithdrawalSubject to valid rights in existence on the
			 date of enactment of this Act, the Federal land designated as wilderness by
			 this section is withdrawn from all forms of—
						(1)entry, appropriation, or disposal under the
			 public land laws;
						(2)location, entry, and patent under the
			 mining laws; and
						(3)disposition under all laws pertaining to
			 mineral and geothermal leasing or mineral materials.
						413.Designation of
			 streams for wild and scenic river protection in the Mount Hood area
					(a)Wild and Scenic River designations, Mount
			 Hood National Forest
						(1)In generalSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended—
							(A)by redesignating paragraph (167) (relating
			 to the Musconetcong River, New Jersey) as paragraph (169);
							(B)by designating the undesignated paragraph
			 relating to the White Salmon River, Washington, as paragraph (167);
							(C)by designating the undesignated paragraph
			 relating to the Black Butte River, California, as paragraph (168); and
							(D)by adding at the end the following:
								
									(170)South Fork Clackamas RiverThe 4.2-mile segment of the South Fork
				Clackamas River from its confluence with the East Fork of the South Fork
				Clackamas to its confluence with the Clackamas River, to be administered by the
				Secretary of Agriculture as a wild river.
									(171)Eagle CreekThe 8.3-mile segment of Eagle Creek from
				its headwaters to the Mount Hood National Forest boundary, to be administered
				by the Secretary of Agriculture as a wild river.
									(172)Middle Fork Hood RiverThe 3.7-mile segment of the Middle Fork
				Hood River from the confluence of Clear and Coe Branches to the north section
				line of section 11, township 1 south, range 9 east, to be administered by the
				Secretary of Agriculture as a scenic river.
									(173)South Fork Roaring RiverThe 4.6-mile segment of the South Fork
				Roaring River from its headwaters to its confluence with Roaring River, to be
				administered by the Secretary of Agriculture as a wild river.
									(174)Zig Zag RiverThe 4.3-mile segment of the Zig Zag River
				from its headwaters to the Mount Hood Wilderness boundary, to be administered
				by the Secretary of Agriculture as a wild river.
									(175)Fifteenmile Creek
										(A)In generalThe 11.1-mile segment of Fifteenmile Creek
				from its source at Senecal Spring to the southern edge of the northwest quarter
				of the northwest quarter of section 20, township 2 south, range 12 east, to be
				administered by the Secretary of Agriculture in the following classes:
											(i)The 2.6-mile segment from its source at
				Senecal Spring to the Badger Creek Wilderness boundary, as a wild river.
											(ii)The 0.4-mile segment from the Badger Creek
				Wilderness boundary to the point 0.4 miles downstream, as a scenic
				river.
											(iii)The 7.9-mile segment from the point 0.4
				miles downstream of the Badger Creek Wilderness boundary to the western edge of
				section 20, township 2 south, range 12 east as a wild river.
											(iv)The 0.2-mile segment from the western edge
				of section 20, township 2 south, range 12 east, to the southern edge of the
				northwest quarter of the northwest quarter of section 20, township 2 south,
				range 12 east as a scenic river.
											(B)InclusionsNotwithstanding section 3(b), the lateral
				boundaries of both the wild river area and the scenic river area along
				Fifteenmile Creek shall include an average of not more than 640 acres per mile
				measured from the ordinary high water mark on both sides of the river.
										(176)East Fork Hood RiverThe 13.5-mile segment of the East Fork Hood
				River from Oregon State Highway 35 to the Mount Hood National Forest boundary,
				to be administered by the Secretary of Agriculture as a recreational
				river.
									(177)Collawash RiverThe 17.8-mile segment of the Collawash
				River from the headwaters of the East Fork Collawash to the confluence of the
				mainstream of the Collawash River with the Clackamas River, to be administered
				by the Secretary of Agriculture in the following classes:
										(A)The 11.0-mile segment from the headwaters
				of the East Fork Collawash River to Buckeye Creek, as a scenic river.
										(B)The 6.8-mile segment from Buckeye Creek to
				the Clackamas River, as a recreational river.
										(178)Fish CreekThe 13.5-mile segment of Fish Creek from
				its headwaters to the confluence with the Clackamas River, to be administered
				by the Secretary of Agriculture as a recreational
				river.
									.
							(2)EffectThe
			 amendments made by paragraph (1) do not affect valid existing water
			 rights.
						(b)Protection for Hood River,
			 OregonSection 13(a)(4) of
			 the Columbia River Gorge National Scenic Area Act (16 U.S.C.
			 544k(a)(4)) is amended by striking for a period not to exceed twenty
			 years from the date of enactment of this Act,.
					414.Mount Hood
			 National Recreation Area
					(a)DesignationTo provide for the protection,
			 preservation, and enhancement of recreational, ecological, scenic, cultural,
			 watershed, and fish and wildlife values, there is established the Mount Hood
			 National Recreation Area within the Mount Hood National Forest.
					(b)BoundaryThe
			 Mount Hood National Recreation Area shall consist of certain Federal land
			 managed by the Forest Service and Bureau of Land Management, comprising
			 approximately 34,550 acres, as generally depicted on the maps entitled
			 National Recreation Areas—Mount Hood NRA, “National Recreation
			 Areas—Fifteenmile Creek NRA”, and National Recreation Areas—Shellrock
			 Mountain, dated February 2007.
					(c)Map and legal
			 description
						(1)Submission of
			 legal descriptionAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall file a map and a legal description
			 of the Mount Hood National Recreation Area with—
							(A)the Committee on
			 Energy and Natural Resources of the Senate; and
							(B)the Committee on
			 Natural Resources of the House of Representatives.
							(2)Force of
			 lawThe map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this subtitle, except that the
			 Secretary may correct typographical errors in the map and the legal
			 description.
						(3)Public
			 availabilityThe map and legal description filed under paragraph
			 (1) shall be on file and available for public inspection in the appropriate
			 offices of the Forest Service.
						(d)Administration
						(1)In
			 generalThe Secretary
			 shall—
							(A)administer the Mount Hood National
			 Recreation Area—
								(i)in accordance with the laws (including
			 regulations) and rules applicable to the National Forest System; and
								(ii)consistent with the purposes described in
			 subsection (a); and
								(B)only allow uses of the Mount Hood National
			 Recreation Area that are consistent with the purposes described in subsection
			 (a).
							(2)Applicable
			 lawAny portion of a wilderness area designated by section 412
			 that is located within the Mount Hood National Recreation Area shall be
			 administered in accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.).
						(e)TimberThe cutting, sale, or removal of timber
			 within the Mount Hood National Recreation Area may be permitted—
						(1)to the extent necessary to improve the
			 health of the forest in a manner that—
							(A)maximizes the retention of large
			 trees—
								(i)as appropriate to the forest type;
			 and
								(ii)to the extent that the trees promote stands
			 that are fire-resilient and healthy;
								(B)improves the habitats of threatened,
			 endangered, or sensitive species; or
							(C)maintains or restores the composition and
			 structure of the ecosystem by reducing the risk of uncharacteristic
			 wildfire;
							(2)to accomplish an approved management
			 activity in furtherance of the purposes established by this section, if the
			 cutting, sale, or removal of timber is incidental to the management activity;
			 or
						(3)for de minimus personal or administrative
			 use within the Mount Hood National Recreation Area, where such use will not
			 impair the purposes established by this section.
						(f)Road constructionNo new or temporary roads shall be
			 constructed or reconstructed within the Mount Hood National Recreation Area
			 except as necessary—
						(1)to protect the health and safety of
			 individuals in cases of an imminent threat of flood, fire, or any other
			 catastrophic event that, without intervention, would cause the loss of life or
			 property;
						(2)to conduct environmental cleanup required
			 by the United States;
						(3)to allow for the exercise of reserved or
			 outstanding rights provided for by a statute or treaty;
						(4)to prevent irreparable resource damage by
			 an existing road; or
						(5)to rectify a hazardous road
			 condition.
						(g)WithdrawalSubject
			 to valid existing rights, all Federal land within the Mount Hood National
			 Recreation Area is withdrawn from—
						(1)all forms of
			 entry, appropriation, or disposal under the public land laws;
						(2)location, entry,
			 and patent under the mining laws; and
						(3)disposition under
			 all laws relating to mineral and geothermal leasing.
						(h)Transfer of
			 administrative jurisdiction
						(1)In
			 generalAdministrative jurisdiction over the Federal land
			 described in paragraph (2) is transferred from the Bureau of Land Management to
			 the Forest Service.
						(2)Description of
			 landThe land referred to in paragraph (1) is the approximately
			 130 acres of land administered by the Bureau of Land Management within or
			 adjacent to the Mount Hood National Recreation Area that is identified as
			 BLM Lands on the map entitled National Recreation
			 Areas—Shellrock Mountain, dated February 2007.
						415.Protections
			 for Crystal Springs, Upper Big Bottom, and Cultus Creek
					(a)Crystal Springs
			 Watershed Special Resources Management Unit
						(1)Establishment
							(A)In
			 generalOn completion of the land exchange under section
			 416(a)(2), there shall be established a special resources management unit in
			 the State consisting of certain Federal land managed by the Forest Service, as
			 generally depicted on the map entitled Crystal Springs Watershed Special
			 Resources Management Unit, dated June 2006 (referred to in this
			 subsection as the map), to be known as the Crystal
			 Springs Watershed Special Resources Management Unit (referred to in
			 this subsection as the Management Unit).
							(B)Exclusion of Certain LandThe Management Unit does not include any
			 National Forest System land otherwise covered by subparagraph (A) that is
			 designated as wilderness by section 412.
							(C)Withdrawal
								(i)In
			 generalSubject to valid rights in existence on the date of
			 enactment of this Act, the Federal land designated as the Management Unit is
			 withdrawn from all forms of—
									(I)entry,
			 appropriation, or disposal under the public land laws;
									(II)location, entry,
			 and patent under the mining laws; and
									(III)disposition
			 under all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
									(ii)ExceptionClause
			 (i)(I) does not apply to the parcel of land generally depicted as HES
			 151 on the map.
								(2)PurposesThe
			 purposes of the Management Unit are—
							(A)to ensure the
			 protection of the quality and quantity of the Crystal Springs watershed as a
			 clean drinking water source for the residents of Hood River County, Oregon;
			 and
							(B)to allow visitors
			 to enjoy the special scenic, natural, cultural, and wildlife values of the
			 Crystal Springs watershed.
							(3)Map and Legal Description
							(A)Submission of
			 legal descriptionAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall file a map and a legal description
			 of the Management Unit with—
								(i)the
			 Committee on Energy and Natural Resources of the Senate; and
								(ii)the Committee on
			 Natural Resources of the House of Representatives.
								(B)Force of
			 lawThe map and legal description filed under subparagraph (A)
			 shall have the same force and effect as if included in this subtitle, except
			 that the Secretary may correct typographical errors in the map and legal
			 description.
							(C)Public
			 availabilityThe map and legal description filed under
			 subparagraph (A) shall be on file and available for public inspection in the
			 appropriate offices of the Forest Service.
							(4)Administration
							(A)In
			 generalThe Secretary shall—
								(i)administer the
			 Management Unit—
									(I)in accordance
			 with the laws (including regulations) and rules applicable to units of the
			 National Forest System; and
									(II)consistent with
			 the purposes described in paragraph (2); and
									(ii)only allow uses
			 of the Management Unit that are consistent with the purposes described in
			 paragraph (2).
								(B)Fuel reduction
			 in proximity to improvements and primary public roadsTo protect
			 the water quality, water quantity, and scenic, cultural, natural, and wildlife
			 values of the Management Unit, the Secretary may conduct fuel reduction and
			 forest health management treatments to maintain and restore fire-resilient
			 forest structures containing late successional forest structure characterized
			 by large trees and multistoried canopies, as ecologically appropriate, on
			 National Forest System land in the Management Unit—
								(i)in
			 any area located not more than 400 feet from structures located on—
									(I)National Forest
			 System land; or
									(II)private land
			 adjacent to National Forest System land;
									(ii)in
			 any area located not more than 400 feet from the Cooper Spur Road, the Cloud
			 Cap Road, or the Cooper Spur Ski Area Loop Road; and
								(iii)on any other
			 National Forest System land in the Management Unit, with priority given to
			 activities that restore previously harvested stands, including the removal of
			 logging slash, smaller diameter material, and ladder fuels.
								(5)Prohibited
			 activitiesSubject to valid existing rights, the following
			 activities shall be prohibited on National Forest System land in the Management
			 Unit:
							(A)New road construction or renovation of
			 existing non-System roads, except as necessary to protect public health and
			 safety.
							(B)Projects undertaken for the purpose of
			 harvesting commercial timber (other than activities relating to the harvest of
			 merchantable products that are byproducts of activities conducted to further
			 the purposes described in paragraph (2)).
							(C)Commercial livestock grazing.
							(D)The placement of new fuel storage
			 tanks.
							(E)Except to the extent necessary to further
			 the purposes described in paragraph (2), the application of any toxic chemicals
			 (other than fire retardants), including pesticides, rodenticides, or
			 herbicides.
							(6)Forest Road Closures
							(A)In
			 generalExcept as provided in
			 subparagraph (B), the Secretary may provide for the closure or gating to the
			 general public of any Forest Service road within the Management Unit.
							(B)ExceptionNothing in this subsection requires the
			 Secretary to close the road commonly known as Cloud Cap Road,
			 which shall be administered in accordance with otherwise applicable law.
							(7)Private Land
							(A)EffectNothing in this subsection affects the use
			 of, or access to, any private property within the area identified on the map as
			 the Crystal Springs Zone of Contribution by—
								(i)the owners of the private property;
			 and
								(ii)guests to the private property.
								(B)CooperationThe Secretary is encouraged to work with
			 private landowners who have agreed to cooperate with the Secretary to further
			 the purposes of this subsection.
							(8)Acquisition of land
							(A)In generalThe Secretary may acquire from willing
			 landowners any land located within the area identified on the map as the
			 Crystal Springs Zone of Contribution.
							(B)Inclusion in
			 management unitOn the date
			 of acquisition, any land acquired under subparagraph (A) shall be incorporated
			 in, and be managed as part of, the Management Unit.
							(b)Protections for
			 Upper Big Bottom and Cultus Creek
						(1)In
			 generalThe Secretary shall manage the Federal land administered
			 by the Forest Service described in paragraph (2) in a manner that preserves the
			 natural and primitive character of the land for recreational, scenic, and
			 scientific use.
						(2)Description of
			 landThe Federal land referred to in paragraph (1) is—
							(A)the approximately
			 1,580 acres, as generally depicted on the map entitled Upper Big
			 Bottom, dated July 16, 2007; and
							(B)the approximately
			 280 acres identified as Cultus Creek on the map entitled
			 Clackamas Wilderness—South Fork Clackamas, dated July 16,
			 2007.
							(3)Maps and legal
			 descriptions
							(A)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file maps and legal descriptions of the Federal
			 land described in paragraph (2) with—
								(i)the
			 Committee on Energy and Natural Resources of the Senate; and
								(ii)the Committee on
			 Natural Resources of the House of Representatives.
								(B)Force of
			 lawThe maps and legal descriptions filed under subparagraph (A)
			 shall have the same force and effect as if included in this subtitle, except
			 that the Secretary may correct typographical errors in the maps and legal
			 descriptions.
							(C)Public
			 availabilityEach map and legal description filed under
			 subparagraph (A) shall be on file and available for public inspection in the
			 appropriate offices of the Forest Service.
							(4)Use of
			 land
							(A)In
			 generalSubject to valid existing rights, with respect to the
			 Federal land described in paragraph (2), the Secretary shall only allow uses
			 that are consistent with the purposes identified in paragraph (1).
							(B)Prohibited
			 usesThe following shall be prohibited on the Federal land
			 described in paragraph (2):
								(i)Permanent
			 roads.
								(ii)Commercial
			 enterprises.
								(iii)Except as
			 necessary to meet the minimum requirements for the administration of the
			 Federal land and to protect public health and safety—
									(I)the use of motor
			 vehicles; or
									(II)the
			 establishment of temporary roads.
									(5)WithdrawalSubject
			 to valid existing rights, the Federal land described in paragraph (2) is
			 withdrawn from—
							(A)all forms of
			 entry, appropriation, or disposal under the public land laws;
							(B)location, entry,
			 and patent under the mining laws; and
							(C)disposition under
			 all laws relating to mineral and geothermal leasing.
							416.Land
			 exchanges
					(a)Cooper
			 Spur-Government Camp land exchange
						(1)DefinitionsIn this subsection:
							(A)CountyThe term County means Hood
			 River County, Oregon.
							(B)Exchange mapThe term exchange map means
			 the map entitled Cooper Spur/Government Camp Land Exchange,
			 dated June 2006.
							(C)Federal landThe term Federal land means
			 the approximately 120 acres of National Forest System land in the Mount Hood
			 National Forest in Government Camp, Clackamas County, Oregon, identified as
			 USFS Land to be Conveyed on the exchange map.
							(D)Mt. Hood MeadowsThe term Mt. Hood Meadows
			 means the Mt. Hood Meadows Oregon, Limited Partnership.
							(E)Non-federal landThe term non-Federal land
			 means—
								(i)the parcel of approximately 770 acres of
			 private land at Cooper Spur identified as Land to be acquired by
			 USFS on the exchange map; and
								(ii)any buildings, furniture, fixtures, and
			 equipment at the Inn at Cooper Spur and the Cooper Spur Ski Area covered by an
			 appraisal described in paragraph (2)(D).
								(2)Cooper Spur-Government Camp land
			 exchange
							(A)Conveyance of landSubject to the provisions of this
			 subsection, if Mt. Hood Meadows offers to convey to the United States all
			 right, title, and interest of Mt. Hood Meadows in and to the non-Federal land,
			 the Secretary shall convey to Mt. Hood Meadows all right, title, and interest
			 of the United States in and to the Federal land (other than any easements
			 reserved under subparagraph (G)), subject to valid existing rights.
							(B)Compliance with
			 existing lawExcept as otherwise provided in this subsection, the
			 Secretary shall carry out the land exchange under this subsection in accordance
			 with section 206 of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1716).
							(C)Conditions on acceptance
								(i)TitleAs a condition of the land exchange under
			 this subsection, title to the non-Federal land to be acquired by the Secretary
			 under this subsection shall be acceptable to the Secretary.
								(ii)Terms and
			 conditionsThe conveyance of
			 the Federal land and non-Federal land shall be subject to such terms and
			 conditions as the Secretary may require.
								(D)Appraisals
								(i)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary and Mt. Hood Meadows shall select an
			 appraiser to conduct an appraisal of the Federal land and non-Federal
			 land.
								(ii)RequirementsAn appraisal under clause (i) shall be
			 conducted in accordance with nationally recognized appraisal standards,
			 including—
									(I)the Uniform Appraisal Standards for Federal
			 Land Acquisitions; and
									(II)the Uniform Standards of Professional
			 Appraisal Practice.
									(E)Surveys
								(i)In generalThe exact acreage and legal description of
			 the Federal land and non-Federal land shall be determined by surveys approved
			 by the Secretary.
								(ii)CostsThe responsibility for the costs of any
			 surveys conducted under clause (i), and any other administrative costs of
			 carrying out the land exchange, shall be determined by the Secretary and Mt.
			 Hood Meadows.
								(F)Deadline for completion of land
			 exchangeIt is the intent of
			 Congress that the land exchange under this subsection shall be completed not
			 later than 16 months after the date of enactment of this Act.
							(G)Reservation of easementsAs a condition of the conveyance of the
			 Federal land, the Secretary shall reserve—
								(i)a conservation easement to the Federal land
			 to protect existing wetland, as identified by the Oregon Department of State
			 Lands, that allows equivalent wetland mitigation measures to compensate for
			 minor wetland encroachments necessary for the orderly development of the
			 Federal land; and
								(ii)a trail easement to the Federal land that
			 allows—
									(I)nonmotorized use by the public of existing
			 trails;
									(II)roads, utilities, and infrastructure
			 facilities to cross the trails; and
									(III)improvement or relocation of the trails to
			 accommodate development of the Federal land.
									(b)Port of Cascade
			 Locks land exchange
						(1)DefinitionsIn this subsection:
							(A)Exchange mapThe term exchange map means
			 the map entitled Port of Cascade Locks/Pacific Crest National Scenic
			 Trail Land Exchange, dated June 2006.
							(B)Federal landThe term Federal land means
			 the parcel of land consisting of approximately 10 acres of National Forest
			 System land in the Columbia River Gorge National Scenic Area identified as
			 USFS Land to be conveyed on the exchange map.
							(C)Non-Federal landThe term non-Federal land
			 means the parcels of land consisting of approximately 40 acres identified as
			 Land to be acquired by USFS on the exchange map.
							(D)PortThe term Port means the Port
			 of Cascade Locks, Cascade Locks, Oregon.
							(2)Land exchange, Port of Cascade
			 Locks-Pacific Crest National Scenic Trail
							(A)Conveyance of landSubject to the provisions of this
			 subsection, if the Port offers to convey to the United States all right, title,
			 and interest of the Port in and to the non-Federal land, the Secretary shall,
			 subject to valid existing rights, convey to the Port all right, title, and
			 interest of the United States in and to the Federal land.
							(B)Compliance with existing lawExcept as otherwise provided in this
			 subsection, the Secretary shall carry out the land exchange under this
			 subsection in accordance with section 206 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1716).
							(3)Conditions on acceptance
							(A)TitleAs a condition of the land exchange under
			 this subsection, title to the non-Federal land to be acquired by the Secretary
			 under this subsection shall be acceptable to the Secretary.
							(B)Terms and
			 conditionsThe conveyance of
			 the Federal land and non-Federal land shall be subject to such terms and
			 conditions as the Secretary may require.
							(4)Appraisals
							(A)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall select an appraiser to conduct an appraisal of
			 the Federal land and non-Federal land.
							(B)RequirementsAn
			 appraisal under subparagraph (A) shall be conducted in accordance with
			 nationally recognized appraisal standards, including—
								(i)the
			 Uniform Appraisal Standards for Federal Land Acquisitions; and
								(ii)the Uniform
			 Standards of Professional Appraisal Practice.
								(5)Surveys
							(A)In generalThe exact acreage and legal description of
			 the Federal land and non-Federal land shall be determined by surveys approved
			 by the Secretary.
							(B)CostsThe responsibility for the costs of any
			 surveys conducted under subparagraph (A), and any other administrative costs of
			 carrying out the land exchange, shall be determined by the Secretary and the
			 Port.
							(6)Deadline for completion of land
			 exchangeIt is the intent of
			 Congress that the land exchange under this subsection shall be completed not
			 later than 16 months after the date of enactment of this Act.
						(c)Hunchback
			 Mountain land exchange and boundary adjustment
						(1)DefinitionsIn this subsection:
							(A)CountyThe term County means
			 Clackamas County, Oregon.
							(B)Exchange mapThe term exchange map means
			 the map entitled Hunchback Mountain Land Exchange, Clackamas
			 County, dated June 2006.
							(C)Federal landThe term Federal land means
			 the parcel of land consisting of approximately 160 acres of National Forest
			 System land in the Mount Hood National Forest identified as USFS Land to
			 be Conveyed on the exchange map.
							(D)Non-Federal landThe term non-Federal land
			 means the parcel of land consisting of approximately 160 acres identified as
			 Land to be acquired by USFS on the exchange map.
							(2)Hunchback Mountain land exchange
							(A)Conveyance of LandSubject to the provisions of this
			 paragraph, if the County offers to convey to the United States all right,
			 title, and interest of the County in and to the non-Federal land, the Secretary
			 shall, subject to valid existing rights, convey to the County all right, title,
			 and interest of the United States in and to the Federal land.
							(B)Compliance with existing lawExcept as otherwise provided in this
			 paragraph, the Secretary shall carry out the land exchange under this paragraph
			 in accordance with section 206 of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1716).
							(C)Conditions on acceptance
								(i)TitleAs a condition of the land exchange under
			 this paragraph, title to the non-Federal land to be acquired by the Secretary
			 under this paragraph shall be acceptable to the Secretary.
								(ii)Terms and
			 conditionsThe conveyance of
			 the Federal land and non-Federal land shall be subject to such terms and
			 conditions as the Secretary may require.
								(D)Appraisals
								(i)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall select an appraiser to conduct an appraisal of
			 the Federal land and non-Federal land.
								(ii)RequirementsAn
			 appraisal under clause (i) shall be conducted in accordance with nationally
			 recognized appraisal standards, including—
									(I)the Uniform
			 Appraisal Standards for Federal Land Acquisitions; and
									(II)the Uniform
			 Standards of Professional Appraisal Practice.
									(E)Surveys
								(i)In generalThe exact acreage and legal description of
			 the Federal land and non-Federal land shall be determined by surveys approved
			 by the Secretary.
								(ii)CostsThe responsibility for the costs of any
			 surveys conducted under clause (i), and any other administrative costs of
			 carrying out the land exchange, shall be determined by the Secretary and the
			 County.
								(F)Deadline for completion of land
			 exchangeIt is the intent of
			 Congress that the land exchange under this paragraph shall be completed not
			 later than 16 months after the date of enactment of this Act.
							(3)Boundary adjustment
							(A)In generalThe boundary of the Mount Hood National
			 Forest shall be adjusted to incorporate—
								(i)any land conveyed to the United States
			 under paragraph (2); and
								(ii)the land transferred to the Forest Service
			 by section 414(h)(1).
								(B)Additions to the National Forest
			 SystemThe Secretary shall
			 administer the land described in subparagraph (A)—
								(i)in accordance with—
									(I)the Act of March 1, 1911 (commonly known as
			 the Weeks Law) (16 U.S.C. 480 et seq.); and
									(II)any laws (including regulations) applicable
			 to the National Forest System; and
									(ii)subject to
			 sections 412(c)(3) and 414(d), as applicable.
								(C)Land and Water Conservation
			 FundFor the purposes of
			 section 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
			 460l–9), the boundaries of the Mount Hood National Forest
			 modified by this paragraph shall be considered to be the boundaries of the
			 Mount Hood National Forest in existence as of January 1, 1965.
							(d)Conditions on
			 development of Federal land
						(1)Requirements
			 applicable to the conveyance of Federal land
							(A)In
			 generalAs a condition of each of the conveyances of Federal land
			 under this section, the Secretary shall include in the deed of conveyance a
			 requirement that applicable construction activities and alterations shall be
			 conducted in accordance with—
								(i)nationally
			 recognized building and property maintenance codes; and
								(ii)nationally
			 recognized codes for development in the wildland-urban interface and wildfire
			 hazard mitigation.
								(B)Applicable
			 lawTo the maximum extent
			 practicable, the codes required under subparagraph (A) shall be consistent with
			 the nationally recognized codes adopted or referenced by the State or political
			 subdivisions of the State.
							(C)EnforcementThe
			 requirements under subparagraph (A) may be enforced by the same entities
			 otherwise enforcing codes, ordinances, and standards.
							(2)Compliance with
			 codes on Federal landThe Secretary shall ensure that applicable
			 construction activities and alterations undertaken or permitted by the
			 Secretary on National Forest System land in the Mount Hood National Forest are
			 conducted in accordance with—
							(A)nationally
			 recognized building and property maintenance codes; and
							(B)nationally
			 recognized codes for development in the wildland-urban interface development
			 and wildfire hazard mitigation.
							(3)Effect on enforcement by States and
			 political subdivisionsNothing in this subsection alters or limits
			 the power of the State or a political subdivision of the State to implement or
			 enforce any law (including regulations), rule, or standard relating to
			 development or fire prevention and control.
						417.Tribal
			 provisions; planning and studies
					(a)Transportation plan
						(1)In GeneralThe Secretary shall seek to participate in
			 the development of an integrated, multimodal transportation plan developed by
			 the Oregon Department of Transportation for the Mount Hood region to achieve
			 comprehensive solutions to transportation challenges in the Mount Hood
			 region—
							(A)to promote appropriate economic
			 development;
							(B)to preserve the landscape of the Mount Hood
			 region; and
							(C)to enhance public safety.
							(2)Issues To Be addressedIn participating in the development of the
			 transportation plan under paragraph (1), the Secretary shall seek to
			 address—
							(A)transportation alternatives between and
			 among recreation areas and gateway communities that are located within the
			 Mount Hood region;
							(B)establishing park-and-ride facilities that
			 shall be located at gateway communities;
							(C)establishing intermodal transportation
			 centers to link public transportation, parking, and recreation
			 destinations;
							(D)creating a new interchange on Oregon State
			 Highway 26 located adjacent to or within Government Camp;
							(E)designating, maintaining, and improving
			 alternative routes using Forest Service or State roads for—
								(i)providing emergency routes; or
								(ii)improving access to, and travel within, the
			 Mount Hood region;
								(F)the feasibility
			 of establishing—
								(i)a
			 gondola connection that—
									(I)connects
			 Timberline Lodge to Government Camp; and
									(II)is located in
			 close proximity to the site of the historic gondola corridor; and
									(ii)an
			 intermodal transportation center to be located in close proximity to Government
			 Camp;
								(G)burying power
			 lines located in, or adjacent to, the Mount Hood National Forest along
			 Interstate 84 near the City of Cascade Locks, Oregon; and
							(H)creating mechanisms for funding the
			 implementation of the transportation plan under paragraph (1),
			 including—
								(i)funds provided by the Federal
			 Government;
								(ii)public-private partnerships;
								(iii)incremental tax financing; and
								(iv)other financing tools that link
			 transportation infrastructure improvements with development.
								(b)Mount Hood National Forest stewardship
			 strategy
						(1)In
			 generalThe Secretary shall prepare a report on, and
			 implementation schedule for, the vegetation management strategy (including
			 recommendations for biomass utilization) for the Mount Hood National Forest
			 being developed by the Forest Service.
						(2)Submission to
			 Congress
							(A)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit the report to—
								(i)the
			 Committee on Energy and Natural Resources of the Senate; and
								(ii)the Committee on
			 Natural Resources of the House of Representatives.
								(B)Implementation
			 scheduleNot later than 1 year after the date on which the
			 vegetation management strategy referred to in paragraph (1) is completed, the
			 Secretary shall submit the implementation schedule to—
								(i)the
			 Committee on Energy and Natural Resources of the Senate; and
								(ii)the Committee on
			 Natural Resources of the House of Representatives.
								(c)Local and
			 tribal relationships
						(1)Management plan
							(A)In generalThe Secretary, in consultation with Indian
			 tribes with treaty-reserved gathering rights on land encompassed by the Mount
			 Hood National Forest and in a manner consistent with the memorandum of
			 understanding entered into between the Department of Agriculture, the Bureau of
			 Land Management, the Bureau of Indian Affairs, and the Confederated Tribes of
			 the Warm Springs Reservation of Oregon, dated April 25, 2003, as modified,
			 shall develop and implement a management plan that meets the cultural foods
			 obligations of the United States under applicable treaties, including the
			 Treaty with the Tribes of Middle Oregon of June 25, 1855 (12 Stat. 963).
							(B)EffectThis paragraph shall be considered to be
			 consistent with, and is intended to implement, the gathering rights reserved by
			 the treaty described in subparagraph (A).
							(2)Savings provisions regarding relations with
			 Indian tribes
							(A)Treaty RightsNothing in this subtitle alters, modifies,
			 enlarges, diminishes, or extinguishes the treaty rights of any Indian tribe,
			 including the off-reservation reserved rights established by the Treaty with
			 the Tribes of Middle Oregon of June 25, 1855 (12 Stat. 963).
							(B)Tribal LandNothing in this subtitle affects land held
			 in trust by the Secretary of the Interior for Indian tribes or individual
			 members of Indian tribes or other land acquired by the Army Corps of Engineers
			 and administered by the Secretary of the Interior for the benefit of Indian
			 tribes and individual members of Indian tribes.
							(d)Recreational
			 uses
						(1)Mount Hood National Forest Recreational
			 Working GroupThe Secretary
			 may establish a working group for the purpose of providing advice and
			 recommendations to the Forest Service on planning and implementing recreation
			 enhancements in the Mount Hood National Forest.
						(2)Consideration of conversion of forest roads
			 to recreational usesIn
			 considering a Forest Service road in the Mount Hood National Forest for
			 possible closure and decommissioning after the date of enactment of this Act,
			 the Secretary, in accordance with applicable law, shall consider, as an
			 alternative to decommissioning the road, converting the road to recreational
			 uses to enhance recreational opportunities in the Mount Hood National
			 Forest.
						(3)Improved trail access for persons with
			 disabilitiesThe Secretary,
			 in consultation with the public, may design and construct a trail at a location
			 selected by the Secretary in Mount Hood National Forest suitable for use by
			 persons with disabilities.
						VDepartment of
			 Energy authorizations
			501.Technical
			 criteria for clean coal power initiativeSection 402(b)(1)(B)(ii) of the Energy
			 Policy Act of 2005 (42 U.S.C. 15962(b)(1)(B)(ii)) is amended by striking
			 subclause (I) and inserting the following:
				
					(I)(aa)to remove at least 99 percent of sulfur
				dioxide; or
						(bb)to emit not more than 0.04 pound
				SO2 per million Btu, based on a 30-day
				average;
						.
			502.Additional
			 Assistant Secretary for Department of Energy
				(a)In
			 generalSection 203(a) of the Department of Energy Organization
			 Act (42 U.S.C. 7133(a)) is amended in the first sentence by striking 7
			 Assistant Secretaries and inserting 8 Assistant
			 Secretaries.
				(b)Conforming
			 amendmentSection 5315 of title 5, United States Code, is amended
			 by striking Assistant Secretaries of Energy (7) and inserting
			 Assistant Secretaries of Energy (8).
				(c)Sense of
			 CongressIt is the sense of Congress that leadership for missions
			 of the Department of Energy relating to electricity delivery and reliability
			 should be at the Assistant Secretary level.
				503.United
			 States-Israel energy cooperation
				(a)FindingsCongress finds that—
					(1)it is in the
			 highest national security interests of the United States to develop renewable
			 energy sources;
					(2)the State of
			 Israel is a steadfast ally of the United States;
					(3)the special
			 relationship between the United States and Israel is manifested in a variety of
			 cooperative scientific research and development programs, such as—
						(A)the United
			 States-Israel Binational Science Foundation; and
						(B)the United
			 States-Israel Binational Industrial Research and Development Foundation;
						(4)those programs
			 have made possible many scientific, technological, and commercial breakthroughs
			 in the fields of life sciences, medicine, bioengineering, agriculture,
			 biotechnology, communications, and others;
					(5)on February 1,
			 1996, the Secretary of Energy and the Israeli Minister of Energy and
			 Infrastructure signed an agreement to establish a framework for collaboration
			 between the United States and Israel in energy research and development
			 activities;
					(6)Israeli
			 scientists and engineers are at the forefront of research and development in
			 the field of renewable energy sources; and
					(7)enhanced
			 cooperation between the United States and Israel for the purpose of research
			 and development of renewable energy sources would be in the national interests
			 of both countries.
					(b)Grant
			 program
					(1)EstablishmentIn
			 implementing the agreement entitled the Agreement between the Department
			 of Energy of the United States of America and the Ministry of Energy and
			 Infrastructure of Israel Concerning Energy Cooperation, dated February
			 1, 1996, the Secretary of Energy (referred to in this section as the
			 Secretary) shall establish a grant program in accordance with the
			 requirements of sections 988 and 989 of the Energy Policy Act of 2005 (42
			 U.S.C. 16352, 16353) to support research, development, and commercialization of
			 renewable energy or energy efficiency.
					(2)Types of
			 energyIn carrying out paragraph (1), the Secretary may make
			 grants to promote—
						(A)solar
			 energy;
						(B)biomass
			 energy;
						(C)energy
			 efficiency;
						(D)wind
			 energy;
						(E)geothermal
			 energy;
						(F)wave and tidal
			 energy; and
						(G)advanced battery
			 technology.
						(3)Eligible
			 applicantsAn applicant shall be eligible to receive a grant
			 under this subsection if the project of the applicant—
						(A)addresses a
			 requirement in the area of improved energy efficiency or renewable energy
			 sources, as determined by the Secretary; or
						(B)is a joint
			 venture between—
							(i)(I)a for-profit business
			 entity, academic institution, National Laboratory (as defined in section 2 of
			 the Energy Policy Act of 2005 (42 U.S.C. 15801)), or nonprofit entity in the
			 United States; and
								(II)a for-profit business entity, academic
			 institution, or nonprofit entity in Israel; or
								(ii)(I)the Federal Government;
			 and
								(II)the Government of Israel.
								(4)ApplicationsTo
			 be eligible to receive a grant under this subsection, an applicant shall submit
			 to the Secretary an application for the grant in accordance with procedures
			 established by the Secretary, in consultation with the advisory board
			 established under paragraph (5).
					(5)Advisory
			 board
						(A)EstablishmentThe
			 Secretary shall establish an advisory board—
							(i)to
			 monitor the method by which grants are awarded under this subsection;
			 and
							(ii)to
			 provide to the Secretary periodic performance reviews of actions taken to carry
			 out this subsection.
							(B)CompositionThe
			 advisory board established under subparagraph (A) shall be composed of 3
			 members, to be appointed by the Secretary, of whom—
							(i)1
			 shall be a representative of the Federal Government;
							(ii)1
			 shall be selected from a list of nominees provided by the United States-Israel
			 Binational Science Foundation; and
							(iii)1
			 shall be selected from a list of nominees provided by the United States-Israel
			 Binational Industrial Research and Development Foundation.
							(6)Contributed
			 fundsNotwithstanding section 3302 of title 31, United States
			 Code, the Secretary may accept, retain, and use funds contributed by any
			 person, government entity, or organization for purposes of carrying out this
			 subsection—
						(A)without further
			 appropriation; and
						(B)without fiscal
			 year limitation.
						(7)ReportNot
			 later than 180 days after the date of completion of a project for which a grant
			 is provided under this subsection, the grant recipient shall submit to the
			 Secretary a report that contains—
						(A)a description of
			 the method by which the recipient used the grant funds; and
						(B)an evaluation of
			 the level of success of each project funded by the grant.
						(8)ClassificationGrants
			 shall be awarded under this subsection only for projects that are considered to
			 be unclassified by both the United States and Israel.
					(c)TerminationThe grant program and the advisory
			 committee established under this section terminate on the date that is 7 years
			 after the date of enactment of this Act.
				(d)Authorization
			 of appropriationsThe
			 Secretary shall use amounts authorized to be appropriated under section 931 of
			 the Energy Policy Act of 2005 (42 U.S.C. 16231) to carry out this
			 section.
				504.Alaska natural
			 gas pipeline
				(a)AdministrationSection 106 of the Alaska Natural Gas
			 Pipeline Act (15 U.S.C. 720d) is amended by adding at the end the
			 following:
					
						(h)Administration
							(1)Personnel
				appointments
								(A)In
				generalThe Federal Coordinator may appoint and terminate such
				personnel as the Federal Coordinator determines to be appropriate.
								(B)Authority of
				Federal CoordinatorPersonnel appointed by the Federal
				Coordinator under subparagraph (A) shall be appointed without regard to the
				provisions of title 5, United States Code, governing appointments in the
				competitive service.
								(2)Compensation
								(A)In
				generalSubject to subparagraph (B), personnel appointed by the
				Federal Coordinator under paragraph (1)(A) shall be paid without regard to the
				provisions of chapter 51 and subchapter III of chapter 53 of title 5, United
				States Code (relating to classification and General Schedule pay rates).
								(B)Maximum level
				of compensationThe rate of pay for personnel appointed by the
				Federal Coordinator under paragraph (1)(A) shall not exceed the maximum level
				of rate payable for level III of the Executive Schedule.
								(C)Applicability
				of Section 5941Section 5941 of title 5, United States Code,
				shall apply to personnel appointed by the Federal Coordinator under paragraph
				(1)(A).
								(3)Temporary
				services
								(A)In
				generalThe Federal Coordinator may procure temporary and
				intermittent services in accordance with section 3109(b) of title 5, United
				States Code.
								(B)Maximum level
				of compensationThe level of compensation of an individual
				employed on a temporary or intermittent basis under subparagraph (A) shall not
				exceed the maximum level of rate payable for level III of the Executive
				Schedule.
								(4)Fees, charges,
				and commissions
								(A)In
				generalThe Federal Coordinator shall have the authority to
				establish, change, and abolish reasonable filing and service fees, charges, and
				commissions, require deposits of payments, and provide refunds as provided to
				the Secretary of the Interior in section 304 of the Federal Land Policy and
				Management Act of 1976 (43 U.S.C. 1734), except that the authority shall be
				with respect to the duties of the Federal Coordinator, as described in this
				Act.
								(B)Authority of
				secretary of the interiorSubparagraph (A) shall not affect the
				authority of the Secretary of the Interior to establish, change, and abolish
				reasonable filing and service fees, charges, and commissions, require deposits
				of payments, and provide refunds under section 304 of the Federal Land Policy
				and Management Act of 1976 (43 U.S.C. 1734).
								(C)Use of
				fundsThe Federal Coordinator is authorized to use, without
				further appropriation, amounts collected under subparagraph (A) to carry out
				this
				section.
								.
				(b)Clarification
			 of authoritySection 107(a)
			 of the Alaska Natural Gas Pipeline Act (15 U.S.C. 720e(a)) is amended by
			 striking paragraph (3) and inserting the following:
					
						(3)the validity of
				any determination, permit, approval, authorization, review, or other related
				action taken under any provision of law relating to a gas transportation
				project constructed and operated in accordance with section 103,
				including—
							(A)subchapter II of
				chapter 5, and chapter 7, of title 5, United States Code (commonly known as the
				Administrative Procedure Act);
							(B)the
				Endangered Species Act of 1973 (16
				U.S.C. 1531 et seq.);
							(C)the
				National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.);
							(D)the National
				Historic Preservation Act (16 U.S.C. 470 et seq.); and
							(E)the Alaska
				National Interest Lands Conservation Act (16 U.S.C. 3101 et
				seq.).
							.
				VICompact of Free
			 Association amendments
			601.Approval of
			 agreementsSection 101 of the
			 Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921) is
			 amended—
				(1)in the first
			 sentence of subsection (a), by inserting before the period at the end the
			 following: , including Article X of the Federal Programs and Services
			 Agreement Between the Government of the United States and the Government of the
			 Federated States of Micronesia, as amended under the Agreement to Amend Article
			 X that was signed by those two Governments on June 30, 2004, which shall serve
			 as the authority to implement the provisions thereof; and
				(2)in the first
			 sentence of subsection (b), by inserting before the period at the end the
			 following: , including Article X of the Federal Programs and Services
			 Agreement Between the Government of the United States and the Government of the
			 Republic of the Marshall Islands, as amended under the Agreement to Amend
			 Article X that was signed by those two Governments on June 18, 2004, which
			 shall serve as the authority to implement the provisions
			 thereof.
				602.Conforming
			 amendmentSection 105(f)(1) of
			 the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921d(f)(1))
			 is amended by striking subparagraph (A) and inserting the following:
				
					(A)Emergency and
				disaster assistance
						(i)In
				generalSubject to clause (ii), section 221(a)(6) of the U.S.–FSM
				Compact and section 221(a)(5) of the U.S.–RMI Compact shall each be construed
				and applied in accordance with the two Agreements to Amend Article X of the
				Federal Programs and Service Agreements signed on June 30, 2004, and on June
				18, 2004, respectively.
						(ii)Definition of
				will provide fundingIn the second sentence of paragraph 12 of
				each of the Agreements described in clause (i), the term will provide
				funding means will provide funding through a transfer of funds using
				Standard Form 1151 or a similar document or through an interagency,
				reimbursable
				agreement.
						.
			603.Clarifications
			 regarding PalauSection
			 105(f)(1)(B) of the Compact of Free Association Amendments Act of 2003 (48
			 U.S.C. 1921d(f)(1)(B)) is amended—
				(1)in clause
			 (ii)(II), by striking and its territories and inserting ,
			 its territories, and the Republic of Palau;
				(2)in clause
			 (iii)(II), by striking , or the Republic of the Marshall Islands
			 and inserting , the Republic of the Marshall Islands, or the Republic of
			 Palau; and
				(3)in clause
			 (ix)—
					(A)by striking
			 Republic both places it appears and inserting government,
			 institutions, and people;
					(B)by striking
			 2007 and inserting 2009; and
					(C)by striking
			 was and inserting were.
					604.Availability
			 of legal servicesSection
			 105(f)(1)(C) of the Compact of Free Association Amendments Act of 2003 (48
			 U.S.C. 1921d(f)(1)(C)) is amended by inserting before the period at the end the
			 following: , which shall also continue to be available to the citizens
			 of the Federated States of Micronesia, the Republic of Palau, and the Republic
			 of the Marshall Islands who legally reside in the United States (including
			 territories and possessions).
			605.Technical
			 amendments
				(a)Title
			 I
					(1)Section 177
			 agreementSection 103(c)(1) of the Compact of Free Association
			 Amendments Act of 2003 (48 U.S.C. 1921b(c)(1)) is amended by striking
			 section 177 and inserting Section 177.
					(2)Interpretation
			 and united states policySection 104 of the Compact of Free
			 Association Amendments Act of 2003 (48 U.S.C. 1921c) is amended—
						(A)in subsection
			 (b)(1), by inserting the before U.S.–RMI
			 Compact,;
						(B)in subsection
			 (e)—
							(i)in
			 the matter preceding subparagraph (A) of paragraph (8), by striking to
			 include and inserting and include;
							(ii)in
			 paragraph (9)(A), by inserting a comma after may; and
							(iii)in paragraph
			 (10), by striking related to service and inserting
			 related to such services; and
							(C)in the first
			 sentence of subsection (j), by inserting the before
			 Interior.
						(3)Supplemental
			 provisionsSection 105(b)(1) of the Compact of Free Association
			 Amendments Act of 2003 (48 U.S.C. 1921d(b)(1)) is amended by striking
			 Trust Fund and inserting Trust Funds.
					(b)Title
			 II
					(1)U.S.–FSM
			 compactThe Compact of Free Association, as amended, between the
			 Government of the United States of America and the Government of the Federated
			 States of Micronesia (as provided in section 201(a) of the Compact of Free
			 Association Amendments Act of 2003 (117 Stat. 2757)) is amended—
						(A)in section
			 174—
							(i)in
			 subsection (a), by striking courts and inserting
			 court; and
							(ii)in
			 subsection (b)(2), by striking the before
			 November;
							(B)in section
			 177(a), by striking , or Palau and inserting (or
			 Palau);
						(C)in section
			 179(b), by striking amended Compact and inserting
			 Compact, as amended,;
						(D)in section
			 211—
							(i)in
			 the fourth sentence of subsection (a), by striking Compact, as Amended,
			 of Free Association and inserting Compact of Free Association,
			 as amended;
							(ii)in
			 the fifth sentence of subsection (a), by striking Trust Fund
			 Agreement, and inserting Agreement Between the Government of the
			 United States of America and the Government of the Federated States of
			 Micronesia Implementing Section 215 and Section 216 of the Compact, as Amended,
			 Regarding a Trust Fund (Trust Fund Agreement),;
							(iii)in subsection
			 (b)—
								(I)in the first
			 sentence, by striking Government of the before
			 Federated; and
								(II)in the second
			 sentence, by striking Sections 321 and 323 of the Compact of Free
			 Association, as Amended and inserting Sections 211(b), 321, and
			 323 of the Compact of Free Association, as amended,; and
								(iv)in
			 the last sentence of subsection (d), by inserting before the period at the end
			 the following: and the Federal Programs and Services Agreement referred
			 to in section 231;
							(E)in the first
			 sentence of section 215(b), by striking subsection(a) and
			 inserting subsection (a);
						(F)in section
			 221—
							(i)in
			 subsection (a)(6), by inserting (Federal Emergency Management
			 Agency) after Homeland Security; and
							(ii)in
			 the first sentence of subsection (c), by striking agreements and
			 inserting agreement;
							(G)in the second
			 sentence of section 222, by inserting in after referred
			 to;
						(H)in the second
			 sentence of section 232, by striking sections 102 (c) and all
			 that follows through January 14, 1986) and inserting
			 section 102(b) of Public Law 108–188, 117 Stat. 2726, December 17,
			 2003;
						(I)in the second
			 sentence of section 252, by inserting , as amended, after
			 Compact;
						(J)in the first
			 sentence of the first undesignated paragraph of section 341, by striking
			 Section 141 and inserting section 141;
						(K)in section
			 342—
							(i)in
			 subsection (a), by striking 14 U.S.C. 195 and inserting
			 section 195 of title 14, United States Code; and
							(ii)in
			 subsection (b)—
								(I)by striking
			 46 U.S.C. 1295(b)(6) and inserting section 1303(b)(6) of
			 the Merchant Marine Act, 1936 (46
			 U.S.C. 1295b(b)(6)); and
								(II)by striking
			 46 U.S.C. 1295b(b)(6)(C) and inserting section
			 1303(b)(6)(C) of that Act;
								(L)in the third
			 sentence of section 354(a), by striking section 442 and 452 and
			 inserting sections 442 and 452;
						(M)in section
			 461(h), by striking Telecommunications and inserting
			 Telecommunication;
						(N)in section
			 462(b)(4), by striking of Free Association the second place it
			 appears; and
						(O)in section
			 463(b), by striking Articles IV and inserting Article
			 IV.
						(2)U.S.–RMI
			 compactThe Compact of Free Association, as amended, between the
			 Government of the United States of America and the Government of the Republic
			 of the Marshall Islands (as provided in section 201(b) of the Compact of Free
			 Association Amendments Act of 2003 (117 Stat. 2795)) is amended—
						(A)in section
			 174(a), by striking court and inserting
			 courts;
						(B)in section
			 177(a), by striking the comma before (or Palau);
						(C)in section
			 179(b), by striking amended Compact, and inserting
			 Compact, as amended,;
						(D)in section
			 211—
							(i)in
			 the fourth sentence of subsection (a), by striking “Compact, as Amended, of
			 Free Association” and inserting Compact of Free Association, as
			 amended;
							(ii)in
			 the first sentence of subsection (b), by striking Agreement between the
			 Government of the United States and the Government of the Republic of the
			 Marshall Islands Regarding Miliary Use and Operating Rights and
			 inserting Agreement Regarding the Military Use and Operating Rights of
			 the Government of the United States in the Republic of the Marshall Islands
			 concluded Pursuant to Sections 321 and 323 of the Compact of Free Association,
			 as Amended (Agreement between the Government of the United States and the
			 Government of the Republic of the Marshall Islands Regarding Military Use and
			 Operating Rights); and
							(iii)in the last
			 sentence of subsection (e), by inserting before the period at the end the
			 following: and the Federal Programs and Services Agreement referred to
			 in section 231;
							(E)in section
			 221(a)—
							(i)in
			 the matter preceding paragraph (1), by striking Section 231 and
			 inserting section 231; and
							(ii)in
			 paragraph (5), by inserting (Federal Emergency Management
			 Agency) after Homeland Security;
							(F)in the second
			 sentence of section 232, by striking sections 103(m) and all
			 that follows through (January 14, 1986) and inserting
			 section 103(k) of Public Law 108–188, 117 Stat. 2734, December 17,
			 2003;
						(G)in the first
			 sentence of section 341, by striking Section 141 and inserting
			 section 141;
						(H)in section
			 342—
							(i)in
			 subsection (a), by striking 14 U.S.C. 195 and inserting
			 section 195 of title 14, United States Code; and
							(ii)in
			 subsection (b)—
								(I)by striking
			 46 U.S.C. 1295(b)(6) and inserting section 1303(b)(6) of
			 the Merchant Marine Act, 1936 (46
			 U.S.C. 1295b(b)(6)); and
								(II)by striking
			 46 U.S.C. 1295b(b)(6)(C) and inserting section
			 1303(b)(6)(C) of that Act;
								(I)in the third
			 sentence of section 354(a), by striking section 442 and 452 and
			 inserting sections 442 and 452;
						(J)in the first
			 sentence of section 443, by inserting , as amended. after
			 the Compact;
						(K)in the matter
			 preceding paragraph (1) of section 461(h)—
							(i)by
			 striking 1978 and inserting 1998; and
							(ii)by
			 striking Telecommunications and inserting
			 Telecommunication Union; and
							(L)in section
			 463(b), by striking Article and inserting
			 Articles.
						606.Transmission
			 of videotape programmingSection 111(e)(2) of title 17, United States
			 Code, is amended by striking or the Trust Territory of the Pacific
			 Islands and inserting the Federated States of Micronesia, the
			 Republic of Palau, or the Republic of the Marshall Islands.
			607.Palau road
			 maintenanceThe Government of
			 the Republic of Palau may deposit the payment otherwise payable to the
			 Government of the United States under section 111 of Public Law 101–219 (48
			 U.S.C. 1960) into a trust fund if—
				(1)the earnings of
			 the trust fund are expended solely for maintenance of the road system
			 constructed pursuant to section 212 of the Compact of Free Association between
			 the Government of the United States of America and the Government of Palau (48
			 U.S.C. 1931 note); and
				(2)the trust fund is
			 established and operated pursuant to an agreement entered into between the
			 Government of the United States and the Government of the Republic of
			 Palau.
				608.Clarification of
			 tax-free status of trust fundsIn the U.S.–RMI Compact, the U.S.–FSM
			 Compact, and their respective trust fund subsidiary agreements, for the
			 purposes of taxation by the United States or its subsidiary jurisdictions, the
			 term State means State, territory, or the District of
			 Columbia.
			
	
		October 18, 2007
		Read the second time and placed on the
		  calendar
	
